
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 705
        [EPA-HQ-OPPT-2020-0549; FRL-10017-78]
        RIN 2070-AK67
        TSCA Section 8(a)(7) Reporting and Recordkeeping Requirements for Perfluoroalkyl and Polyfluoroalkyl Substances
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Environmental Protection Agency (EPA) is proposing reporting and recordkeeping requirements for Per- and Polyfluoroalkyl Substances (PFAS) under the Toxic Substances Control Act (TSCA). In accordance with obligations under TSCA, as amended by the National Defense Authorization Act for Fiscal Year 2020, EPA proposes to require certain persons that manufacture (including import) or have manufactured these chemical substances in any year since January 1, 2011, to electronically report information regarding PFAS uses, production volumes, disposal, exposures, and hazards. EPA is requesting public comment on all aspects of this proposed rule and has also identified items of particular interest for public input. In addition to fulfilling statutory obligations under TSCA, this document will enable EPA to better characterize the sources and quantities of manufactured PFAS in the United States.
        
        
          DATES:
          Comments must be received on or before August 27, 2021. Under the Paperwork Reduction Act, comments on the information collection provisions are best assured of consideration if the Office of Management and Budget (OMB) receives a copy of your comments on or before July 28, 2021.
        
        
          ADDRESSES:

          Submit your comments, identified by docket identification (ID) number EPA-HQ-OPPT-2020-0549, using the Federal eRulemaking Portal at http://www.regulations.gov. Follow the online instructions for submitting comments. Do not submit electronically any information you consider to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute.

          Due to the public health concerns related to COVID-19, the EPA Docket Center (EPA/DC) and Reading Room is closed to visitors with limited exceptions. The staff continues to provide remote customer service via email, phone, and webform. For the latest status information on EPA/DC services and docket access, visit https://www.epa.gov/dockets.
          
        
        
          FOR FURTHER INFORMATION CONTACT:
          
          
            For technical information contact: Stephanie Griffin, Data Gathering and Analysis Division (7401M), Office of Pollution Prevention and Toxics, Environmental Protection Agency, 1200 Pennsylvania Ave. NW, Washington, DC 20460-0001; telephone number: (202) 564-1463; email address: griffin.stephanie@epa.gov.
          
          
            For general information contact: The TSCA-Hotline, ABVI-Goodwill, 422 South Clinton Ave., Rochester, NY 14620; telephone number: (202) 554-1404; email address: TSCA-Hotline@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        I. Executive Summary
        A. Does this action apply to me?

        You may be potentially affected by this action if you currently or have previously manufactured (defined by statute at 15 U.S.C. 2602(9) to include import) a chemical substance that is a PFAS between January 1, 2011 and the effective date of the final rule. Note that this rule is limited to manufacturers (including importers) of PFAS that are covered as a “chemical substance” under TSCA section 3(2). This rule does not require reporting on substances that are excluded from the definition of “chemical substance” in TSCA section 3(2)(B). Those exclusions include, but are not limited to: Any pesticide (as defined by the Federal Insecticide, Fungicide, and Rodenticide Act) when manufactured, processed, or distributed in commerce for use as a pesticide; any food, food additive, drug, cosmetic, or device, as defined by the Federal Food, Drug, and Cosmetic Act, when manufactured, processed, or distributed in commerce for use as a food, food additive, drug, cosmetic or device; tobacco or any tobacco product; any source material, special nuclear material, or byproduct material as such terms are defined in the Atomic Energy Act of 1954; and, any article the sale of which is subject to the tax imposed by Section 4181 of the Internal Revenue Code of 1954. Substances which have been manufactured or imported for intended use as any food, food additive, drug, cosmetic, or device, regulated by the Food and Drug Administration, are not chemical substances under TSCA.
        The manufacture of PFAS as a byproduct is not exempt for the purpose of this proposed rule. Unlike TSCA section 8(a)(1), which specifically provides an exemption for small manufacturers and processors, TSCA section 8(a)(7) provides no such exemption. Therefore, this proposed rule under TSCA section 8(a)(7) does not exempt small manufacturers from reporting and recordkeeping requirements. See the discussion under Unit II.D. for further discussion of the inclusion of small manufacturers in this proposed rule. The Agency's previous experience with TSCA section 8(a)(1) collections, as well as the Agency's understanding of disposal and other waste management methods involving PFAS, suggests that most respondents affected by this collection activity may be from the following North American Industrial Classification System (NAICS) code categories:
        • NAICS 324—Petroleum and Coal Product Manufacturing;
        • NAICS 325—Chemical Manufacturing;
        • NAICS 326113—Unlaminated Plastics Film and Sheet (except Packaging) Manufacturing;
        • NAICS 327910—Abrasive Product Manufacturing;
        • NAICS 333999—All Other Miscellaneous General Purpose Machinery Manufacturing;
        • NAICS 334511—Search, Detection, Navigation, Guidance, Aeronautical, and Nautical System and Instrument Manufacturing;
        • NAICS 336111—Automobile Manufacturing;
        • NAICS 423510—Metal Service Centers and Other Metal Merchant Wholesalers;
        • NAICS 424690—Other Chemical and Allied Products Merchant Wholesalers;
        • NAICS 447190—Other Gasoline Stations;
        • NAICS 551112—Offices of Other Holding Companies;
        • NAICS 562—Waste Management and Remediation Services.

        Since other entities may also be affected, the Agency has not attempted to describe all the specific entities and corresponding NAICS codes for entities that may be interested in or affected by this action, but rather has provided a guide to help readers determine whether this document applies to them. If you have any questions regarding the applicability of this action to a particular entity, consult the technical contact person listed under FOR FURTHER INFORMATION CONTACT.
        In addition, please note that any use of the term “manufacture” in this document will encompass “import” and the term “manufacturer” will encompass “importer.”
        B. What is the Agency's authority for taking this action?

        EPA is proposing this rule pursuant to its authority in TSCA section 8(a)(7) (15 U.S.C. 2607(a)(7)). The National Defense Authorization Act for Fiscal Year 2020 (Pub. L. 116-92, section 7351) amended TSCA section 8(a) in December 2019, adding section 8(a)(7), titled PFAS Data. TSCA section 8(a)(7) requires EPA to promulgate a rule “requiring each person who has manufactured a chemical substance that is a [PFAS] in any year since January 1, 2011” to report information described in TSCA section 8(a)(2)(A) through (G). This includes a broad range of information, such as information related to chemical identity and structure, production, use, exposure, disposal, and health and environmental effects.
        TSCA section 14 imposes requirements for the assertion, substantiation, and review of information that is claimed as confidential (also known as confidential business information (CBI)).
        C. What action is the Agency taking?
        EPA is proposing reporting and recordkeeping requirements under TSCA section 8(a)(7) for PFAS manufactured in any year since January 1, 2011. EPA is providing a comment period during which the public will have the opportunity to comment on this proposed action and its proposed requirements. Commenters are encouraged to provide comments and feedback related to the proposed reporting and recordkeeping requirements presented in this Notification of Proposed Rulemaking (NPRM), including the scope of PFAS covered by the rule (see Unit V. for more discussion on specific items for which the Agency is requesting comments). EPA is providing a comment period of 60 days from the publication date of this NPRM.
        D. Why is the Agency taking this action?
        The Agency is proposing this action pursuant to TSCA section 8(a)(7) to obtain certain information known to or reasonably ascertainable by manufacturers of PFAS. TSCA section 8(a)(7) requires the Agency to publish a final rule not later than January 1, 2023.
        E. What are the incremental economic impacts?
        EPA has prepared an economic analysis of the potential impacts associated with this proposed rule (Ref. 13). The primary purpose of this proposed rule is the collection of detailed data on PFAS, as required under TSCA section (8)(a)(7). One potential benefit of this action is the information collected may serve as a basis to better understand potential routes of exposure to PFAS and potential human health and environmental impacts of certain PFAS, among other research needs listed in the Agency's PFAS Action Plan.
        The industry is expected to incur one-time burdens and costs associated with rule familiarization, form completion, CBI claim substantiation, recordkeeping, and electronic reporting activities. Under the proposed rule, EPA estimates a total industry burden of approximately 122,104 hours, with a cost of approximately $9.8 million. The affected small businesses subject to the proposed rule are expected to incur $1,788,506 in costs for this one-time reporting, with per-firm costs estimated to range from $16,864 to $92,390. The Agency is expected to incur a burden of approximately 7,361 hours and a cost of $948,078. The total social burden and cost are therefore estimated to be approximately 129,465 hours and $10.8 million, respectively (Ref. 13).
        F. What should I consider as I prepare my comments for EPA?
        1. Submitting CBI. Do not submit this information to EPA through regulations.gov or email (see the above 
          Addresses section for submitting comments either by mail or hand delivery). Clearly mark the part or all of the information that you claim to be CBI. For confidential information in a disk or CD-ROM that you mail to EPA, mark the outside of the disk or CD-ROM as CBI and then identify electronically within the disk or CD-ROM the specific information that is claimed as CBI. In addition to one complete version of the comment that includes information claimed as CBI, a copy of the comment that does not contain the information claimed as CBI must be submitted for inclusion in the public docket. Information so marked will not be disclosed except in accordance with procedures set forth in 40 CFR part 2.
        2. Tips for preparing your comments. When preparing and submitting your comments, see the commenting tips at http://www.epa.gov/dockets/comments.html.
        
        II. Background
        A. What is TSCA Section 8(a)?
        TSCA section 8(a)(1) authorizes EPA to promulgate rules which require entities, that are not considered small manufacturers or processors, who manufacture, process, or propose to manufacture or process a chemical substance, to maintain such records and submit such reports as the EPA Administrator may reasonably require. Similarly, under those rules, entities who manufacture, process, or propose to manufacture or process a mixture or a chemical substance in small quantities (subject to limitations) must maintain records and submit reports to the extent necessary for the effective enforcement of TSCA.
        Under TSCA section 8(a)(2), EPA may require recordkeeping and reporting of the following information:
        • The covered common or trade name, chemical identity and molecular structure of each chemical substance or mixture;
        • Categories or proposed categories of use for each substance or mixture;
        • Total amount of each substance or mixture manufactured or processed, the amounts manufactured or processed for each category of use, and reasonable estimates of the respective proposed amounts;
        • Descriptions of byproducts resulting from the manufacture, processing, use, or disposal of each substance or mixture;
        • All existing information concerning the environmental and health effects of each substance or mixture;
        • The number of individuals exposed, and reasonable estimates on the number of individuals who will be exposed, to each substance or mixture in their places of work and the duration of their exposure, and;
        • The manner or method of disposal of each substance or mixture, and any change in such manner or method.
        Under TSCA section 8(a)(7), EPA must promulgate a rule to require each person who has manufactured PFAS in any year since 2011 to report the data described in TSCA section 8(a)(2)(A) through (G) to EPA.
        B. What are PFAS?

        PFAS are synthetic organic compounds that do not occur naturally in the environment. PFAS contain an alkyl carbon on which the hydrogen atoms have been partially or completely replaced by fluorine atoms. The strong carbon-fluorine bonds of PFAS make some of them resistant to degradation and thus highly persistent in the environment (Refs. 1 and 2). Some of these chemicals have been used for decades in a wide variety of consumer and industrial products (Ref. 1). Some PFAS have been detected in wildlife, including higher trophic organisms, indicating that at least some PFAS have the ability to bioaccumulate (Ref. 2). Some PFAS can accumulate in humans and remain in the human body for long periods of time (e.g., months to years) (Refs. 1, 2, and 3). As noted in EPA's PFAS Action Plan (Ref. 1), because of the widespread use of PFAS in commerce and their tendency to persist in the environment, most people in the United States have been exposed to PFAS. As a result, several PFAS have been detected in human blood serum (Refs. 1, 2, 3, and 4).

        Under TSCA section 8(b), EPA maintains the TSCA Chemical Substance Inventory (“Inventory”), which contains all existing chemical substances manufactured, processed, or imported in the United States that do not qualify for an exemption or exclusion under TSCA (Ref. 5). EPA has identified 1,346 PFAS on the Inventory as of April 2021, 669 of which are on the active Inventory (i.e., in U.S. commerce). The list of active chemicals includes those known to be in commerce after June 2006.
        C. What would be the reporting standard?
        EPA is proposing that manufacturers will report information to the extent that the information is known to or reasonably ascertainable by the manufacturer (see TSCA section 8(b)(2)). “Known to or reasonably ascertainable by” would be defined to include “all information in a person's possession or control, plus all information that a reasonable person similarly situated might be expected to possess, control, or know.” This reporting standard would require reporting entities to evaluate their current level of knowledge of their manufactured products (including imports), as well as evaluate whether there is additional information that a reasonable person, similarly situated, would be expected to know, possess, or control. This standard carries with it an exercise of due diligence, and the information-gathering activities that may be necessary for manufacturers to achieve this reporting standard may vary from case-to-case.

        This standard would require that submitters conduct a reasonable inquiry within the full scope of their organization (not just the information known to managerial or supervisory employees). This standard may also entail inquiries outside the organization to fill gaps in the submitter's knowledge. Such activities may, though not necessarily, include phone calls or email inquiries to upstream suppliers or downstream users or employees or other agents of the manufacturer, including persons involved in the research and development, import or production, or marketing of the PFAS. Examples of types of information that are considered to be in a manufacturer's possession or control, or that a reasonable person similarly situated might be expected to possess, control, or know include: Files maintained by the manufacturer such as marketing studies, sales reports, or customer surveys; information contained in standard references showing use information or concentrations of chemical substances in mixtures, such as a Safety Data Sheet or a supplier notification; and information from the Chemical Abstracts Service (CAS) or from Dun & Bradstreet (D-U-N-S). This information may also include knowledge gained through discussions, conferences, and technical publications. This definition is identical to the definition of the same term at 40 CFR 704.3. In addition, this is the same reporting standard employed in the TSCA section 8(a) Chemical Data Reporting (CDR) rule (see 40 CFR 711.15). EPA has also provided CDR reporting guidance materials on this reporting standard, including hypothetical examples of applying the “known to or reasonably ascertainable by” reporting standard in the context of collecting processing and use data for CDR (Ref. 6, pages 45-47). Therefore, EPA anticipates many reporters under this proposed rule will be familiar with this reporting standard, and resources are available to support those reporters who may not be familiar with the standard. EPA acknowledges that it is possible that an importer, particularly an importer of articles containing PFAS, may not have knowledge that they have imported PFAS and thus not report under this rule, even after they have conducted their due diligence under this reporting standard as described in this paragraph. Such an importer should document its activities to support any claims it might need to make related to due diligence.

        In the event that a manufacturer does not have actual data (e.g., measurements or monitoring data) to report to EPA, the manufacturer would be required to make “reasonable estimates” of such information. “Reasonable estimates” may rely, for example, on approaches such as mass balance calculations, emissions factors, or best engineering judgment.
        D. Why are small businesses not excluded from reporting similar to Chemical Data Reporting (CDR) and other section 8(a) reporting?
        Unlike TSCA section 8(a)(1), which provides an express exemption for small manufacturers and processors, TSCA section 8(a)(7) specifically states that “each person who has manufactured a chemical substance that is a perfluoroalkyl or polyfluoroalkyl substance” shall be subject to the rule. Rather than amend TSCA section 8(a)(1), Congress chose to add an entirely new, standalone subsection to TSCA section 8(a). This indicates an intent for TSCA section 8(a)(7) to constitute separate, freestanding rulemaking authority; therefore, it is not constrained by requirements and provisions in TSCA section 8(a)(1).
        However, in carrying out TSCA section 8, EPA shall, to the extent feasible: (A) Not require reporting which is unnecessary or duplicative; (B) Minimize the cost of compliance with TSCA section 8 and the rules issued thereunder on small manufacturers and processors; and (C) Apply any reporting obligations to those persons likely to have information relevant to the effective implementation of this subchapter (TSCA section 8(a)(5)).
        E. How will EPA use the information?
        TSCA section 8(a)(7) is silent on how the information collected under the TSCA section 8(a)(7) rule is to be used. However, collecting information on PFAS identities, uses, production volumes by category of use, byproducts, environmental and health effects, workers exposure, and disposal supports the Agency's mission in the PFAS Action Plan to identify and better understand these chemicals and to increase scientific research on them.

        EPA intends to use information on these chemicals to support assessments of new and existing chemicals under TSCA. For instance, information collected under this proposed rule will help inform future assessments of potential exposure to these PFAS. The Agency would also benefit from receiving all existing information related to human health and environmental effects of such substances, in order to fulfill additional environmental protection mandates beyond the TSCA program. For instance, information on PFAS use, exposure, and effects may be used to inform regulatory activities under the Safe Drinking Water Act (42 U.S.C. 300f et seq.), the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.), and the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), while data on PFAS manufacturing sites and disposal methods may support contaminants characterizations conducted to support contaminated site work and solid waste management programs.
        Additionally, TSCA section 9(e) requires the EPA Administrator to make information related to exposure or releases available to other EPA offices or federal agencies if such exposures may be prevented or reduced under another law. EPA may share such information collected under this proposed rule as appropriate.
        III. Summary of Proposed Reporting and Recordkeeping Requirements
        EPA is proposing reporting and recordkeeping requirements for manufacturers of PFAS pursuant to TSCA section 8(a)(7).
        A. What chemical substances would be reportable under this rule?
        1. Reportable chemicals substances. Under TSCA section 8(a)(7), EPA must collect information on chemical substances that are “perfluoroalkyl or polyfluoroalkyl” substances or PFAS. EPA has determined that any PFAS that fall within the structural definition, described below, are the PFAS referred to in TSCA section 8(a)(7). For this proposed rule, EPA has identified at least 1,364 chemical substances and mixtures that are PFAS and would potentially be subject to reporting under the final rule, if they have been manufactured in any year since January 1, 2011.
        For the purposes of this proposed action, the structural definition of PFAS includes per- and polyfluorinated substances that structurally contain the unit R-(CF2)-C(F)(R′)R″. Both the CF2 and CF moieties are saturated carbons and none of the R groups (R, R′ or R″) can be hydrogen. It should be noted that this structural definition of PFAS is a working definition which has been used by EPA's Office of Pollution Prevention and Toxics when identifying PFAS on the TSCA Inventory. This definition may not be identical to other definitions of PFAS used within EPA and/or other organizations. To assist potential reporters with determining whether certain substances may be covered under this structural definition, EPA has identified specific PFAS covered by this proposed rule. These will be included as non-exhaustive examples in the rule where it is possible to do so without divulging information claimed as CBI. The scope of PFAS examples listed in this proposal includes:
        • All PFAS listed as active on the TSCA Inventory. This includes PFAS that are identified by CAS number; confidential chemicals whose generic names contain “fluor” and are identified by Accession number; and confidential chemicals whose generic names do not contain “fluor”, and therefore, are not listed by CASRNs, Accession numbers, or low-volume exemptions (LVE) case numbers (see note on structural diagram examples below).
        • All PFAS that are subject to TSCA section 5 (new chemicals) LVE applications per 40 CFR 723.50 that have been granted by EPA. This includes the PFAS that were subject to granted LVE applications that have since been withdrawn by the LVE application submitter. Additional discussion on LVEs is below.

        Under TSCA section 5, any person who intends to manufacture a chemical not on the TSCA Inventory must first notify EPA. Typically, this is done by submission of a premanufacture notice (PMN) (Ref. 8). However, for low-volume chemical substances (i.e., chemical substances manufactured at no more than 10,000 kg per year) companies can submit a LVE application to EPA per 40 CFR 723.50. EPA may either grant or deny an LVE submission after review, but LVEs that are granted are not listed on the Inventory, unlike PMN chemical substances. Therefore, EPA is also providing a list of PFAS chemicals for which EPA granted an LVE notice.

        LVE submitters may choose to withdraw their granted LVE application. In order to compile a comprehensive dataset as authorized under TSCA section 8(a)(7), EPA is including these withdrawn LVE submissions in the list of examples subject to this proposed rule if they were submitted since 2011.
        • This proposed rule will also include structural diagrams to capture any PFAS whose CAS or Accession numbers could not be divulged due to CBI claims, whose identity is not listed on the TSCA Inventory because it is subject to an LVE, or which is a byproduct not listed on the Inventory and not subject to an LVE, yet meets the structural definition. The list of identified PFAS and structural diagrams can also be found in the docket (Ref. 7). The PFAS included in the list and identified by the structural diagrams are examples of substances that meet this rule's definition of PFAS; it is not a comprehensive list of all substances within this rule's scope.
        EPA is providing these examples of PFAS for the purpose of assisting manufacturers in determining whether a chemical substance they have manufactured in any year since 2011 meets this proposed rule's definition of PFAS. Because the Inventory's active designation dates back to June 2006, it is possible for a firm to have manufactured one of these listed PFAS yet not be required to report under this proposed rule, if they have manufactured it only in the period prior to January 1, 2011.
        This list was developed as of April 2021. EPA anticipates updating this list prior to promulgating the final rule, both in response to public comment, and as a result of PMNs added to the Inventory and LVEs granted by EPA between April 2021 and the date of publication of the final rule.
        For the purposes of this proposed rule, articles containing PFAS, including imported articles containing PFAS (such as articles containing PFAS as part of surface coatings), are included in the scope of reportable chemical substances. TSCA does not define articles, nor does the statute define articles as a category of substances exclusive of chemical substances. EPA therefore considers its ability to regulate chemical substances to encompass authority to regulate articles containing such chemical substances. Additionally, the Agency would benefit from collecting the requested information on PFAS-containing articles (including articles containing PFAS as part of surface coatings) because the information would improve the Agency's knowledge of various products which may contain PFAS, their categories of use, production volumes, and exposure data. Such data are not currently known to EPA. However, EPA acknowledges that some article manufacturers, including article importers, may not have such information known to or reasonably ascertainable by them and may not meet the reporting standard as described in Unit II.C. To this end, information that helps EPA better understand data gaps is useful information for EPA to have. Therefore, articles are within the scope of reportable substances under this proposed rule, though EPA is requesting comments on whether imported articles containing PFAS should be within scope (see Unit IV.1).
        2. Proposed exceptions to reporting for duplicative reporting. TSCA section 8(a)(5) requires EPA, to the extent feasible when carrying out TSCA section 8, to avoid requiring unnecessary or duplicative reporting. The Agency seeks to avoid collecting data on PFAS that would duplicate information already reported to the Agency. While developing this rule EPA reviewed the data elements submitted under the Chemical Data Reporting Rule and determined that there may be some overlap with the information requested under the proposed rule. EPA is proposing to allow reporting entities to indicate in the reporting tool that they have previously provided such information to EPA through CDR for certain data elements. The Agency has identified the following data elements which the reporter may be able to indicate has already been submitted to EPA:
        • Physical state of the chemical or mixture;
        • Industrial processing and use type, sector(s), functional category(ies), and percent of production volume for each use;
        • Consumer and/or commercial indicator, product category(ies), functional category(ies), percent of production volume for each use, indicator for use in products intended for children, and maximum concentration in the product, and;
        • Number of workers reasonably likely to be exposed for each combination of industrial processing or use operation, sector, and function, and the number of commercial workers reasonably likely to be exposed if the PFAS is contained in a commercial product.

        If a manufacturer covered under this proposed rule has previously submitted required information to EPA for some years since 2011, but not for all years, EPA is proposing that the manufacturer may indicate in the reporting tool the year(s) for which the manufacturer has already submitted that data to EPA as part of CDR. For instance, CDR reporters are required to submit the total annual domestically manufactured production volume and the total annual imported volume separately, only for the principal reporting year (e.g., 2019 for the 2020 reporting cycle), but reporting only the combined total annual production volume is required for the intervening years. In this case, a reporter under this proposed rule would be able to indicate that the two different production volumes have been previously submitted to EPA for the CDR reporting year(s), but would still need to report for the intervening year(s) not previously submitted under CDR. Additionally, there are some data elements for which CDR reporters may have previously reported information to EPA, although these data elements were only added to the CDR reporting requirements in 2020. Therefore, some manufacturers under this proposed rule may have submitted the following information to CDR for some years covered by this proposed rule, but not all, and would still be required to report this information for the missing year(s):
        • Domestically manufactured production volume;
        • Imported production volume;
        • Volume directly exported; and
        • Indicator for imported but never physically at site.
        EPA welcomes public comment on concerns related to duplicative reporting (see Unit V.).
        B. When would reporting be required?

        EPA proposes that persons who have manufactured a PFAS at any time since January 1, 2011, would report to EPA during a six-month submission period, which would begin six months following the effective date of the final rule. Therefore, manufacturers would ultimately have one year following the effective date of the final rule to collect and submit all required information to EPA. EPA believes by providing six months between the effective date of the rule and the start of the submission period, this would allow sufficient time for both the Agency to finalize the reporting tool and for reporters to familiarize themselves with the rule and compile the required information. Since this section 8(a)(7) reporting rule will be collecting similar information as CDR, EPA anticipates many reporters will be familiar with the types of information requested and how to report. The CDR submission period is four months, every four years. Since this proposed rule spans a longer time than the four-year CDR reporting cycle, EPA acknowledges additional time may be needed in the PFAS submission period. EPA believes that six months is adequate time for submissions, in addition to the six-month period between the effective date and the start of the submission period.
        EPA is also asking for public comment on the submission period start date and duration (see Unit V.).
        C. What information would be reported?
        TSCA section 8(a)(7) specifies that, under the final rule, manufacturers would report on “information described in subparagraphs (A) through (G) of paragraph (2) [of section 8].” Therefore, this TSCA section 8(a)(7) rule proposes one-time reporting of the information described in section 8(a)(2)(A) through (G), which includes specific chemical identity, categories of use, production volume, byproducts, environmental and health effects, number of persons exposed and duration of exposure, and disposal.
        Specifically, EPA is proposing to request the following information:
        1. Chemical name (multiple if mixture), or the generic name(s) if the chemical name(s) is CBI.
        2. Chemical ID(s) (CASRN, TSCA Accession Number, or LVE case number).
        3. Trade name or common name.
        4. Representative molecular structure.
        5. Physical form of chemical or mixture.
        6. Industrial processing and use:
        a. Type of process or use;
        b. Sector(s);
        c. Functional use category(ies);
        d. Percent of production volume for each use.
        7. Consumer and commercial use:
        a. Indicator for whether this is a consumer and/or commercial product;
        b. Product category; functional use category(ies);
        c. Percent production volume for each use; maximum concentration in any product;
        d. Indicator for use in products intended for children.
        8. Production volumes:
        a. Domestically manufactured;
        b. Imported;
        c. Directly exported;
        d. Maximum first 12 months production volume;
        e. Maximum yearly production volume in any 3 years.
        9. Indicator for imported but never physically at site.
        10. Indicator for site-limited.
        11. Maximum quantity stored on-site at any time.
        12. Total volume recycled (on-site).
        13. For byproducts produced during the manufacture, processing, use, or disposal of each PFAS:
        a. Chemical name(s) or description (if identity is unknown), or the generic name(s) if the byproduct name(s) is CBI;
        b. Chemical ID(s) (CASRN, TSCA Accession Number, or LVE case number);
        c. Indicator for whether the byproduct(s) production resulted from manufacture, process, use, or disposal; and
        d. Indicator for whether the byproduct(s) is released to the environment; if so, volume of byproduct(s) released and to which environmental media.
        14. Worker exposure: Description of worker activity(ies) at manufacturing site.
        15. Worker exposure at the manufacturing site:
        a. Number of workers reasonably likely to be exposed at the manufacturing site, for each worker activity;
        b. Maximum duration of exposure for any worker, for each worker activity (both hours per day and days per year).
        16. Worker exposure for each industrial process and use:
        a. Number of workers reasonably likely to be exposed for each industrial process and use;
        b. Maximum duration of exposure for any worker for each industrial process and use (both hours per day and days per year).
        17. Worker exposure for each commercial use:
        a. Number of workers reasonably likely to be exposed for each commercial use;
        b. Maximum duration of exposure for any worker for each commercial use (both hours per day and days per year).
        18. Description of disposal process(es), and description of any changes to the disposal process or methods since 2011.
        19. Total volume released:
        a. Land disposal;
        b. Water releases;
        c. Air releases.
        20. Total volume incinerated (on-site) and incineration temperature.
        21. All existing information related to health and environmental effects, using the Organization of Economic Cooperation and Development (OECD) harmonized template relevant to the existing study, as well as full study reports and any other supporting information (for additional information on the use of the OECD harmonized templates, see the discussion in the following section, Unit III.D.).

        22. Other data relevant to health and environmental effects (e.g., range-finding studies, preliminary studies, OSHA medical screening or surveillance standards reports, adverse effects reports).
        A list of the proposed reporting requirements is available in the docket for public review (Ref. 10).
        EPA developed an information reporting platform for CDR (Ref. 9) and intends to modify it for purposes of this proposed rule. Certain information that is requested in the CDR that falls under TSCA section 8(a)(2)(A) through (G) would be required by this proposed rule, such as information on specific chemical identity, categories of use, production volume, byproducts, and number of persons exposed and duration of exposure (see Unit III.A.2. for the discussion on duplicative reporting). In instances where PFAS manufacturers under this proposed rule have already reported the requested information to EPA, they will not be required to re-report. As discussed in Unit III.A.2, EPA is proposing the reporters simply indicate they have already submitted such information to EPA.

        Additionally, any person required to report under this proposed rule would supply the information identified in the form to the extent it is known to or reasonably ascertainable by them, or a reasonable estimate when actual data are not available (i.e., known or reasonably ascertainable), as explained in more detail in Unit II.D.
        D. What type of environmental and health effects information is the Agency requesting?
        EPA is requesting “all existing information concerning the environmental and health effects” of the PFAS chemicals covered by this rule. It is intended that “environmental and health effects information” be interpreted broadly. This information would include but is not limited to:
        • Toxicity information (e.g., in silico, in vitro, animal test results, human data); and
        • Other data relevant to environmental and health effects including range-finding studies, preliminary studies, OSHA medical screening or surveillance standards reports, adverse effects reports.
        Chemical identity is always part of a health and safety study, and TSCA section 14(b) limits the extent to which health and safety studies and information from studies may be withheld from the public as confidential.

        EPA is proposing to require all existing information concerning health and environmental effects be submitted in the format of OECD harmonized templates, where such templates exist for the type of data, in addition to submitting full study reports. OECD templates are accessible to the public online at https://www.oecd.org/ehs/templates/harmonised-templates.htm (Ref. 11). A standardized format such as the OECD templates will improve the efficiency of review and organization of the submitted data. EPA believes that some of the data will already be in the OECD template if the company had already submitted the studies under the European Union's Registration, Evaluation, Authorization and Restriction of Chemicals (REACH) regulation. In addition to the required template format, those subject to this rulemaking must submit any associated full study reports or underlying data as support documents. The full study reports and support documents are necessary for EPA to understand the full context and evaluate the quality of the data, which is necessary for the Agency to review if data were to be used for any future Agency actions.
        EPA is requesting comments on what environmental and health effects information should be within the scope of this rule. EPA is also requesting comment on whether any information proposed to be requested is duplicative of information collected by EPA under other federal statutes and, thus, should be excluded. Please identify the information that you believe is duplicative and the statute under which it is submitted.
        E. How would information be submitted to EPA?
        EPA is proposing to require electronic reporting similar to the requirements established in 2013 for submitting other information under TSCA (see 40 CFR 704.20(e)). EPA is proposing to require submitters to use EPA's CDX, the Agency's electronic reporting portal, for all reporting under this rule. In 2013, EPA finalized a rule to require electronic reporting of certain information submitted to the Agency under TSCA sections 4, 5, 8(a) and 8(d) (Ref. 12, page 72818). The final rule followed two previous rules requiring similar electronic reporting of information submitted to EPA for TSCA CDR and for PMNs. In proposing to require similar electronic reporting under this rule, EPA intends to save time, improve data quality and increase efficiencies for both the submitters and the Agency.
        EPA developed the Chemical Information Submission System (CISS) for use in submitting data electronically to the Agency for TSCA sections 4, 5, 6, 8(a), 8(b), 8(d), 8(e), and Title VI. CISS, a web-based reporting tool housed within the CDX environment, provides submitters with user-friendly applications to build and submit data packages to EPA within a secure, encrypted environment. CISS applications provide for the capture of both fielded data as well as the attachment of additional information using a wide variety of file types. Submitted information is rendered into PDF and XML formats, which are provided to submitters in the form of a Copy of Record.

        EPA is proposing to require submitters to follow the same submission procedures used for other TSCA submissions, i.e., to register with EPA's CDX and use CISS to prepare a data file for submission. Registration enables CDX to authenticate user identity. To submit electronically to EPA via CDX, individuals must first register with CDX at http://cdx.epa.gov/. To register in CDX, the CDX registrant (also referred to as “Electronic Signature Holder” or “Public/Private Key Holder”) agrees to the Terms and Conditions, provides information about the submitter and organization, selects a user name and password, and follows the procedures outlined in the guidance document for CDX available at https://cdx.epa.gov/FAQ#CSPP.
        
        Within CDX, CISS is available under the “Submission for Chemical Safety and Pesticide Program (CSPP)” CDX flow. Users who have previously submitted under TSCA through CDX, including submitting information under sections 4 and 5, CDR, or reporting under the TSCA Inventory Notification (Active-Inactive) Requirements rule (82 FR 37520, Aug. 11, 2017) (FRL-9964-22), will already have the CSPP flow linked to their account. Users reporting to EPA using other CDX housed applications, including the Toxics Release Inventory TRI-MEweb, would be able to add the CSPP flow to their existing CDX accounts.
        All submitters would be required to use CISS to prepare their submissions. CISS guides users through a “hands-on” process of creating an electronic submission. Once a user completes the relevant data fields and attaches appropriate PDF files, or other file types, such as XML files, the web-based tool validates the submission by performing a basic error check and makes sure all the required fields and attachments are provided and complete. Further instructions for uploading PDF attachments or other file types, such as XML, and completing metadata information would be available through CISS reporting guidance.

        CISS, a web-based reporting tool, also allows the user to choose to “Preview,” “Save,” or “Submit” the data package. Once the submission process is initiated, the user is asked to certify the information and provide requested information to complete the submission process. The data package is then sent, in an encrypted state, to the Agency. The user can login to the application and check the submission status of their data package. Upon successful receipt of the submission by EPA, the submission status of the submissions will be flagged as “Completed” and a confirmation email will be sent to the submitter's CDX inbox. The CDX inbox is used to notify the users when submissions are received by EPA or to notify users when a submission-specific communication has been received and how to locate and access the communication. Information on accessing the CDX user inbox is provided in the guidance document for CDX at https://cdx.epa.gov/FAQ#CSPP. To access CISS log into CDX using the link: https://cdx.epa.gov/ and click on the appropriate user role associated with the CSPP data flow. For further instructions, visit https://www.epa.gov/assessing-and-managing-chemicals-under-tsca/electronic-reporting-requirements-certain-information (Ref. 12). Procedures for reporting chemical substances under this proposed rule would be similar.
        EPA believes that electronic reporting reduces the reporting burden for submitters by reducing the cost and time required to review, edit, and transmit data to the Agency. It also allows submitters to share a draft submission within their organization, and more easily save a copy for their records or future use. Additionally, EPA believes that many of the anticipated reporters under this proposed rule have experience with reporting electronically to EPA through CDX. The resource and time requirements to review and process data by the Agency will also be reduced and document storage and retrieval will require fewer resources. EPA expects to benefit from receiving electronic submissions and communicating electronically with submitters.
        F. What can a submitter claim as confidential?

        The 2016 amendments to TSCA included new procedural requirements for the submission and Agency management of CBI claims, including new substantiation requirements, generic name requirements, a certification requirement, and a requirement for Agency review of specified CBI claims within 90 days after receipt of the claim, 15 U.S.C. 2613. The Agency recently finalized a rule amending the CDR reporting requirements that implemented the new requirements for confidentiality claims in CDR submissions (Ref. 13). EPA is similarly proposing that a person submitting a reporting form under this action may claim portions of the form as confidential, consistent with TSCA section 14. TSCA requires that the submitter make several statements relating to the treatment of the information as confidential and competitive harm of disclosure, and to certify that these statements and any substantiation provided are true and correct. Consistent with the format of other TSCA reporting forms, the statements and certification would be combined into a single certification statement. There is also a requirement that when a chemical identity is claimed as CBI, a non-CBI structurally descriptive generic name be provided. To help reporters, EPA's reporting platform can auto-populate generic names on the Inventory using EPA's Substance Registry Services (SRS).

        TSCA section 14 further requires that substantiation be provided when a confidentiality claim is asserted. However, TSCA section 14(c)(2) exempts certain information from the substantiation requirements (e.g., specific production volume). Under the proposed rule, specific production or import volumes of the manufacturer, as well as the percent production volume for each consumer or commercial use, need not be substantiated. All other information submitted under this proposed rule would not be exempt from substantiation requirements.
        Any information which is claimed as confidential will be disclosed by EPA only in accordance with the procedures and requirements of TSCA section 14 and 40 CFR part 2. TSCA limits confidentiality protections for health and safety studies, information from health and safety studies (except to the extent such studies or information reveals “information that discloses processes used in the manufacturing or processing of a chemical substance or mixture or, in the case of a mixture, the portion of the mixture comprised by any of the chemical substances in the mixture”), and certain other information. Submitters asserting a confidentiality claim for such information in health and safety studies will be required to submit a sanitized copy of the study, removing only that information which is claimed as confidential and that discloses the process or portion of mixture information described in TSCA section 14(b).
        G. What are the recordkeeping requirements?
        EPA proposes that each person who is subject to the reporting requirements must retain records that document any information reported to EPA. Consistent with the CDR rule, EPA is proposing a five-year recordkeeping period, beginning on the last date of the submission period. The five-year retention requirement corresponds with the statute of limitations for violations and is necessary to preserve records to support future regulatory activities that would be informed by this information collection. Further, EPA believes the burden of retaining these records, which are likely electronic, is minimal.
        IV. Request for Comments
        EPA is seeking public comment on all aspects of this proposed rule and the Economic Analysis prepared in support of this proposed rule (Ref. 14). In addition to specific requests for comment included throughout this document, EPA is interested in comments pertaining to the specific issues discussed in this unit. EPA encourages all interested persons to submit comments on the issues identified in this Notification and to identify any other relevant issues as well. This input will assist the Agency in developing a final rule that successfully addresses information needs while minimizing potential reporting burdens associated with the rule. EPA requests that commenters making specific recommendations include supporting documentation where appropriate.
        1. Identifying the chemical substances that would be subject to reporting. EPA has provided a structural definition of PFAS for the purposes of this proposed rule's scope. To assist reporting entities with determining whether a chemical substance or mixture falls within this scope, EPA has also provided a list of PFAS (identified by CASRN, TSCA Accession Number, or LVE case number) and structural diagrams to include any PFAS whose chemical identity is not specifically listed due to CBI protections. EPA is soliciting comment on this approach for defining or identifying PFAS. Additionally, EPA is interested in comments identifying specific substances of interest and the rationale for the interest, that may be outside the scope of this proposed definition. EPA is also interested in public comments related to including imported articles containing PFAS within the scope of this proposed rule.
        2. Considerations for the Agency's economic analysis. EPA has evaluated the potential costs for PFAS manufacturers for this proposed rule (Ref. 14). EPA is specifically seeking additional information and data that EPA could consider in developing the final economic analysis. In particular, EPA is seeking data that could facilitate the Agency's further evaluation of the potentially affected industry and firms, including data related to potential impacts for those small businesses and importers that would be subject to reporting. The agency is specifically interested in available data on small entity importers of articles containing PFAS for its impact analysis for small entities. EPA is also especially interested in available data or other measures of the number of facilities or firms that might manufacture such materials, including importing PFAS in articles.
        3. Submission period. EPA is proposing a six-month submission period for reporting entities, which will begin six months following the effective date of the final rule. Thus, PFAS manufacturers will have one year following the effective date of the final rule to submit all required information to EPA. Since many of the reporters under this proposed rule have reported under CDR, EPA is basing the proposed submission period, in part, on the CDR submission period. Given the four-month submission period for the CDR reporting cycle every four years, the Agency believes six months is sufficient time for manufacturers to report the required information under this proposed rule, noting that the scope of this rule covers more years than a CDR reporting cycle. Reporters will also have the additional six months between the effective date of the rule and the start of the submission period for rule familiarization and data gathering. Additionally, the six months between the effective date of the final rule and the beginning of the submission period allows the Agency time to finalize the reporting software. Congress required EPA to promulgate the rule no later than January 1, 2023; therefore, EPA anticipates the reporting period for this proposed rule will precede the reporting period for the 2024 CDR reporting cycle (June-September 2024). EPA is specifically asking for comment on additional considerations related to the start date and duration of the submission period.
        4. Duplicative reporting. EPA has identified the data elements in this proposed rule for which information may have been submitted to EPA previously under CDR (see Unit III.D.), which the Agency is proposing to allow manufacturers to indicate through the reporting tool has already been submitted rather than re-submit the information. EPA is requesting comment on whether any additional data elements may be duplicative of information collected by EPA under TSCA or other federal statutes. Please identify the information that you believe is duplicative and the statute under which it is submitted, as well as the precision of the information if appropriate (for example, whether the data are submitted as a range or as an integer to the nearest significant digits).
        5. Scope of environmental and health effects information collected. EPA is requesting comment on what existing environmental and health effects information should be within the scope of this rule. EPA is proposing to require such information be submitted in the form of OECD harmonized templates, to the extent they are available, and as full study reports and any supporting documents. The Agency is requesting comments on the scope of existing environmental and health information that may be requested from PFAS manufacturers. The Agency is also interested in comments on the proposed format of these submissions.
        6. Additional information or data elements. EPA has provided the list of proposed data elements for this rule in Unit III.C (Ref. 10), which EPA is authorized to request under section 8(a)(7). EPA is interested in public comment on the scope of these proposed data elements, including whether there are additional data elements EPA should collect under the authority of section 8(a)(7). Specifically, EPA is interested in comments on whether the final rule should include a data field allowing reporters to provide generic names or descriptions in the event a manufacturer is aware they have produced or imported a PFAS but are not able to reasonably ascertain the specific PFAS identity. The Agency is also requesting comments on additional data elements such as composition information if a PFAS has a variable composition, analytical methods, and whether occupational exposure information should distinguish occupational non-users (i.e., those nearby but not in direct contact with the chemical) from workers (i.e., those who are in direct contact with the chemical).
        7. EPA's use and publication of certain non-CBI data. EPA is requesting public comment on how the Agency may consider using the data received under this reporting rule, beyond those activities previously mentioned in Unit II.E. Additionally, the Agency is interested in comment on the extent to which non-CBI data submitted under this rule should be provided to the general public.
        8. Joint submissions. EPA is requesting public comment on whether the Agency should enable the use of joint submissions in specific circumstances, similar to CDR joint submissions. Joint submissions may be necessary under circumstances when: (1) A company imports a chemical or a mixture under a trade name and the substance identity, or individual components, are not known to the importer, or (2) a manufacturer cannot provide the entire chemical identity of a chemical substance it manufactures because the chemical substance is manufactured using a reactant having an identity that the reactant supplier claims as confidential. In these circumstances, the supplier has identified that it will not disclose to the manufacturer (or importer) or does not, itself, know the chemical identity.
        9. Small manufacturers. EPA is requesting public comment on how the Agency may assist small manufacturers with compliance with this proposed rule. The Agency appreciates comments related to both regulatory and non-regulatory assistance, such as different reporting timelines and outreach.
        V. References

        The following is a list of the documents that are specifically referenced in this document. The docket includes these documents and other information considered by EPA, including documents that are referenced within the documents that are included in the docket, even if the referenced document is not physically located in the docket. For assistance in locating these other documents, please consult the technical person listed under FOR FURTHER INFORMATION CONTACT.
        
        

          1. EPA (2019). EPA's Per- and Polyfluoroalkyl Substances (PFAS) Action Plan, EPA-823R-18-004. February 14, 2019. Available at https://www.epa.gov/sites/production/files/2019-02/documents/pfas_action_plan_021319_508compliant_1.pdf.
          

          2. EPA (2017). Technical Fact Sheet—Perfluorooctane Sulfonate (PFOS) and Perfluorooctanoic Acid (PFOA), EPA 505-F-17-001. November 2017. Available at https://www.epa.gov/sites/production/files/2017-12/documents/ffrrofactsheet_contaminants_pfos_pfoa_11-20-17_508_0.pdf.
          

          3. EPA (2009). Long-Chain Perfluorinated Chemicals (PFCs) Action Plan. December 30, 2009. Available at https://www.epa.gov/sites/production/files/2016-01/documents/pfcs_action_plan1230_09.pdf.
          

          4. ATSDR (2018). Toxicology Profile for Perfluoroalkyls. June 2018. Available at https://www.atsdr.cdc.gov/toxprofiles/tp200.pdf.
          

          5. EPA. TSCA Chemical Substance Inventory. (No date). Available at https://www.epa.gov/tsca-inventory. [Accessed November 12, 2020].

          6. EPA. Instructions for Reporting: 2020 TSCA Chemical Data Reporting. November 2020. Available at https://www.epa.gov/sites/production/files/2020-12/documents/instructions_for_reporting_2020_tsca_cdr_2020-11-25.pdf.
          
          7. EPA. Examples of PFAS and Structural Diagrams included in the Proposed Rule for Reporting and Recordkeeping Requirements for PFAS. October 2020.

          8. EPA. Filing a Pre-manufacture Notice with EPA. (No date). Available at https://www.epa.gov/reviewing-new-chemicals-under-toxic-substances-control-act-tsca/filing-pre-manufacture-notice-epa. [Accessed November 12, 2020].

          9. EPA (2020). CDX Chemical Safety and Pesticide Programs (CSPP) Registration User Guide; Version 3.02. March 6, 2020. Available at https://www.epa.gov/chemical-data-reporting/cspp-cdx-registration-guide.
          
          10. EPA. Data Elements included in the Proposed Rule for Reporting and Recordkeeping Requirements for PFAS. October 2020.

          11. OECD. OECD Harmonised Templates. (No date). Available at https://www.oecd.org/ehs/templates/harmonised-templates.htm. [Accessed November 12, 2020].
          12. EPA (2013). Electronic Reporting under the Toxic Substances Control Act; Final Rule. (78 FR 72818, December 4, 2013) (FRL-9394-6).
          13. EPA (2020). TSCA Chemical Data Reporting Revisions Under TSCA Section 8(a); Final Rule. (85 FR 20122, April 9, 2020) (FRL-10005-56).
          14. EPA (2020). Economic Analysis for the Proposed Rule for Reporting and Recordkeeping Requirements for PFAS. November 2020.
          15. EPA (2020). Information Collection Request Supporting Statement. Proposed Rule ICR: Reporting and Recordkeeping Requirements for PFAS. EPA ICR No. 2682.01. November 2020.
        
        VII. Statutory and Executive Order Reviews

        Additional information about these statutes and Executive Orders can be found at http://www2.epa.gov/laws-regulations/laws-and-executive-orders.
        
        A. Executive Order 12866: Regulatory Planning and Review and Executive Order 13563: Improving Regulation and Regulatory Review

        This action is a significant regulatory action that was submitted to the Office of Management and Budget (OMB) for review under Executive Orders 12866 (58 FR 51735, October 4, 1993) and 13563 (76 FR 3821, January 21, 2011). EPA prepared an analysis of the estimated costs and benefits associated with this action (Ref. 13), which is available in the docket and is summarized in Unit I.E. Any changes made in response to OMB recommendations have been documented in the docket for this action as required by section 6(a)(3)(E) of Executive Order 12866.
        B. Paperwork Reduction Act (PRA)

        The information collection activities in this proposed rule have been submitted for approval to the Office of Management and Budget (OMB) under the PRA, 44 U.S.C. 3501 et seq. The Information Collection Request (ICR) document that EPA prepared has been assigned EPA ICR number 2682.01 (Ref. 15). You can find a copy of the ICR in the docket for this rule, and it is briefly summarized here.
        The reporting requirements identified in the proposed rule would enable EPA to meet the statutory obligations required by TSCA section 8(a)(7) and collect data related to the identities, manufacture, use, exposure, and disposal of PFAS manufactured in the United States since 2011. These proposed reporting requirements would also help the Agency to collect existing information on the health and environmental effects of PFAS. EPA intends to use information collected under the rule to assist in chemical assessments under TSCA, and to inform any additional work necessary under environmental protection mandates beyond TSCA. Respondents may claim some of the information reported to EPA under the proposed rule as CBI under TSCA section 14. TSCA section 14(c) requires a supporting statement and certification for confidentiality claims asserted after June 22, 2016.
        
          Respondents/affected entities: Manufacturers (including importers) of PFAS since January 1, 2011.
        
          Respondent's obligation to respond: Mandatory (15 U.S.C. 2607(a)(7)).
        
          Estimated number of respondents: 234.
        
          Frequency of response: Once.
        
          Total estimated burden: 122,104 hours (per year). Burden is defined at 5 CFR 1320.3(b).
        
          Total estimated cost: $9,820,813 (per year), includes no annualized capital or operation and maintenance costs.
        An agency may not conduct or sponsor, and a person is not required to respond to, a collection of information unless it displays a currently valid OMB control number. The OMB control numbers for the EPA's regulations in 40 CFR are listed in 40 CFR part 9.

        Submit your comments on the Agency's need for this information, the accuracy of the provided burden estimates and any suggested methods for minimizing respondent burden to the EPA using the docket identified at the beginning of this rule. You may also send your ICR-related comments to OMB's Office of Information and Regulatory Affairs via email to oira_submissions@omb.eop.gov, Attention: Desk Officer for the EPA. Since OMB is required to make a decision concerning the ICR between 30 and 60 days after receipt, OMB must receive comments no later than July 28, 2021. The EPA will respond to any ICR-related comments in the final rule.
        C. Regulatory Flexibility Act (RFA)

        I certify that this action will not have a significant economic impact on a substantial number of small entities under the RFA (5 U.S.C. 601 et seq.). The small entities subject to the requirements of this action are manufacturers (including importers) of PFAS. EPA estimates that 59 small firms would be affected by the proposed rule. Of those small firms, 46% would have cost impacts of less than 1% of annual revenues, 19% would have impacts between 1-3%, and 35% would have impacts of more than 3% of annual revenues. The affected small businesses subject to the proposed rule are expected to incur $1,788,506 in costs for this one-time reporting, with per-firm costs estimated to range from $16,864 to $92,390. However, EPA is unable to estimate the number of small entity importers of articles that are subject to this proposed rule due to a lack of available data on importers of articles containing PFAS. Imported articles are exempt from the CDR Rule under 40 CFR 711.10(b). Similarly, under TRI reporting, listed toxic chemicals contained in articles that are processed or otherwise used at a covered facility are exempt from reporting threshold determinations and release and other waste management calculations. EPA is unaware of publicly available data that provides the information on the article importers needed to develop the estimates. Without available data, EPA does not have a representative subset of firms to reference as a basis for estimates and thus cannot estimate the number of importers of articles that will be affected.
        However, EPA expects that article importers may incur a range of costs depending on the number of articles they import, their level of knowledge of their imported articles, the complexity of supply chains, and whether PFAS is present in their articles. Importers of articles that contain PFAS may incur costs for rule familiarization ($69.79 per firm); identifying the type of imported articles that potentially use PFAS ($1,641-$1,932 per firm); identifying suppliers involved ($1,185 per firm); collecting data from suppliers ($0-644 per article); and recordkeeping ($12 per firm). Details of this analysis are presented in the Economic Analysis of the proposed rule (Ref. 14), which is available in the docket.
        D. Unfunded Mandates Reform Act (UMRA)
        This action does not contain an unfunded mandate of $100 million or more as described in UMRA, 2 U.S.C. 1531-1538, and does not significantly or uniquely affect small governments. The requirements of this action would primarily affect manufacturers (including importers) of PFAS. The total quantified one-time costs of the proposed rule are approximately $9.8 million.
        E. Executive Order 13132: Federalism
        This action does not have federalism implications as specified in Executive Order 13132 (64 FR 43255, August 10, 1999). It will not have substantial direct effects on the states, on the relationship between the national government and the states, or on the distribution of power and responsibilities among the various levels of government.
        F. Executive Order 13175: Consultation and Coordination With Indian Tribal Governments
        This action does not have tribal implications as specified in Executive Order 13175 (65 FR 67249, November 9, 2000). It will not have substantial direct effects on tribal governments, on the relationship between the Federal government and the Indian tribes, or on the distribution of power and responsibilities between the Federal government and Indian tribes. Thus, E.O. 13175 does not apply to this action.
        G. Executive Order 13045: Protection of Children From Environmental Health Risks and Safety Risks

        EPA interprets Executive Order 13045 (62 FR 19885, April 23, 1997) as applying only to those regulatory actions that concern environmental health or safety risks that the Agency has reason to believe may disproportionately affect children, per the definition of “covered regulatory action” in section 2-202 of the Executive Order. This action is not a covered regulatory action because it is not “economically significant” under Executive Order 12866 and it does not concern an environmental health risk or safety risk. Although this action would not establish an environmental standard intended to mitigate health or safety risks, the information that would be submitted to EPA in accordance with this proposed rule would be used to inform the Agency's decision-making process regarding chemical substances to which children may be disproportionately exposed. This information may also assist the Agency and others in determining whether the chemical substances covered in this proposed rule present potential risks, which would allow the Agency and others to take appropriate action to investigate and mitigate those risks.
        H. Executive Order 13211: Actions Concerning Regulations That Significantly Affect Energy Supply, Distribution, or Use
        This action is not a “significant energy action” as defined in Executive Order 13211 (66 FR 28355, May 22, 2001) because it is not likely to have a significant adverse effect on the supply, distribution, or use of energy and has not otherwise been designated by the Administrator of OMB's Office of Information and Regulatory Affairs as a “significant energy action.”
        I. National Technology Transfer and Advancement Act (NTTAA)
        Because this action does not involve any technical standards, NTTAA section 12(d), 15 U.S.C. 272 note, does not apply to this action.
        J. Executive Order 12898: Federal Actions To Address Environmental Justice in Minority Populations and Low-Income Populations
        EPA believes that this action does not have disproportionately high and adverse human health or environmental effects on minority populations, low-income populations and/or indigenous peoples, as specified in Executive Order 12898 (59 FR 7629, February 16, 1994).
        The requirements of the proposed rule are directed at manufacturers (including importers) of PFAS chemicals for which basic production, use, and toxicity information is currently unavailable. The costs and the benefits of the proposed rule would not be disproportionately distributed across different geographic regions or among different categories of individuals. Consumers of these chemical products, workers who come into contact with these chemical substances, and communities neighboring PFAS manufacturing sites could benefit from EPA's assessment of information required under the proposed rule. The Agency believes that the information collected under this proposed rule, if finalized, will assist EPA and others in determining the potential hazards and risks associated with PFAS chemicals. Although not directly impacting environmental justice-related concerns, this information will enable the Agency to better protect human health and the environment, including in low-income and minority communities.
        
          List of Subjects in 40 CFR Part 705
          Chemicals, Environmental protection, Hazardous Materials, Recordkeeping, and Reporting Requirements.
        
        
          Dated: June 10, 2021.
          Michal Freedhoff,
          Principal Deputy Assistant Administrator, Office of Chemical Safety and Pollution Prevention.
        
        
        Therefore, for the reasons stated in the preamble, the Environmental Protection Agency proposes to amend 40 CFR chapter I by adding part 705 to read as follows:
        
          PART 705—REPORTING AND RECORDKEEPING REQUIREMENTS FOR CERTAIN PER- AND POLYFLUOROALKYL SUBSTANCES
          
            Sec.
            705.1. 
            Scope.
            705.3. 
            Definitions.
            705.5. 
            Substances for which reports must be submitted.
            705.10. 
            Persons who must report.
            705.15. 
            What information to report.
            705.20. 
            When to report.
            705.22. 
            Duplicative reporting.
            705.25. 
            Recordkeeping requirements.
            705.30. 
            Confidentiality claims.
            705.35. 
            Electronic reporting.
          
          
            Authority:
             15 U.S.C. 2607(a)(7).
          
          
            § 705.1
             Scope.
            This part specifies reporting and recordkeeping procedures for manufacturers (including importers) of certain per- and polyfluoroalkyl substances (hereafter referred to as PFAS) under section 8(a)(7) of the Toxic Substances Control Act (TSCA).
          
          
            § 705.3
             Definitions.
            
              Central Data Exchange or CDX means EPA's centralized electronic submission receiving system.
            
              Chemical Information Submission System or CISS means EPA's electronic, web-based reporting tool for the completion and submission of data, reports, and other information, or its successors.
            
              Commercial use means the use of a chemical substance or a mixture containing a chemical substance (including as part of an article) in a commercial enterprise providing saleable goods or services.
            
              Consumer use means the use of a chemical substance or a mixture containing a chemical substance (including as part of an article) when sold to or made available to consumers for their use.
            
              Environmental or health effects information means any information of any effect of a chemical substance or mixture on health or the environment or on both. This includes all health and safety studies.
            (1) Not only is information which arises as a result of a formal, disciplined study included, but other information relating to the effects of a chemical substance or mixture on health or the environment is also included. Any information that bears on the effects of a chemical substance on health or the environment would be included.
            (2) Examples are:
            (i) Long- and short-term tests of mutagenicity, carcinogenicity, or teratogenicity; data on behavioral disorders; dermatoxicity; pharmacological effects; mammalian absorption, distribution, metabolism, and excretion; cumulative, additive, and synergistic effects; and acute, subchronic, and chronic effects.
            (ii) Tests for ecological or other environmental effects on invertebrates, fish, or other animals, and plants, including: Acute toxicity tests, chronic toxicity tests, critical life-stage tests, behavioral tests, algal growth tests, seed germination tests, plant growth or damage tests, microbial function tests, bioconcentration or bioaccumulation tests, and model ecosystem (microcosm) studies.

            (iii) Assessments of human and environmental exposure, including workplace exposure, and impacts of a particular chemical substance or mixture on the environment, including surveys, tests, and studies of: Biological, photochemical, and chemical degradation; structure/activity relationships; air, water, and soil transport; biomagnification and bioconcentration; and chemical and physical properties, e.g., boiling point, vapor pressure, evaporation rates from soil and water, octanol/water partition coefficient, and water solubility.
            (iv) Monitoring data, when they have been aggregated and analyzed to measure the exposure of humans or the environment to a chemical substance or mixture.
            
              Health and safety studies means any study of any effect of a chemical substance or mixture on health or the environment or on both, including underlying information and epidemiological studies, studies of occupational exposure to a chemical substance or mixture, toxicological, clinical, and ecological studies of a chemical substance or mixture, and any test performed pursuant to this Act.
            
              Known to or reasonably ascertainable by means all information in a person's possession or control, plus all information that a reasonable person similarly situated might be expected to possess, control, or know.
            
              Industrial function means the intended physical or chemical characteristic for which a chemical substance or mixture is consumed as a reactant; incorporated into a formulation, mixture, reaction product, or article; repackaged; or used.
            
              Industrial use means use at a site at which one or more chemical substances or mixtures are manufactured (including imported) or processed.
            
              Intended for use by children means the chemical substance or mixture is used in or on a product that is specifically intended for use by children age 14 or younger. A chemical substance or mixture is intended for use by children when the submitter answers “yes” to at least one of the following questions for the product into which the submitter's chemical substance or mixture is incorporated:
            (1) Is the product commonly recognized (i.e., by a reasonable person) as being intended for children age 14 or younger?
            (2) Does the manufacturer of the product state through product labeling or other written materials that the product is intended for or will be used by children age 14 or younger?
            (3) Is the advertising, promotion, or marketing of the product aimed at children age 14 or younger?
            
              Manufacture means to manufacture for commercial purposes.
            
              Manufacture for commercial purposes means: (1) To import, produce, or manufacture with the purpose of obtaining an immediate or eventual commercial advantage for the manufacturer, and includes among other things, such “manufacture” of any amount of a chemical substance or mixture:
            (i) For commercial distribution, including for test marketing.
            (ii) For use by the manufacturer, including use for product research and development, or as an intermediate.
            (2) Manufacture for commercial purposes also applies to substances that are produced coincidentally during the manufacture, processing, use, or disposal of another substance or mixture, including both byproducts that are separated from that other substance or mixture and impurities that remain in that substance or mixture. Such byproducts and impurities may, or may not, in themselves have commercial value. They are nonetheless produced for the purpose of obtaining a commercial advantage since they are part of the manufacture of a chemical product for a commercial purpose.
            
              Manufacturer means a person who manufactures a chemical substance.
            
              Per- and polyfluoroalkyl substances or PFAS, for the purpose of this part, means any chemical substance or mixture that structurally contains the unit R-(CF2)-C(F)(R′)R″. Both the CF2 and CF moieties are saturated carbons. None of the R groups (R, R′ or R″) can be hydrogen.
            
              Site-limited means a chemical substance is manufactured and processed only within a site and is not distributed as a chemical substance or as part of a mixture or article outside the site. Imported chemical substances are never site-limited.
            
              Worker means someone at a site of manufacture, import, or processing who performs work activities near sources of a chemical substance or mixture or directly handles the chemical substance or mixture during the performance of work activities.
          
          
            § 705.5
             Substances for which reports must be submitted.
            The requirements of this part apply to all chemical substances and mixtures that are PFAS, consistent with the definition of PFAS at § 705.3. This includes, but is not limited to, all PFAS listed or otherwise described in this section. This section contains 5 listings of examples of chemical substances or mixtures that meet this definition. Paragraph (a) of this section is a list of chemical substances on the TSCA Inventory that have an associated Chemical Abstract Services (CAS) Registry Number. Paragraph (b) of this section is a list of chemical substances that have an associated TSCA Accession Number. Paragraph (c) of this section is a list of chemical substances that have both an associated low-volume exemption (LVE) case number and a non-confidential CASRN. Paragraph (d) of this section is a list of chemical substances with an LVE case number but no CASRN. Paragraph (e) of this section is a list of structural diagram examples of PFAS and those CASRNs.
            
              (a) Examples of PFAS by CAS Registry Number.
            
               
              
                CASRN
                Chemical name
              
              
                76-14-2
                Ethane, 1,2-dichloro-1,1,2,2-tetrafluoro-.
              
              
                76-15-3
                Ethane, 1-chloro-1,1,2,2,2-pentafluoro-.
              
              
                76-16-4
                Ethane, 1,1,1,2,2,2-hexafluoro-.
              
              
                76-19-7
                Propane, 1,1,1,2,2,3,3,3-octafluoro-.
              
              
                115-25-3
                Cyclobutane, 1,1,2,2,3,3,4,4-octafluoro-.
              
              
                124-73-2
                Ethane, 1,2-dibromo-1,1,2,2-tetrafluoro-.
              
              
                306-91-2
                Phenanthrene, 1,1,2,2,3,3,4,4,4a,4b,5,5,6,6,7,7,8,8,8a,9,9,10,10,10a-tetracosafluorotetradecahydro-.
              
              
                306-94-5
                Naphthalene, 1,1,2,2,3,3,4,4,4a,5,5,6,6,7,7,8,8,8a-octadecafluorodecahydro-.
              
              
                307-24-4
                Hexanoic acid, 2,2,3,3,4,4,5,5,6,6,6-undecafluoro-.
              
              
                307-30-2
                1-Octanol, 2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-pentadecafluoro-.
              
              
                307-34-6
                Octane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-octadecafluoro-.
              
              
                307-35-7
                1-Octanesulfonyl fluoride, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-.
              
              
                307-55-1
                Dodecanoic acid, 2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,12-tricosafluoro-.
              
              
                307-60-8
                Dodecane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12-pentacosafluoro-12-iodo-.
              
              
                307-63-1
                Tetradecane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14-nonacosafluoro-14-iodo-.
              
              
                307-70-0
                1-Undecanol, 2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11-eicosafluoro-.
              
              
                307-98-2
                2-Propenoic acid, 2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-pentadecafluorooctyl ester.
              
              
                311-89-7
                1-Butanamine, 1,1,2,2,3,3,4,4,4-nonafluoro-N,N-bis(1,1,2,2,3,3,4,4,4-nonafluorobutyl)-.
              
              
                335-27-3
                Cyclohexane, 1,1,2,2,3,3,4,5,5,6-decafluoro-4,6-bis(trifluoromethyl)-.
              
              
                335-36-4
                Furan, 2,2,3,3,4,4,5-heptafluorotetrahydro-5-(1,1,2,2,3,3,4,4,4-nonafluorobutyl)-.
              
              
                335-42-2
                Butanoyl fluoride, 2,2,3,3,4,4,4-heptafluoro-.
              
              
                335-57-9
                Heptane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-hexadecafluoro-.
              
              
                335-66-0
                Octanoyl fluoride, 2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-pentadecafluoro-.
              
              
                335-67-1
                Octanoic acid, 2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-pentadecafluoro-.
              
              
                335-71-7
                1-Heptanesulfonyl fluoride, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-.
              
              
                
                335-76-2
                Decanoic acid, 2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-nonadecafluoro-.
              
              
                335-95-5
                Octanoic acid, 2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-pentadecafluoro-, sodium salt (1:1).
              
              
                336-08-3
                Hexanedioic acid, 2,2,3,3,4,4,5,5-octafluoro-.
              
              
                336-59-4
                Butanoic acid, 2,2,3,3,4,4,4-heptafluoro-, 1,1′-anhydride.
              
              
                338-83-0
                1-Propanamine, 1,1,2,2,3,3,3-heptafluoro-N,N-bis(1,1,2,2,3,3,3-heptafluoropropyl)-.
              
              
                338-84-1
                1-Pentanamine, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-N,N-bis(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)-.
              
              
                354-64-3
                Ethane, 1,1,1,2,2-pentafluoro-2-iodo-.
              
              
                354-87-0
                Ethanesulfonyl fluoride, 1,1,2,2,2-pentafluoro-.
              
              
                355-02-2
                Cyclohexane, 1,1,2,2,3,3,4,4,5,5,6-undecafluoro-6-(trifluoromethyl)-.
              
              
                355-25-9
                Butane, 1,1,1,2,2,3,3,4,4,4-decafluoro-.
              
              
                355-38-4
                Hexanoyl fluoride, 2,2,3,3,4,4,5,5,6,6,6-undecafluoro-.
              
              
                355-42-0
                Hexane, 1,1,1,2,2,3,3,4,4,5,5,6,6,6-tetradecafluoro-.
              
              
                355-43-1
                Hexane, 1,1,1,2,2,3,3,4,4,5,5,6,6-tridecafluoro-6-iodo-.
              
              
                355-46-4
                1-Hexanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-.
              
              
                355-50-0
                Hexadecane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,15,15,16,16-tritriacontafluoro-16-iodo-.
              
              
                355-80-6
                1-Pentanol, 2,2,3,3,4,4,5,5-octafluoro-.
              
              
                356-24-1
                Butanoic acid, 2,2,3,3,4,4,4-heptafluoro-, methyl ester.
              
              
                356-27-4
                Butanoic acid, 2,2,3,3,4,4,4-heptafluoro-, ethyl ester.
              
              
                356-42-3
                Propanoic acid, 2,2,3,3,3-pentafluoro-, 1,1′-anhydride.
              
              
                375-00-8
                Butanenitrile, 2,2,3,3,4,4,4-heptafluoro-.
              
              
                375-01-9
                1-Butanol, 2,2,3,3,4,4,4-heptafluoro-.
              
              
                375-03-1
                Propane, 1,1,1,2,2,3,3-heptafluoro-3-methoxy-.
              
              
                375-16-6
                Butanoyl chloride, 2,2,3,3,4,4,4-heptafluoro-.
              
              
                375-22-4
                Butanoic acid, 2,2,3,3,4,4,4-heptafluoro-.
              
              
                375-62-2
                Pentanoyl fluoride, 2,2,3,3,4,4,5,5,5-nonafluoro-.
              
              
                375-72-4
                1-Butanesulfonyl fluoride, 1,1,2,2,3,3,4,4,4-nonafluoro-.
              
              
                375-73-5
                1-Butanesulfonic acid, 1,1,2,2,3,3,4,4,4-nonafluoro-.
              
              
                375-84-8
                Heptanoyl fluoride, 2,2,3,3,4,4,5,5,6,6,7,7,7-tridecafluoro-.
              
              
                375-85-9
                Heptanoic acid, 2,2,3,3,4,4,5,5,6,6,7,7,7-tridecafluoro-.
              
              
                375-88-2
                Heptane, 1-bromo-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-.
              
              
                375-95-1
                Nonanoic acid, 2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,9-heptadecafluoro-.
              
              
                376-06-7
                Tetradecanoic acid, 2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,14-heptacosafluoro-.
              
              
                376-14-7
                2-Propenoic acid, 2-methyl-, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]ethyl ester.
              
              
                376-27-2
                Octanoic acid, 2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-pentadecafluoro-, methyl ester.
              
              
                376-73-8
                Pentanedioic acid, 2,2,3,3,4,4-hexafluoro-.
              
              
                376-90-9
                1,5-Pentanediol, 2,2,3,3,4,4-hexafluoro-.
              
              
                377-38-8
                Butanedioic acid, 2,2,3,3-tetrafluoro-.
              
              
                378-76-7
                Propanoic acid, 2,2,3,3,3-pentafluoro-, potassium salt (1:1).
              
              
                382-28-5
                Morpholine, 2,2,3,3,5,5,6,6-octafluoro-4-(trifluoromethyl)-.
              
              
                383-07-3
                2-Propenoic acid, 2-[butyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]ethyl ester.
              
              
                421-73-8
                Propane, 2-chloro-1,1,1,2-tetrafluoro-.
              
              
                422-05-9
                1-Propanol, 2,2,3,3,3-pentafluoro-.
              
              
                422-56-0
                Propane, 3,3-dichloro-1,1,1,2,2-pentafluoro-.
              
              
                422-61-7
                Propanoyl fluoride, 2,2,3,3,3-pentafluoro-.
              
              
                422-63-9
                1,1-Propanediol, 2,2,3,3,3-pentafluoro-.
              
              
                422-64-0
                Propanoic acid, 2,2,3,3,3-pentafluoro-.
              
              
                423-39-2
                Butane, 1,1,1,2,2,3,3,4,4-nonafluoro-4-iodo-.
              
              
                423-62-1
                Decane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10-heneicosafluoro-10-iodo-.
              
              
                423-82-5
                2-Propenoic acid, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]ethyl ester.
              
              
                425-38-7
                Propanoyl fluoride, 2,2,3,3-tetrafluoro-3-(trifluoromethoxy)-.
              
              
                428-59-1
                Oxirane, 2,2,3-trifluoro-3-(trifluoromethyl)-.
              
              
                507-55-1
                Propane, 1,3-dichloro-1,1,2,2,3-pentafluoro-.
              
              
                507-63-1
                Octane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8-heptadecafluoro-8-iodo-.
              
              
                559-40-0
                Cyclopentene, 1,2,3,3,4,4,5,5-octafluoro-.
              
              
                647-42-7
                1-Octanol, 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluoro-.
              
              
                678-26-2
                Pentane, 1,1,1,2,2,3,3,4,4,5,5,5-dodecafluoro-.
              
              
                678-39-7
                1-Decanol, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluoro-.
              
              
                697-18-7
                1,2-Oxathietane, 3,3,4,4-tetrafluoro-, 2,2-dioxide.
              
              
                699-30-9
                2,5-Furandione, 3,3,4,4-tetrafluorodihydro-.
              
              
                754-34-7
                Propane, 1,1,1,2,2,3,3-heptafluoro-3-iodo-.
              
              
                755-73-7
                Propanoic acid, 2,2,3,3-tetrafluoro-3-methoxy-, methyl ester.
              
              
                756-12-7
                2-Butanone, 1,1,1,3,4,4,4-heptafluoro-3-(trifluoromethyl)-.
              
              
                756-13-8
                3-Pentanone, 1,1,1,2,2,4,5,5,5-nonafluoro-4-(trifluoromethyl)-.
              
              
                773-14-8
                Furan, 2,2,3,3,4,4,5,5-octafluorotetrahydro-.
              
              
                813-44-5
                3-Pentanone, 1,1,1,2,4,5,5,5-octafluoro-2,4-bis(trifluoromethyl)-.
              
              
                813-45-6
                3-Hexanone, 1,1,1,2,4,4,5,5,6,6,6-undecafluoro-2-(trifluoromethyl)-.
              
              
                865-86-1
                1-Dodecanol, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,12-heneicosafluoro-.
              
              
                1547-26-8
                1-Pentene, 2,3,3,4,4,5,5-heptafluoro-.
              
              
                1623-05-8
                Propane, 1,1,1,2,2,3,3-heptafluoro-3-[(1,2,2-trifluoroethenyl)oxy]-.
              
              
                1652-63-7
                1-Propanaminium, 3-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]-N,N,N-trimethyl-, iodide (1:1).
              
              
                1682-78-6
                Propanoyl fluoride, 2,3,3,3-tetrafluoro-2-(1,1,2,2,2-pentafluoroethoxy)-.
              
              
                1691-99-2
                1-Octanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-(2-hydroxyethyl)-.
              
              
                1763-23-1
                1-Octanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-.
              
              
                1892-03-1
                Cyclopentene, 1,3,3,4,4,5,5-heptafluoro-.
              
              
                
                1996-88-9
                2-Propenoic acid, 2-methyl-, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl ester.
              
              
                2043-47-2
                1-Hexanol, 3,3,4,4,5,5,6,6,6-nonafluoro-.
              
              
                2043-53-0
                Decane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8-heptadecafluoro-10-iodo-.
              
              
                2043-54-1
                Dodecane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10-heneicosafluoro-12-iodo-.
              
              
                2043-55-2
                Hexane, 1,1,1,2,2,3,3,4,4-nonafluoro-6-iodo-.
              
              
                2043-57-4
                Octane, 1,1,1,2,2,3,3,4,4,5,5,6,6-tridecafluoro-8-iodo-.
              
              
                2062-98-8
                Propanoyl fluoride, 2,3,3,3-tetrafluoro-2-(1,1,2,2,3,3,3-heptafluoropropoxy)-.
              
              
                2144-53-8
                2-Propenoic acid, 2-methyl-, 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl ester.
              
              
                2144-54-9
                2-Propenoic acid, 2-methyl-, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,12-heneicosafluorododecyl ester.
              
              
                2218-54-4
                Butanoic acid, 2,2,3,3,4,4,4-heptafluoro-, sodium salt (1:1).
              
              
                2263-09-4
                1-Octanesulfonamide, N-butyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-(2-hydroxyethyl)-.
              
              
                2641-34-1
                Propanoyl fluoride, 2,3,3,3-tetrafluoro-2-[1,1,2,3,3,3-hexafluoro-2-(1,1,2,2,3,3,3-heptafluoropropoxy)propoxy]-.
              
              
                2706-90-3
                Pentanoic acid, 2,2,3,3,4,4,5,5,5-nonafluoro-.
              
              
                2795-39-3
                1-Octanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-, potassium salt (1:1).
              
              
                2923-93-5
                Hexanamide, 2-[2,4-bis(1,1-dimethylpropyl)phenoxy]-N-[4-[(2,2,3,3,4,4,4-heptafluoro-1-oxobutyl)amino]-3-hydroxyphenyl]-.
              
              
                2991-51-7
                Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]-, potassium salt (1:1).
              
              
                2994-71-0
                Cyclobutane, 1,1,2,2,3,4-hexafluoro-3,4-bis(trifluoromethyl)-.
              
              
                3107-18-4
                Cyclohexanesulfonic acid, 1,2,2,3,3,4,4,5,5,6,6-undecafluoro-, potassium salt (1:1).
              
              
                3330-14-1
                Propane, 1-[1-[difluoro(1,2,2,2-tetrafluoroethoxy)methyl]-1,2,2,2-tetrafluoroethoxy]-1,1,2,2,3,3,3-heptafluoro-.
              
              
                3794-64-7
                Butanoic acid, 2,2,3,3,4,4,4-heptafluoro-, silver(1+) salt (1:1).
              
              
                3825-26-1
                Octanoic acid, 2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-pentadecafluoro-, ammonium salt (1:1).
              
              
                3871-99-6
                1-Hexanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-, potassium salt (1:1).
              
              
                3872-25-1
                1-Pentanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-, potassium salt (1:1).
              
              
                3934-23-4
                2-Propenoic acid, 2-methyl-, 2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-pentadecafluorooctyl ester.
              
              
                4089-58-1
                Propanoyl fluoride, 2,3,3,3-tetrafluoro-2-[1,1,2,3,3,3-hexafluoro-2-[1,1,2,2-tetrafluoro-2-(fluorosulfonyl)ethoxy]propoxy]-.
              
              
                4151-50-2
                1-Octanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-.
              
              
                4980-53-4
                2-Propenoic acid, 2-methyl-, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,15,15,16,16,16-nonacosafluorohexadecyl ester.
              
              
                6014-75-1
                2-Propenoic acid, 2-methyl-, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,14-pentacosafluorotetradecyl ester.
              
              
                6130-43-4
                Heptanoic acid, 2,2,3,3,4,4,5,5,6,6,7,7,7-tridecafluoro-, ammonium salt (1:1).
              
              
                6588-63-2
                Cyclohexanecarbonyl fluoride, 1,2,2,3,3,4,4,5,5,6,6-undecafluoro-.
              
              
                10493-43-3
                Ethene, 1,1,2-trifluoro-2-(1,1,2,2,2-pentafluoroethoxy)-.
              
              
                13252-13-6
                Propanoic acid, 2,3,3,3-tetrafluoro-2-(1,1,2,2,3,3,3-heptafluoropropoxy)-.
              
              
                13429-24-8
                1-Propene, 1,1,2,3,3,3-hexafluoro-, dimer.
              
              
                13695-31-3
                2-Propenoic acid, 2-methyl-, 2,2,3,3,4,4,4-heptafluorobutyl ester.
              
              
                15290-77-4
                Cyclopentane, 1,1,2,2,3,3,4-heptafluoro-.
              
              
                16090-14-5
                Ethanesulfonyl fluoride, 2-[1-[difluoro[(1,2,2-trifluoroethenyl)oxy]methyl]-1,2,2,2-tetrafluoroethoxy]-1,1,2,2-tetrafluoro-.
              
              
                16517-11-6
                Octadecanoic acid, 2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,15,15,16,16,17,17,18,18,18-pentatriacontafluoro-.
              
              
                17202-41-4
                1-Nonanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,9-nonadecafluoro-, ammonium salt (1:1).
              
              
                17527-29-6
                2-Propenoic acid, 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl ester.
              
              
                17631-68-4
                Europium, tris(6,6,7,7,8,8,8-heptafluoro-2,2-dimethyl-3,5-octanedionato-.kappa.O3,.kappa.O5)-.
              
              
                17741-60-5
                2-Propenoic acid, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,12-heneicosafluorododecyl ester.
              
              
                17978-77-7
                Praseodymium, tris(6,6,7,7,8,8,8-heptafluoro-2,2-dimethyl-3,5-octanedionato-.kappa.O3,.kappa.O5)-.
              
              
                18599-20-7
                Butane, 1,4-dibromo-1,1,2,2-tetrafluoro-.
              
              
                18599-22-9
                1-Butene, 4-bromo-3,3,4,4-tetrafluoro-.
              
              
                19430-93-4
                1-Hexene, 3,3,4,4,5,5,6,6,6-nonafluoro-.
              
              
                21615-47-4
                Hexanoic acid, 2,2,3,3,4,4,5,5,6,6,6-undecafluoro-, ammonium salt (1:1).
              
              
                21652-58-4
                1-Decene, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluoro-.
              
              
                24448-09-7
                1-Octanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-(2-hydroxyethyl)-N-methyl-.
              
              
                25268-77-3
                2-Propenoic acid, 2-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]methylamino]ethyl ester.
              
              
                25291-17-2
                1-Octene, 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluoro-.
              
              
                25398-32-7
                Ethene, 1,1,2,2-tetrafluoro-, telomer with 1,1,1,2,2-pentafluoro-2-iodoethane.
              
              
                26650-09-9
                Thiocyanic acid, 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl ester.
              
              
                26654-97-7
                Ethanesulfonyl fluoride, 2-[1-[difluoro[(1,2,2-trifluoroethenyl)oxy]methyl]-1,2,2,2-tetrafluoroethoxy]-1,1,2,2-tetrafluoro-, polymer with 1,1,2,2-tetrafluoroethene.
              
              
                26655-00-5
                Propane, 1,1,1,2,2,3,3-heptafluoro-3-[(1,2,2-trifluoroethenyl)oxy]-, polymer with 1,1,2,2-tetrafluoroethene.
              
              
                26738-51-2
                3,6,9,12-Tetraoxapentadecane, 1,1,1,2,4,4,5,7,7,8,10,10,11,13,13,14,14,15,15,15-eicosafluoro-5,8,11-tris(trifluoromethyl)-.
              
              
                27619-88-1
                1-Hexanesulfonyl chloride, 3,3,4,4,5,5,6,6,6-nonafluoro-.
              
              
                27619-89-2
                1-Octanesulfonyl chloride, 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluoro-.
              
              
                27619-90-5
                1-Decanesulfonyl chloride, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluoro-.
              
              
                27619-91-6
                1-Dodecanesulfonyl chloride, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,12-heneicosafluoro-.
              
              
                27619-97-2
                1-Octanesulfonic acid, 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluoro-.
              
              
                27905-45-9
                2-Propenoic acid, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl ester.
              
              
                29081-56-9
                1-Octanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-, ammonium salt (1:1).
              
              
                29117-08-6
                Poly(oxy-1,2-ethanediyl), .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]ethyl]-.omega.-hydroxy-.
              
              
                29420-49-3
                1-Butanesulfonic acid, 1,1,2,2,3,3,4,4,4-nonafluoro-, potassium salt (1:1).
              
              
                29457-72-5
                1-Octanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-, lithium salt (1:1).
              
              
                29809-34-5
                Eicosane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,15,15,16,16,17,17,18,18,19,19,20,20-hentetracontafluoro-20-iodo-.
              
              
                29809-35-6
                Octadecane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,15,15,16,16,17,17,18,18-heptatriacontafluoro-18-iodo-.
              
              
                30046-31-2
                Tetradecane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12-pentacosafluoro-14-iodo-.
              
              
                
                31175-20-9
                Ethanesulfonic acid, 2-[1-[difluoro[(1,2,2-trifluoroethenyl)oxy]methyl]-1,2,2,2-tetrafluoroethoxy]-1,1,2,2-tetrafluoro-, polymer with 1,1,2,2-tetrafluoroethene.
              
              
                31506-32-8
                1-Octanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-methyl-.
              
              
                34362-49-7
                2-Propenoic acid, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,15,15,16,16,16-nonacosafluorohexadecyl ester.
              
              
                34395-24-9
                2-Propenoic acid, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,14-pentacosafluorotetradecyl ester.
              
              
                34454-97-2
                1-Butanesulfonamide, 1,1,2,2,3,3,4,4,4-nonafluoro-N-(2-hydroxyethyl)-N-methyl-.
              
              
                34455-29-3
                1-Propanaminium, N-(carboxymethyl)-N,N-dimethyl-3-[[(3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl)sulfonyl]amino]-, inner salt.
              
              
                34788-82-4
                Europium, tris[3-[2,2,3,3,4,4,4-heptafluoro-1-(oxo-.kappa.O)butyl]-1,7,7-trimethylbicyclo[2.2.1]heptan-2-onato-.kappa.O]-.
              
              
                35397-13-8
                Propane, 1,1,1,2,2,3,3-heptafluoro-3-[(1,2,2-trifluoroethenyl)oxy]-, polymer with 1-chloro-1,2,2-trifluoroethene and ethene.
              
              
                37338-48-0
                Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]ethyl]-.omega.-hydroxy-.
              
              
                37486-69-4
                3,6,9,12,15-Pentaoxaoctadecane, 1,1,1,2,4,4,5,7,7,8,10,10,11,13,13,14,16,16,17,17,18,18,18-tricosafluoro-5,8,11,14-tetrakis(trifluoromethyl)-.
              
              
                38006-74-5
                1-Propanaminium, 3-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]-N,N,N-trimethyl-, chloride (1:1).
              
              
                38565-52-5
                Oxirane, 2-(2,2,3,3,4,4,5,5,6,6,7,7,7-tridecafluoroheptyl)-.
              
              
                39239-77-5
                1-Tetradecanol, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,14-pentacosafluoro-.
              
              
                42532-60-5
                Propanenitrile, 2,3,3,3-tetrafluoro-2-(trifluoromethyl)-.
              
              
                51851-37-7
                Silane, triethoxy(3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl)-.
              
              
                52166-82-2
                1-Propanaminium, N,N,N-trimethyl-3-[[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]-, chloride (1:1).
              
              
                52591-27-2
                2-Propenoic acid, 3,3,4,4,5,5,6,6,6-nonafluorohexyl ester.
              
              
                53518-00-6
                1-Propanaminium, N,N,N-trimethyl-3-[[(1,1,2,2,3,3,4,4,4-nonafluorobutyl)sulfonyl]amino]-, chloride (1:1).
              
              
                54950-05-9
                Butanedioic acid, 2-sulfo-, 1,4-bis(3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl) ester, sodium salt (1:1).
              
              
                55716-11-5
                Morpholine, 2,2,3,3,5,5,6,6-octafluoro-4-(1,1,2,2,2-pentafluoroethyl)-.
              
              
                55910-10-6
                Glycine, N-[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]-N-propyl-, potassium salt (1:1).
              
              
                56372-23-7
                Poly(oxy-1,2-ethanediyl), .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]ethyl]-.omega.-hydroxy-.
              
              
                56467-05-1
                Poly(oxy-1,2-ethanediyl), .alpha.-(tridecafluorohexyl)-.omega.-hydroxy-.
              
              
                56773-42-3
                Ethanaminium, N,N,N-triethyl-, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-1-octanesulfonate (1:1).
              
              
                57570-64-6
                1-Propene, 1,1,2,3,3,3-hexafluoro-, polymer with 1,1-difluoroethene, 1,1,2,2-tetrafluoroethene and 1,1,2-trifluoro-2-(trifluoromethoxy)ethene.
              
              
                58194-00-6
                Propanoyl fluoride, 2,3,3,3-tetrafluoro-2-[1,1,2,2,3,3-hexafluoro-3-(trifluoromethoxy)propoxy]-.
              
              
                59071-10-2
                2-Propenoic acid, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl ester.
              
              
                60164-51-4
                Poly[oxy[trifluoro(trifluoromethyl)-1,2-ethanediyl]], .alpha.-(1,1,2,2,2-pentafluoroethyl)-.omega.-[tetrafluoro(trifluoromethyl)ethoxy]-.
              
              
                60270-55-5
                1-Heptanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-, potassium salt (1:1).
              
              
                60699-51-6
                1-Hexadecanol, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,15,15,16,16,16-nonacosafluoro-.
              
              
                61660-12-6
                1-Octanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-[3-(trimethoxysilyl)propyl]-.
              
              
                61798-68-3
                Pyridinium, 1-(3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl)-, 4-methylbenzenesulfonate (1:1).
              
              
                62037-80-3
                Propanoic acid, 2,3,3,3-tetrafluoro-2-(1,1,2,2,3,3,3-heptafluoropropoxy)-, ammonium salt (1:1).
              
              
                63654-41-1
                1-Propene, 1,1,2,3,3,3-hexafluoro-, polymer with 1,1,1,2,2,3,3-heptafluoro-3-[(1,2,2-trifluoroethenyl)oxy]propane and 1,1,2,2-tetrafluoroethene.
              
              
                63863-43-4
                Propanoic acid, 3-[1-[difluoro[(1,2,2-trifluoroethenyl)oxy]methyl]-1,2,2,2-tetrafluoroethoxy]-2,2,3,3-tetrafluoro-, methyl ester.
              
              
                63863-44-5
                Propanoic acid, 3-[1-[difluoro[(1,2,2-trifluoroethenyl)oxy]methyl]-1,2,2,2-tetrafluoroethoxy]-2,2,3,3-tetrafluoro-, methyl ester, polymer with 1,1,2,2-tetrafluoroethene.
              
              
                65059-79-2
                1-Butene, 4-bromo-3,3,4,4-tetrafluoro-, polymer with 1,1-difluoroethene, 1,1,2,2-tetrafluoroethene and 1,1,2-trifluoro-2-(trifluoromethoxy)ethene.
              
              
                65104-45-2
                2-Propenoic acid, 2-methyl-, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,12-heneicosafluorododecyl ester, polymer with 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl 2-methyl-2-propenoate, methyl 2-methyl-2-propenoate, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,14-pentacosafluorotetradecyl 2-methyl-2-propenoate and 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl 2-methyl-2-propenoate.
              
              
                65104-65-6
                1-Eicosanol, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,15,15,16,16,17,17,18,18,19,19,20,20,20-heptatriacontafluoro-.
              
              
                65104-67-8
                1-Octadecanol, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,15,15,16,16,17,17,18,18,18-tritriacontafluoro-.
              
              
                65510-55-6
                Hexadecane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14-nonacosafluoro-16-iodo-.
              
              
                65530-59-8
                Poly(difluoromethylene), .alpha.-fluoro-.omega.-(2-hydroxyethyl)-, 2-hydroxy-1,2,3-propanetricarboxylate (3:1).
              
              
                65530-61-2
                Poly(difluoromethylene), .alpha.-fluoro-.omega.-[2-(phosphonooxy)ethyl]-.
              
              
                65530-62-3
                Poly(difluoromethylene), .alpha.,.alpha.′-[phosphinicobis(oxy-2,1-ethanediyl)]bis[.omega.-fluoro-.
              
              
                65530-63-4
                Ethanol, 2,2′-iminobis-, compd. with .alpha.-fluoro-.omega.-[2-(phosphonooxy)ethyl]poly(difluoromethylene) (2:1).
              
              
                65530-64-5
                Ethanol, 2,2′-iminobis-, compd. with .alpha.,.alpha.′-[phosphinicobis(oxy-2,1-ethanediyl)]bis[.omega.-fluoropoly(difluoromethylene)] (1:1).
              
              
                65530-65-6
                Poly(difluoromethylene), .alpha.-fluoro-.omega.-[2-[(1-oxooctadecyl)oxy]ethyl]-.
              
              
                65530-66-7
                Poly(difluoromethylene), .alpha.-fluoro-.omega.-[2-[(2-methyl-1-oxo-2-propen-1-yl)oxy]ethyl]-.
              
              
                65530-69-0
                Poly(difluoromethylene), .alpha.-[2-[(2-carboxyethyl)thio]ethyl]-.omega.-fluoro-, lithium salt (1:1).
              
              
                65530-70-3
                Poly(difluoromethylene), .alpha.,.alpha.′-[phosphinicobis(oxy-2,1-ethanediyl)]bis[.omega.-fluoro-, ammonium salt (1:1).
              
              
                65530-71-4
                Poly(difluoromethylene), .alpha.-fluoro-.omega.-[2-(phosphonooxy)ethyl]-, ammonium salt (1:1).
              
              
                65530-72-5
                Poly(difluoromethylene), .alpha.-fluoro-.omega.-[2-(phosphonooxy)ethyl]-, ammonium salt (1:2).
              
              
                65530-74-7
                Ethanol, 2,2′-iminobis-, compd. with .alpha.-fluoro-.omega.-[2-(phosphonooxy)ethyl]poly(difluoromethylene) (1:1).
              
              
                65530-82-7
                Poly(difluoromethylene), .alpha.,.omega.-difluoro-.
              
              
                65530-83-8
                Poly(difluoromethylene), .alpha.-[2-[(2-carboxyethyl)thio]ethyl]-.omega.-fluoro-.
              
              
                65530-85-0
                Poly(difluoromethylene), .alpha.-(cyclohexylmethyl)-.omega.-hydro-.
              
              
                65545-80-4
                Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with .alpha.-fluoro-.omega.-(2-hydroxyethyl)poly(difluoromethylene) (1:1).
              
              
                65605-56-3
                Poly(difluoromethylene), .alpha.-fluoro-.omega.-(2-hydroxyethyl)-, dihydrogen 2-hydroxy-1,2,3-propanetricarboxylate.
              
              
                65605-57-4
                Poly(difluoromethylene), .alpha.-fluoro-.omega.-(2-hydroxyethyl)-, hydrogen 2-hydroxy-1,2,3-propanetricarboxylate.
              
              
                
                65605-58-5
                2-Propenoic acid, 2-methyl-, dodecyl ester, polymer with .alpha.-fluoro-.omega.-[2-[(2-methyl-1-oxo-2-propen-1-yl)oxy]ethyl]poly(difluoromethylene).
              
              
                65605-59-6
                2-Propenoic acid, 2-methyl-, dodecyl ester, polymer with .alpha.-fluoro-.omega.-[2-[(2-methyl-1-oxo-2-propen-1-yl)oxy]ethyl]poly(difluoromethylene) and N-(hydroxymethyl)-2-propenamide.
              
              
                65605-73-4
                Poly(difluoromethylene), .alpha.-fluoro-.omega.-[2-[(1-oxo-2-propen-1-yl)oxy]ethyl]-, homopolymer.
              
              
                65636-35-3
                Ethanaminium, N,N-diethyl-N-methyl-2-[(2-methyl-1-oxo-2-propen-1-yl)oxy]-, methyl sulfate (1:1), polymer with 2-ethylhexyl 2-methyl-2-propenoate, .alpha.-fluoro-.omega.-[2-[(2-methyl-1-oxo-2-propen-1-yl)oxy]ethyl]poly(difluoromethylene), 2-hydroxyethyl 2-methyl-2-propenoate and N-(hydroxymethyl)-2-propenamide.
              
              
                67584-42-3
                Cyclohexanesulfonic acid, decafluoro(pentafluoroethyl)-, potassium salt (1:1).
              
              
                67584-51-4
                Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,4-nonafluorobutyl)sulfonyl]-, potassium salt (1:1).
              
              
                67584-52-5
                Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]-, potassium salt (1:1).
              
              
                67584-53-6
                Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]-, potassium salt (1:1).
              
              
                67584-55-8
                2-Propenoic acid, 2-[methyl[(1,1,2,2,3,3,4,4,4-nonafluorobutyl)sulfonyl]amino]ethyl ester.
              
              
                67584-56-9
                2-Propenoic acid, 2-[methyl[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]ethyl ester.
              
              
                67584-57-0
                2-Propenoic acid, 2-[methyl[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]ethyl ester.
              
              
                67584-58-1
                1-Propanaminium, N,N,N-trimethyl-3-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]-, iodide (1:1).
              
              
                67584-59-2
                2-Propenoic acid, 2-methyl-, 2-[methyl[(1,1,2,2,3,3,4,4,4-nonafluorobutyl)sulfonyl]amino]ethyl ester.
              
              
                67584-62-7
                Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]-, potassium salt (1:1).
              
              
                67905-19-5
                Hexadecanoic acid, 2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,15,15,16,16,16-hentriacontafluoro-.
              
              
                67906-42-7
                1-Decanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heneicosafluoro-, ammonium salt (1:1).
              
              
                67939-95-1
                1-Propanaminium, N,N,N-trimethyl-3-[[(1,1,2,2,3,3,4,4,4-nonafluorobutyl)sulfonyl]amino]-, iodide (1:1).
              
              
                67969-69-1
                1-Octanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-[2-(phosphonooxy)ethyl]-, ammonium salt (1:2).
              
              
                68084-62-8
                2-Propenoic acid, 2-[methyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl ester.
              
              
                68140-18-1
                Thiols, C4-10, .gamma.-.omega.-perfluoro.
              
              
                68140-20-5
                Thiols, C6-12, .gamma.-.omega.-perfluoro.
              
              
                68140-21-6
                Thiols, C10-20, .gamma.-.omega.-perfluoro.
              
              
                68141-02-6
                Octanoic acid, 2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-pentadecafluoro-, chromium(3+) salt (3:1).
              
              
                68156-01-4
                Cyclohexanesulfonic acid, nonafluorobis(trifluoromethyl)-, potassium salt (1:1).
              
              
                68156-07-0
                Cyclohexanesulfonic acid, decafluoro(trifluoromethyl)-, potassium salt (1:1).
              
              
                68182-34-3
                1-Propene, 1,1,2,3,3,3-hexafluoro-, polymer with 1,1-difluoroethene, 1,1,1,2,2,3,3-heptafluoro-3-[(1,2,2-trifluoroethenyl)oxy]propane and 1,1,2,2-tetrafluoroethene.
              
              
                68187-25-7
                Butanoic acid, 4-[[3-(dimethylamino)propyl]amino]-4-oxo-, 2(or 3)-[(.gamma.-.omega.-perfluoro-C6-20-alkyl)thio] derivs.
              
              
                68187-47-3
                1-Propanesulfonic acid, 2-methyl-, 2-[[1-oxo-3-[(.gamma.-.omega.-perfluoro-C4-16-alkyl)thio]propyl]amino] derivs., sodium salts.
              
              
                68188-12-5
                Alkyl iodides, C4-20, .gamma.-.omega.-perfluoro.
              
              
                68227-96-3
                2-Propenoic acid, butyl ester, telomer with 2-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]methylamino]ethyl 2-propenoate, 2-[methyl[(1,1,2,2,3,3,4,4,4-nonafluorobutyl)sulfonyl]amino]ethyl 2-propenoate, .alpha.-(2-methyl-1-oxo-2-propen-1-yl)-.omega.-hydroxypoly(oxy-1,4-butanediyl), .alpha.-(2-methyl-1-oxo-2-propen-1-yl)-.omega.-[(2-methyl-1-oxo-2-propen-1-yl)oxy]poly(oxy-1,4-butanediyl), 2-[methyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]ethyl 2-propenoate and 1-octanethiol.
              
              
                68239-43-0
                2-Propenoic acid, 2-methyl-, 2-ethylhexyl ester, polymer with .alpha.-fluoro-.omega.-[2-[(2-methyl-1-oxo-2-propen-1-yl)oxy]ethyl]poly(difluoromethylene), 2-hydroxyethyl 2-methyl-2-propenoate and N-(hydroxymethyl)-2-propenamide.
              
              
                68258-85-5
                1-Hexene, 3,3,4,4,5,5,6,6,6-nonafluoro-, polymer with ethene and 1,1,2,2-tetrafluoroethene.
              
              
                68259-07-4
                1-Heptanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-, ammonium salt (1:1).
              
              
                68259-08-5
                1-Hexanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-, ammonium salt (1:1).
              
              
                68259-09-6
                1-Pentanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-, ammonium salt (1:1).
              
              
                68259-10-9
                1-Butanesulfonic acid, 1,1,2,2,3,3,4,4,4-nonafluoro-, ammonium salt (1:1).
              
              
                68259-11-0
                Pentanoic acid, 2,2,3,3,4,4,5,5,5-nonafluoro-, ammonium salt (1:1).
              
              
                68259-38-1
                Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]ethyl]-.omega.-hydroxy-.
              
              
                68259-39-2
                Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl]-.omega.-hydroxy-.
              
              
                68298-12-4
                1-Butanesulfonamide, 1,1,2,2,3,3,4,4,4-nonafluoro-N-methyl-.
              
              
                68298-62-4
                2-Propenoic acid, 2-[butyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]ethyl ester, telomer with 2-[butyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-propenoate, 2-methyloxirane polymer with oxirane di-2-propenoate, 2-methyloxirane polymer with oxirane mono-2-propenoate and 1-octanethiol.
              
              
                68298-79-3
                Poly(oxy-1,2-ethanediyl), .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,4-nonafluorobutyl)sulfonyl]amino]ethyl]-.omega.-hydroxy-.
              
              
                68298-80-6
                Poly(oxy-1,2-ethanediyl), .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]ethyl]-.omega.-hydroxy-.
              
              
                68298-81-7
                Poly(oxy-1,2-ethanediyl), .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl]-.omega.-hydroxy-.
              
              
                68310-17-8
                Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]ethyl]-.omega.-hydroxy-.
              
              
                68310-18-9
                Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,4-nonafluorobutyl)sulfonyl]amino]ethyl]-.omega.-hydroxy-.
              
              
                68391-08-2
                Alcohols, C8-14, .gamma.-.omega.-perfluoro.
              
              
                68412-68-0
                Phosphonic acid, perfluoro-C6-12-alkyl derivs.
              
              
                68412-69-1
                Phosphinic acid, bis(perfluoro-C6-12-alkyl) derivs.
              
              
                68515-62-8
                1,4-Benzenedicarboxylic acid, dimethyl ester, reaction products with bis(2-hydroxyethyl) terephthalate, ethylene glycol, .alpha.-fluoro-.omega.-(2-hydroxyethyl)poly(difluoromethylene), hexakis(methoxymethyl)melamine and polyethylene glycol.
              
              
                68555-74-8
                1-Pentanesulfonamide, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-N-(2-hydroxyethyl)-N-methyl-.
              
              
                68555-75-9
                1-Hexanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-N-(2-hydroxyethyl)-N-methyl-.
              
              
                68555-76-0
                1-Heptanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-N-(2-hydroxyethyl)-N-methyl-.
              
              
                68555-77-1
                1-Butanesulfonamide, N-[3-(dimethylamino)propyl]-1,1,2,2,3,3,4,4,4-nonafluoro-.
              
              
                
                68555-81-7
                1-Propanaminium, N,N,N-trimethyl-3-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]-, chloride (1:1).
              
              
                68555-91-9
                2-Propenoic acid, 2-methyl-, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]ethyl ester, polymer with 2-[ethyl[(1,1,2,2,3,3,4,4,4-nonafluorobutyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate and octadecyl 2-methyl-2-propenoate.
              
              
                68758-57-6
                1-Tetradecanesulfonyl chloride, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,14-pentacosafluoro-.
              
              
                68867-60-7
                2-Propenoic acid, 2-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]methylamino]ethyl ester, polymer with 2-[methyl[(1,1,2,2,3,3,4,4,4-nonafluorobutyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]ethyl 2-propenoate and .alpha.-(1-oxo-2-propen-1-yl)-.omega.-methoxypoly(oxy-1,2-ethanediyl).
              
              
                68891-05-4
                Ethene, tetrafluoro-, homopolymer, .alpha.-fluoro-.omega.-(2-hydroxyethyl)-, citrate, reaction products with 1,6-diisocyanatohexane.
              
              
                68957-55-1
                1-Propanaminium, N,N,N-trimethyl-3-[[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]-, chloride (1:1).
              
              
                68957-57-3
                1-Propanaminium, N,N,N-trimethyl-3-[[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]-, iodide (1:1).
              
              
                68957-58-4
                1-Propanaminium, N,N,N-trimethyl-3-[[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]-, iodide (1:1).
              
              
                68957-62-0
                1-Heptanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-.
              
              
                68958-60-1
                Poly(oxy-1,2-ethanediyl), .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl]-.omega.-methoxy-.
              
              
                68958-61-2
                Poly(oxy-1,2-ethanediyl), .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]ethyl]-.omega.-methoxy-.
              
              
                69087-47-4
                Propanoic acid, 3-[1-[difluoro[(1,2,2-trifluoroethenyl)oxy]methyl]-1,2,2,2-tetrafluoroethoxy]-2,2,3,3-tetrafluoro-, polymer with 1,1,2,2-tetrafluoroethene.
              
              
                69116-73-0
                Propanoic acid, 3-[1-[difluoro[1,2,2,2-tetrafluoro-1-(fluorocarbonyl)ethoxy]methyl]-1,2,2,2-tetrafluoroethoxy]-2,2,3,3-tetrafluoro-, methyl ester.
              
              
                69804-19-9
                Propanenitrile, 3-[1-[difluoro[(1,2,2-trifluoroethenyl)oxy]methyl]-1,2,2,2-tetrafluoroethoxy]-2,2,3,3-tetrafluoro-.
              
              
                69991-61-3
                Ethene, 1,1,2,2-tetrafluoro-, oxidized, polymd..
              
              
                69991-62-4
                Ethene, 1,1,2,2-tetrafluoro-, oxidized, polymd., reduced.
              
              
                69991-67-9
                1-Propene, 1,1,2,3,3,3-hexafluoro-, oxidized, polymd.
              
              
                70225-14-8
                1-Octanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-, compd. with 2,2′-iminobis[ethanol] (1:1).
              
              
                70225-15-9
                1-Heptanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-, compd. with 2,2′-iminobis[ethanol] (1:1).
              
              
                70225-16-0
                1-Hexanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-, compd. with 2,2′-iminobis[ethanol] (1:1).
              
              
                70225-17-1
                1-Pentanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-, compd. with 2,2′-iminobis[ethanol] (1:1).
              
              
                70225-18-2
                1-Butanesulfonic acid, 1,1,2,2,3,3,4,4,4-nonafluoro-, compd. with 2,2′-iminobis[ethanol] (1:1).
              
              
                70969-47-0
                Thiols, C8-20, .gamma.-.omega.-perfluoro, telomers with acrylamide.
              
              
                70983-59-4
                Poly(oxy-1,2-ethanediyl), .alpha.-methyl-.omega.-hydroxy-, 2-hydroxy-3-[(.gamma.-.omega.-perfluoro-C6-20-alkyl)thio]propyl ethers.
              
              
                70983-60-7
                1-Propanaminium, 2-hydroxy-N,N,N-trimethyl-, 3-[(.gamma.-.omega.-perfluoro-C6-20-alkyl)thio] derivs., chlorides.
              
              
                71608-60-1
                Pentanoic acid, 4,4-bis[(.gamma.-.omega.-perfluoro-C8-20-alkyl)thio] derivs.
              
              
                71832-66-1
                Propanenitrile, 3-[1-[difluoro[(1,2,2-trifluoroethenyl)oxy]methyl]-1,2,2,2-tetrafluoroethoxy]-2,2,3,3-tetrafluoro-, polymer with 1,1,2,2-tetrafluoroethene and 1,1,2-trifluoro-2-(trifluoromethoxy)ethene.
              
              
                72623-77-9
                Fatty acids, C6-18, perfluoro, ammonium salts.
              
              
                72968-38-8
                Fatty acids, C7-13, perfluoro, ammonium salts.
              
              
                74398-72-4
                1-Butene, 4-bromo-3,3,4,4-tetrafluoro-, polymer with 1,1-difluoroethene, 1,1,2,3,3,3-hexafluoro-1-propene and 1,1,2,2-tetrafluoroethene.
              
              
                74499-44-8
                Phosphoric acid, .gamma.-.omega.-perfluoro-C8-16-alkyl esters, compds. with diethanolamine.
              
              
                74499-68-6
                Propane, 1,1,1,2,2,3,3-heptafluoro-3-[(1,2,2-trifluoroethenyl)oxy]-, polymer with 1,1-difluoroethene and 1,1,2,2-tetrafluoroethene.
              
              
                74499-71-1
                1-Propene, 1,1,2,3,3,3-hexafluoro-, polymer with ethene, 1,1,1,2,2,3,3-heptafluoro-3-[(1,2,2-trifluoroethenyl)oxy]propane and 1,1,2,2-tetrafluoroethene.
              
              
                78560-44-8
                Silane, trichloro(3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl)-.
              
              
                79070-11-4
                Poly(difluoromethylene), .alpha.-chloro-.omega.-(2,2-dichloro-1,1,2-trifluoroethyl)-.
              
              
                80010-37-3
                Poly(difluoromethylene), .alpha.-fluoro-.omega.-(2-sulfoethyl)-.
              
              
                83048-65-1
                Silane, (3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl)trimethoxy-.
              
              
                86508-42-1
                Perfluoro compounds, C5-18.
              
              
                88645-29-8
                Ethene, 1,1,2,2-tetrafluoro-, oxidized, polymd., reduced, Me esters, reduced.
              
              
                95144-12-0
                Poly(difluoromethylene), .alpha.-fluoro-.omega.-[2-(phosphonooxy)ethyl]-, ammonium salt (1:?).
              
              
                97553-95-2
                Thiocyanic acid, .gamma.-.omega.-perfluoro-C4-20-alkyl esters.
              
              
                97659-47-7
                Alkenes, C8-14 .alpha.-, .delta.-.omega.-perfluoro.
              
              
                101316-90-9
                Ethene, 1,1,2,2-tetrafluoro-, oxidized, polymd., reduced, Me esters, reduced, acrylates.
              
              
                118400-71-8
                Disulfides, bis(.gamma.-.omega.-perfluoro-C6-20-alkyl).
              
              
                123171-68-6
                Poly(difluoromethylene), .alpha.-[2-(acetyloxy)-3-[(carboxymethyl)dimethylammonio]propyl]-.omega.-fluoro-, inner salt.
              
              
                125061-94-1
                Naphthalene, [difluoro(1,2,2,3,3,4,4,5,5,6,6-undecafluorocyclohexyl)methyl]heptadecafluorodecahydro-.
              
              
                125476-71-3
                Silicic acid (H4SiO4), sodium salt (1:2), reaction products with chlorotrimethylsilane and 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluoro-1-decanol.
              
              
                126066-30-6
                Poly[oxy[trifluoro(trifluoromethyl)-1,2-ethanediyl]], .alpha.-[1,2,2,2-tetrafluoro-1-(hydroxymethyl)ethyl]-.omega.-[tetrafluoro(trifluoromethyl)ethoxy]-.
              
              
                132182-92-4
                Pentane, 1,1,1,2,2,3,4,5,5,5-decafluoro-3-methoxy-4-(trifluoromethyl)-.
              
              
                132843-44-8
                Ethanesulfonamide, 1,1,2,2,2-pentafluoro-N-[(1,1,2,2,2-pentafluoroethyl)sulfonyl]-, lithium salt (1:1).
              
              
                134035-61-3
                Poly[oxy[trifluoro(trifluoromethyl)-1,2-ethanediyl]], .alpha.-[1,2,2,2-tetrafluoro-1-(methoxycarbonyl)ethyl]-.omega.-[tetrafluoro(trifluoromethyl)ethoxy]-.
              
              
                135228-60-3
                Hexane, 1,6-diisocyanato-, homopolymer, .gamma.-.omega.-perfluoro-C6-20-alc.-blocked.
              
              
                138495-42-8
                Pentane, 1,1,1,2,2,3,4,5,5,5-decafluoro-.
              
              
                
                142636-88-2
                2-Propenoic acid, 2-methyl-, octadecyl ester, polymer with 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,12-heneicosafluorododecyl 2-propenoate, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl 2-propenoate and 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,14-pentacosafluorotetradecyl 2-propenoate.
              
              
                143372-54-7
                Siloxanes and Silicones, (3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl)oxy Me, hydroxy Me, Me octyl, ethers with polyethylene glycol mono-Me ether.
              
              
                147545-41-3
                1-Butanesulfonamide, 1,1,2,2,3,3,4,4,4-nonafluoro-N-(2-hydroxyethyl)-N-methyl-, phosphate (ester).
              
              
                148240-85-1
                1,3-Propanediol, 2,2-bis[[(.gamma.-.omega.-perfluoro-C4-10-alkyl)thio]methyl] derivs., phosphates, ammonium salts.
              
              
                148240-87-3
                1,3-Propanediol, 2,2-bis[[(.gamma.-.omega.-perfluoro-C6-12-alkyl)thio]methyl] derivs., phosphates, ammonium salts.
              
              
                148240-89-5
                1,3-Propanediol, 2,2-bis[[(.gamma.-.omega.-perfluoro-C10-20-alkyl)thio]methyl] derivs., phosphates, ammonium salts.
              
              
                149935-01-3
                1-Propene, 1,1,2,3,3,3-hexafluoro-, polymer with 1,1-difluoroethene, ethene, 1,1,2,2-tetrafluoroethene and 1,1,2-trifluoro-2-(trifluoromethoxy)ethene.
              
              
                150135-57-2
                2-Propenoic acid, 2-methyl-, 2-(dimethylamino)ethyl ester, polymers with Bu acrylate, .gamma.-.omega.-perfluoro-C8-14-alkyl acrylate and polyethylene glycol monomethacrylate, 2,2′-(1,2-diazenediyl)bis[2,4-dimethylpentanenitrile]-initiated.
              
              
                156559-18-1
                2-Oxiranemethanol, polymers with reduced Me esters of reduced polymd. oxidized tetrafluoroethylene.
              
              
                161075-12-3
                Ethene, tetrafluoro-, oxidized, polymd., reduced, Me esters.
              
              
                162492-15-1
                Ethene, 1,1,2,2-tetrafluoro-, oxidized, polymd., reduced, Me esters, reduced, ethoxylated.
              
              
                163702-05-4
                Butane, 1-ethoxy-1,1,2,2,3,3,4,4,4-nonafluoro-.
              
              
                163702-06-5
                Propane, 2-(ethoxydifluoromethyl)-1,1,1,2,3,3,3-heptafluoro-.
              
              
                163702-07-6
                Butane, 1,1,1,2,2,3,3,4,4-nonafluoro-4-methoxy-.
              
              
                163702-08-7
                Propane, 2-(difluoromethoxymethyl)-1,1,1,2,3,3,3-heptafluoro-.
              
              
                165178-32-5
                Propane, 1,1,1,2,2,3,3-heptafluoro-3-[(1,2,2-trifluoroethenyl)oxy]-, polymer with 1,1,2,2-tetrafluoroethene and 1,1,2-trifluoro-2-(trifluoromethoxy)ethene.
              
              
                177484-43-4
                Propanenitrile, 2,3,3,3-tetrafluoro-2-[1,1,2,2,3,3-hexafluoro-3-[(1,2,2-trifluoroethenyl)oxy]propoxy]-, polymer with 1,1,2,2-tetrafluoroethene and 1,1,2-trifluoro-2-(trifluoromethoxy)ethene.
              
              
                178094-69-4
                1-Octanesulfonamide, N-[3-(dimethyloxidoamino)propyl]-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-, potassium salt (1:1).
              
              
                178535-23-4
                Fatty acids, linseed-oil, .gamma.-.omega.-perfluoro-C8-14-alkyl esters.
              
              
                180582-79-0
                Sulfonic acids, C6-12-alkane, .gamma.-.omega.-perfluoro, ammonium salts.
              
              
                182176-52-9
                Ethaneperoxoic acid, reaction products with 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl thiocyanate and 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl thiocyanate.
              
              
                185701-88-6
                Propanoyl fluoride, 2,3,3,3-tetrafluoro-2-[1,1,2,3,3,3-hexafluoro-2-(1,1,2,2,3,3,3-heptafluoropropoxy)propoxy]-, polymer with 2,2,3-trifluoro-3-(trifluoromethyl)oxirane, reaction products with 3-(ethenyldimethylsilyl)-N-methylbenzenamine.
              
              
                196316-34-4
                2-Propenoic acid, 2-methyl-, 2-(dimethylamino)ethyl ester, polymers with .gamma.-.omega.-perfluoro-C10-16-alkyl acrylate and vinyl acetate, acetates.
              
              
                200013-65-6
                Diphosphoric acid, polymers with ethoxylated reduced Me esters of reduced polymd. oxidized tetrafluoroethylene.
              
              
                200513-42-4
                2-Propenoic acid, 2-methyl-, polymer with butyl 2-methyl-2-propenoate, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl 2-propenoate, 2-hydroxyethyl 2-methyl-2-propenoate and methyl 2-methyl-2-propenoate.
              
              
                212335-64-3
                2-Propenoic acid, reaction products with N-[3-(dimethylamino)propyl]-1,1,2,2,3,3,4,4,4-nonafluoro-1-butanesulfonamide.
              
              
                220075-01-4
                Propanedioic acid, 2-(3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl)-, 1,3-dimethyl ester.
              
              
                220182-27-4
                1-Propene, 1,1,2,3,3,3-hexafluoro-, telomer with chlorotrifluoroethene, oxidized, reduced, Et ester, hydrolyzed.
              
              
                220459-70-1
                Glycine, N,N-bis[2-hydroxy-3-(2-propen-1-yloxy)propyl]-, sodium salt (1:1), reaction products with ammonium hydroxide and 1,1,1,2,2-pentafluoro-2-iodoethane-tetrafluoroethylene telomer.
              
              
                220689-12-3
                Phosphonium, tetrabutyl-, 1,1,2,2,3,3,4,4,4-nonafluoro-1-butanesulfonate (1:1).
              
              
                226409-30-9
                Propanedioic acid, 2-(3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl)-, 1,3-bis[4-(ethenyloxy)butyl] ester.
              
              
                238420-68-3
                Propanedioic acid, mono(.gamma.-.omega.-perfluoro-C8-12-alkyl) derivs., di-me esters.
              
              
                238420-80-9
                Propanedioic acid, mono(.gamma.-.omega.-perfluoro-C8-12-alkyl) derivs., bis[4-(ethenyloxy)butyl] esters.
              
              
                274917-93-0
                Ethene, tetrafluoro-, oxidized, polymd., reduced, decarboxylated, C3 fraction.
              
              
                274917-94-1
                Ethene, tetrafluoro-, oxidized, polymd., reduced, decarboxylated, C4 fraction.
              
              
                274917-95-2
                Ethene, tetrafluoro-, oxidized, polymd., reduced, decarboxylated, C5 fraction.
              
              
                274917-96-3
                Ethene, tetrafluoro-, oxidized, polymd., reduced, decarboxylated, C6 fraction.
              
              
                274917-97-4
                Ethene, tetrafluoro-, oxidized, polymd., reduced, decarboxylated, C7 fraction.
              
              
                274918-01-3
                Ethene, tetrafluoro-, oxidized, polymd., reduced, decarboxylated, C8 fraction.
              
              
                274918-02-4
                Ethene, tetrafluoro-, oxidized, polymd., reduced, decarboxylated, C9 fraction.
              
              
                274918-03-5
                Ethene, tetrafluoro-, oxidized, polymd., reduced, decarboxylated, C10 fraction.
              
              
                274918-09-1
                Ethene, tetrafluoro-, oxidized, polymd., reduced, decarboxylated, C11 fraction.
              
              
                274918-10-4
                Ethene, tetrafluoro-, oxidized, polymd., reduced, decarboxylated, C12 fraction.
              
              
                274918-12-6
                Ethene, tetrafluoro-, oxidized, polymd., reduced, decarboxylated, C13 fraction.
              
              
                297730-93-9
                Hexane, 3-ethoxy-1,1,1,2,3,4,4,5,5,6,6,6-dodecafluoro-2-(trifluoromethyl)-.
              
              
                328389-90-8
                1,2-Propanediol, 3-(diethylamino)-, polymers with 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane, propylene glycol and reduced Me esters of reduced polymd. oxidized tetrafluoroethylene, 2-ethyl-1-hexanol-blocked, acetates (salts).
              
              
                332350-90-0
                Phosphonium, tributyl(2-methoxypropyl)-, salt with 1,1,2,2,3,3,4,4,4-nonafluoro-N-methyl-1-butanesulfonamide (1:1).
              
              
                332350-93-3
                Phosphonium, triphenyl(phenylmethyl)-, salt with 1,1,2,2,3,3,4,4,4-nonafluoro-N-methyl-1-butanesulfonamide (1:1).
              
              
                421595-49-5
                2-Propenoic acid, 2-hydroxyethyl ester, adduct with 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane (1:1), reaction products with ethoxylated reduced Me esters of reduced polymd. oxidized tetrafluoroethylene.
              
              
                449177-94-0
                Oxetane, 3-methyl-3-[(2,2,3,3,3-pentafluoropropoxy)methyl]-.
              
              
                452080-67-0
                Boron, trifluoro(tetrahydrofuran)-, (T-4)-, polymer with 3-methyl-3-[(2,2,3,3,3-pentafluoropropoxy)methyl]oxetane, ether with 2,2-dimethyl-1,3-propanediol (2:1), bis(hydrogen sulfate), diammonium salt.
              
              
                475678-78-5
                Oxetane, 3-methyl-3-[[(3,3,4,4,5,5,6,6,6-nonafluorohexyl)oxy]methyl]-.
              
              
                484024-67-1
                1-Butanesulfonamide, 1,1,2,2,3,3,4,4,4-nonafluoro-N-(2-hydroxyethyl)-, ammonium salt (1:1).
              
              
                502164-17-2
                Ethene, 1,1,2,2-tetrafluoro-, oxidized, polymd., reduced, Et esters.
              
              
                753501-40-5
                Boron, trifluoro(tetrahydrofuran)-, (T-4)-, polymer with 3-methyl-3-[(2,2,3,3,3-pentafluoropropoxy)methyl]oxetane, ether with 2,2-dimethyl-1,3-propanediol (2:1).
              
              
                753501-43-8
                Boron, trifluoro(tetrahydrofuran)-, (T-4)-, polymer with .alpha.-hydro-.omega.-hydroxypoly(oxy-1,2-ethanediyl) and 3-methyl-3-[(2,2,3,3,3-pentafluoropropoxy)methyl]oxetane.
              
              
                
                864910-70-3
                Boron, trifluoro(tetrahydrofuran)-, (T-4)-, polymer with 2-methyloxirane, 3-methyl-3-[(2,2,3,3,3-pentafluoropropoxy)methyl]oxetane, oxirane and tetrahydrofuran.
              
              
                874290-13-8
                Ethene, 1-[difluoro(trifluoromethoxy)methoxy]-1,2,2-trifluoro-, polymer with 1,1-difluoroethene.
              
              
                878545-84-7
                1-Propene, 1,1,2,3,3,3-hexafluoro-, polymer with 1,1,2,2-tetrafluoroethene, 1,1,2-trifluoro-2-(1,1,2,2,2-pentafluoroethoxy)ethene and 1,1,2-trifluoro-2-(trifluoromethoxy)ethene.
              
              
                957209-18-6
                Furan, 2,3,3,4,4-pentafluorotetrahydro-5-methoxy-2,5-bis[1,2,2,2-tetrafluoro-1-(trifluoromethyl)ethyl]-.
              
              
                1029089-63-1
                Boron, trifluoro(tetrahydrofuran)-, (T-4)-, polymer with 3-methyl-3-[(2,2,3,3,3-pentafluoropropoxy)methyl]oxetane, ether with 2,2-dimethyl-1,3-propanediol (2:1), polymer with .alpha.-hydro-.omega.-hydroxypoly(oxy-1,2-ethanediyl) and 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane.
              
              
                1033385-42-0
                Poly[oxy[trifluoro(trifluoromethyl)-1,2-ethanediyl]], .alpha.-[1,2,2,2-tetrafluoro-1-[[(2-hydroxyethyl)amino]carbonyl]ethyl]-.omega.-[tetrafluoro(trifluoromethyl)ethoxy]-, ether with .alpha.-hydro-.omega.-hydroxypoly(oxy-1,2-ethanediyl) (2:1).
              
              
                1078142-10-5
                1,3-Propanediol, 2,2-bis[[(.gamma.-.omega.-perfluoro-C6-12-alkyl)thio]methyl] derivs., polymers with 2,2-bis[[(.gamma.-.omega.-perfluoro-C10-20-alkyl)thio]methyl]-1,3-propanediol, 1,6-diisocyanato-2,2,4(or 2,4,4)-trimethylhexane, 2-heptyl-3,4-bis(9-isocyanatononyl)-1-pentylcyclohexane and 2,2′-(methylimino)bis[ethanol].
              
              
                1078712-88-5
                Thiols, C4-20, .gamma.-.omega.-perfluoro, telomers with acrylamide and acrylic acid, sodium salts.
              
              
                1078715-61-3
                1-Propanaminium, 3-amino-N-(carboxymethyl)-N,N-dimethyl-, N-[2-[(.gamma.-.omega.-perfluoro-C4-20-alkyl)thio]acetyl] derivs., inner salts.
              
              
                1092822-31-5
                2-Propenoic acid, 2-methyl-, dodecyl ester, polymer with 2-hydroxyethyl 2-propenoate, .alpha.-(2-methyl-1-oxo-2-propen-1-yl)-.omega.-methoxypoly(oxy-1,2-ethanediyl) and 3-methyl-3-[(2,2,3,3,3-pentafluoropropoxy)methyl]oxetane polymer with tetrahydrofuran mono[[(1-oxo-2-propen-1-yl)oxy]ethyl] ether.
              
              
                1214752-87-0
                Borate(1-), tetrahydro-, sodium (1:1), reaction products with reduced polymd. oxidized tetrafluoroethylene, hydrolyzed, diallyl ethers, polymers with 2,4,6,8-tetramethylcyclotetrasiloxane, Si-(8,13-dioxo-4,7,12-trioxa-9-azapentadec-14-en-1-yl) derivs..
              
              
                1215851-50-5
                Sulfonium, [1,1′-biphenyl]-4-yl[4-([1,1′-biphenyl]-4-ylthio)phenyl]phenyl-, (OC-6-21)-trifluorotris(1,1,2,2,2-pentafluoroethyl)phosphate(1-) (1:1).
              
              
                1224429-82-6
                Phosphoric acid, mixed esters with polyethylene glycol and 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluoro-1-octanol, ammonium salts.
              
              
                1269217-82-4
                Thieno[3,4-b]thiophene, homopolymer, 2-[1-[difluoro[(1,2,2-trifluoroethenyl)oxy]methyl]-1,2,2,2-tetrafluoroethoxy]-1,1,2,2-tetrafluoroethanesulfonic acid-tetrafluoroethylene polymer-doped.
              
              
                1279108-20-1
                Hexane, 1,6-diisocyanato-, homopolymer, .alpha.-[1-[[[3-[[3-(dimethylamino)propyl]amino]propyl]amino]carbonyl]-1,2,2,2-tetrafluoroethyl]-.omega.-(1,1,2,2,3,3,3-heptafluoropropoxy)poly[oxy[trifluoro(trifluoromethyl)-1,2-ethanediyl]]-blocked.
              
              
                1378928-76-7
                Ethanesulfonyl fluoride, 2-[1-[difluoro][(1,2,2-trifluoroethenyl)oxy]methyl]-1,2,2,2-tetrafluoroethoxy]-1,1,2,2-tetrafluoro-, polymer with 1,1,2,2-tetrafluoroethene, hydrolyzed, potassium salts.
              
              
                1378930-04-1
                Ethanesulfonyl fluoride, 2-[1-[difluoro[(1,2,2-trifluoroethenyl)oxy]methyl]-1,2,2,2-tetrafluoroethoxy]-1,1,2,2-tetrafluoro-, polymer with 1,1,2,2-tetrafluoroethene, hydrolyzed.
              
              
                1378930-30-3
                Propanoic acid, 3-[1-[difluoro[(1,2,2-trifluoroethenyl)oxy]methyl]-1,2,2,2-tetrafluoroethoxy]-2,2,3,3-tetrafluoro-, methyl ester, polymer with 1,1,2,2-tetrafluoroethene, hydrolyzed, potassium salts.
              
              
                1564254-27-8
                Ethene, 1,1,2,2-tetrafluoro-, oxidized, polymd., reduced, Me esters, reduced, N-(3-isocyanatomethylphenyl)carbamates.
              
              
                1627515-87-0
                Hexanedioic acid, polymers with 1,3-butanediol, 1,4-butanediol, di-Et malonate, 1,6-diisocyanatohexane, ethoxylated reduced Me esters of reduced polymd. oxidized tetrafluoroethylene, 1,6-hexanediol, 1,1′-methylenebis[isocyanatobenzene], propylene glycol and tripropylene glycol.
              
              
                1687740-67-5
                Ethanesulfonyl fluoride, 1,1,2,2-tetrafluoro-2-[(1,2,2-trifluoroethenyl)oxy]-, polymer with 1,1,2,2-tetrafluoroethene, hydrolyzed, lithium salts.
              
              
                1708962-18-8
                Methanol, reaction products with 1,1,1,2,2,3,4,5,5,6,6,7,7,7-tetradecafluoro-3-heptene.
              
              
                1708962-19-9
                Methanol, reaction products with 1,1,1,2,3,4,4,5,5,6,6,7,7,7-tetradecafluoro-2-heptene.
              
              
                1807944-82-6
                1-Octanesulfonic acid, 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluoro-, barium salt (2:1).
              
            
            
              (b) Examples of PFAS by TSCA Accession Number.
            
            
              
                TSCA accession No.
                Chemical name
              
              
                44305
                Perfluoroalkyl ethanol and methyl alcohol adducts of toluene diisocyanate.
              
              
                46641
                Siloxanes and silicones, dimethyl, methylfluoroalkyl (PROVISIONAL).
              
              
                60710
                Modified ethylene-tetrafluoro ethylene copolymer (PROVISIONAL).
              
              
                62625
                Disubstituted tetrafluoroalkane.
              
              
                67993
                Substituted tetrafluoroalkene.
              
              
                68101
                Disubstituted tetrafluoroalkane.
              
              
                70907
                Perfluoroalkyl acrylate copolymer latex (PROVISIONAL).
              
              
                71217
                Polyfluoroalkyl betaine (PROVISIONAL).
              
              
                71273
                Fluorinated alkyl silane (PROVISIONAL).
              
              
                73940
                2-Oxepanone, polymer with n-decanol and heptadecafluorodecanol, reaction product with benzene, diisocyanatomethyl (PROVISIONAL).
              
              
                74465
                Fluoroalkylsiloxane hydrolyzate (PROVISIONAL).
              
              
                82623
                Perfluoroalkyl polyether (PROVISIONAL).
              
              
                87639
                Fluoro elastomer (PROVISIONAL).
              
              
                89419
                Modified fluoroalkyl urethane (PROVISIONAL).
              
              
                91748
                Fluoro alkyl siloxane polymer (PROVISIONAL).
              
              
                99333
                Siloxanes and silicones, dimethyl, methylfluoroalkyl (PROVISIONAL).
              
              
                100700
                2-Propenoic acid, 2-methyl-, methyl ester, polymer with poly(difluoromethylene), .omega.-(2-((1-oxo-2-propenyl)oxy)ethyl)- (PROVISIONAL).
              
              
                102659
                Perfluoroelastomer (PROVISIONAL).
              
              
                103129
                Perfluoroalkenyltrialkylammonium salt (PROVISIONAL).
              
              
                
                104984
                Fluorosiloxane polymer (PROVISIONAL).
              
              
                105590
                Salt of perfluoro fatty acids (PROVISIONAL).
              
              
                107734
                Fluorinated acrylic ester polymer (PROVISIONAL).
              
              
                109649
                Perfluoroelastomer (PROVISIONAL).
              
              
                113758
                Fluorocarbon polymer (PROVISIONAL).
              
              
                114795
                Copolymers of fluoroolefin and vinyl ethers (PROVISIONAL).
              
              
                114831
                Copolymers of fluoroolefin and vinyl ethers (PROVISIONAL).
              
              
                115118
                Fluorinated acrylic ester copolymer (PROVISIONAL).
              
              
                115776
                Reaction product of a fluorinated alcohol, epichlorohydrin, an alkyl glycol and an isocyanate (PROVISIONAL).
              
              
                117727
                Fluorinated substituted urethane (PROVISIONAL).
              
              
                118219
                Perfluoroalkylacrylate (PROVISIONAL).
              
              
                118322
                Perfluoroalkylsulfonamide salt (PROVISIONAL).
              
              
                118708
                Reaction product of a fluorinated alcohol, epichlorohydrin, a diol and an isocyanate (PROVISIONAL).
              
              
                122453
                Substituted perfluoroalkenyl ammonium salt (PROVISIONAL).
              
              
                125601
                Copolymers of fluoroolefin and vinyl ethers (PROVISIONAL).
              
              
                127765
                Quaternary ammonium perfluoroalkyl carboxylate (PROVISIONAL).
              
              
                128677
                Perfluoroalkyl ethylacrylate oligomer (PROVISIONAL).
              
              
                129103
                Modified perfluoropolyoxyalkane (PROVISIONAL).
              
              
                131987
                Fluorinated phosphate (PROVISIONAL).
              
              
                132957
                Polyfluoroacyl chloride (PROVISIONAL).
              
              
                134748
                Perfluoropolyamphiphile (PROVISIONAL).
              
              
                135058
                Perfluoroalkylethylacrylate copolymer (PROVISIONAL).
              
              
                136415
                Copolymer of fluoroolefin (PROVISIONAL).
              
              
                137587
                Perfluoroalkylethylacrylate copolymer (PROVISIONAL).
              
              
                137667
                Perfluoroalkylethylacrylate copolymer (PROVISIONAL).
              
              
                137678
                Fluoroelastomer (PROVISIONAL).
              
              
                138648
                Fluorinated acrylic copolymer (PROVISIONAL).
              
              
                142008
                Fluorinated polyalkyl alkoxy siloxanes (PROVISIONAL).
              
              
                144582
                Perfluoroalkylethyl ester (PROVISIONAL).
              
              
                146282
                Aromatic fluoroalkyl mixture complex.
              
              
                150755
                Perfluorinated alcohol (PROVISIONAL).
              
              
                152137
                Aryl phosphonate ester of a perfluoropolyether (PROVISIONAL).
              
              
                152411
                Perfluoroalkylethylacrylate copolymer (PROVISIONAL).
              
              
                153209
                Perfluoroalkylacrylate copolymer (PROVISIONAL).
              
              
                153345
                Betaines, dimethyl (polyfluoro-hydro-alkyl) (PROVISIONAL).
              
              
                155567
                Fluorinated silane (PROVISIONAL).
              
              
                158022
                Perfluoroalkylacrylate copolymer (PROVISIONAL).
              
              
                159707
                Fluoroelastomer (PROVISIONAL).
              
              
                160339
                Modified fluorinated acrylic resin (PROVISIONAL).
              
              
                160680
                Polyfluoro alkylether (PROVISIONAL).
              
              
                163214
                Fluoroethylene-vinylether copolymer (PROVISIONAL).
              
              
                164148
                Perfluoroalkylacrylate copolymer (PROVISIONAL).
              
              
                166973
                Modified perfluoropolyether salt (PROVISIONAL).
              
              
                167410
                Copolymer of tetrafluoroethylene and perfluoroalkoxy ethene (PROVISIONAL).
              
              
                168833
                Perfluoroalkylethyl amine (PROVISIONAL).
              
              
                169347
                Perfluoroalkylethyl ester (PROVISIONAL).
              
              
                169698
                Hydrofluorocarbon ethers (PROVISIONAL).
              
              
                171790
                Perfluoroalkylethyl acrylate copolymer (PROVISIONAL).
              
              
                172851
                Perfluoroalkylphosphate ammonium salt (PROVISIONAL).
              
              
                174993
                Poly-.beta.-fluoroalkylethyl acrylate and alkyl acrylate (PROVISIONAL).
              
              
                176740
                Poly-.beta.-fluoroalkylethyl acrylate and polyoxyalkyl methacrylate (PROVISIONAL).
              
              
                178008
                Siloxane grafted fluoroelastomer.
              
              
                193578
                Alkyl perfluorinated acryloyl ester (PROVISIONAL).
              
              
                194662
                Alkenoic acid, polymer with alkyl alkenoate, alkylalkylalkenoate, alkenoic acid and tridecafluoro alkylalkenoate, compds. with alkylaminoalcanol.
              
              
                196704
                Fluorinated acrylic copolymer (PROVISIONAL).
              
              
                199350
                Fluoroalkyl acrylate copolymer.
              
              
                200818
                Perfluoropolyether modified organosilane (PROVISIONAL).
              
              
                204230
                Polyfluoroalkyl phosphoric acid salt (PROVISIONAL).
              
              
                205302
                Hydrofluoroolefin polymer with 1,1-difluoroethene (PROVISIONAL).
              
              
                205313
                Polyfluoroacyl peroxide (PROVISIONAL).
              
              
                217095
                Alkylpolycarboxylic acid, derivative, tris(fluorinatedalkoxy)alkyl ester salt.
              
              
                218985
                Fluorinated organopolysilazane.
              
              
                221637
                Polyfluoroalkyl phosphoric acid salt (PROVISIONAL).
              
              
                225004
                Siloxanes and Silicones, alkyl, alkyl propoxy ethyl, methyl octyl, alkyl polyfluorooctyl.
              
              
                227884
                Fluorinated acrylate, polymer with alkyloxirane homopolymer monether with alkanediol mono(2-methyl-2-propenoate), tert-Bu 2-ethylhexaneperoxoate-initiated.
              
              
                230194
                Fluoropolymer (PROVISIONAL).
              
              
                231255
                Fluoroalkyl methacrylate copolymer.
              
              
                231642
                Fluoroethylene vinyl copolymer (PROVISIONAL).
              
              
                231937
                Perfluoroalkylethyl methacrylate copolymer (PROVISIONAL).
              
              
                231993
                Polyfluorinated alkyl thiol.
              
              
                232269
                Fluorinated ester.
              
              
                
                234050
                Fluorosilicone polymer (PROVISIONAL).
              
              
                234152
                Alkylene diisocyanate homopolymer, reaction product with substituted polyethylene glycol, perfluoroalkyl alcohol, methyl ethyl ketoxime and perfluoroalkylene glycol (PROVISIONAL).
              
              
                234389
                Copolymer of tetrafluoroethene and perfluorosulfonylvinylether (PROVISIONAL).
              
              
                234458
                Polyfluorinated alkyl thiol.
              
              
                234981
                Fluoroalkyl acrylate copolymer (PROVISIONAL).
              
              
                235586
                Fluoroalkyl acrylate copolymer (PROVISIONAL).
              
              
                235724
                Perfluoroalkylethylmethacrylate copolymer (PROVISIONAL).
              
              
                236181
                Fluorinated oligomer alcohol (PROVISIONAL).
              
              
                236238
                Fluoroalkyl acrylate copolymer.
              
              
                236750
                Polyfluorinated alkyl halide.
              
              
                238052
                Perfluoropolyether compound (PROVISIONAL).
              
              
                238096
                Alkyl methacrylates, polymer with substituted carbomonocycle, hydroxymethyl acrylamide and fluorinatedalkyl acrylate (PROVISIONAL).
              
              
                238427
                Fluoroacrylate modified urethane (PROVISIONAL).
              
              
                239191
                Fluoroalkyl methylacrylate copolymer.
              
              
                239260
                Fluorinated alkylsulfonamidol urethane polymer (PROVISIONAL).
              
              
                240052
                Perfluoropolyether ally ether (PROVISIONAL).
              
              
                240392
                Fluoroalkyl methacrylate co-polymer (PROVISIONAL).
              
              
                241099
                Perfluorobutanesulfonamide and polyoxyalkylene containing polyurethane.
              
              
                241271
                Perfluoropolyether methoxysilane (PROVISIONAL).
              
              
                242207
                Siloxanes and Silicones, aminoalkyl fluorooctyl, hydroxy-terminatedsalt.
              
              
                242467
                Polyperfluoro alkylene glycol, perfluoroalkoxy-and hydroxy alkyl amido perfluoroalkyl terminated (PROVISIONAL).
              
              
                243266
                Perfluoroalkylethyl methacrylate copolymer (PROVISIONAL).
              
              
                243562
                Fluoro modified, polyether modified, and alkyl modified polymethylsiloxane (PROVISIONAL).
              
              
                244076
                Fluoroalkyl substituted siloxanes (PROVISIONAL).
              
              
                244441
                Fluoroalkyl acrylate copolymer modified with polysiloxanes.
              
              
                244781
                Fluoropolymeric sulfonic acid (PROVISIONAL).
              
              
                245397
                Fluoroalkyl methacrylate copolymer (PROVISIONAL).
              
              
                245535
                Polyfluorinated alkyl thio polyacrylic acid-acrylamide.
              
              
                245820
                Fluoroalkyl sulfonamide (PROVISIONAL).
              
              
                245831
                Polymer of perfluoroalkylethylmethacrylate, alkylacrylate, chloroethene, and urethane methacrylate.
              
              
                246118
                Perfluoroalkylated polyamino acid (PROVISIONAL).
              
              
                246287
                Fluoroalkyl acrylate copolymer (PROVISIONAL).
              
              
                247111
                Fluorinated aliphatic isocyanate polymer (PROVISIONAL).
              
              
                248023
                Tetrafluoro acrylates copolymer with polyoxy methyl derivatives (PROVISIONAL).
              
              
                248192
                Perfluoroalkylethyl methacrylate copolymer, salt (PROVISIONAL).
              
              
                248567
                Perfluoroalkyl ethylmethacrylate copolymer.
              
              
                248589
                Partially fluorinated alkyl betaine (PROVISIONAL).
              
              
                248647
                Modified fluorinated acrylate.
              
              
                249220
                Partially fluorinated borate ester (PROVISIONAL).
              
              
                249311
                Fluoro-modified acrylic copolymer.
              
              
                249399
                Fluoralkyl acrylate copolymer.
              
              
                249559
                Diethylene glycol, polymer with diisocyanatoalkane, polyethylene glycol monomethyl ether- and fluorinatedalkanol-blocked (PROVISIONAL).
              
              
                249640
                Fluoropolymeric sulfonic acid salt (PROVISIONAL).
              
              
                249720
                Fluoroacrylate copolymer (PROVISIONAL).
              
              
                251300
                Partially fluorinated alcohol, reaction products with phosphorus oxide (P2O5) (PROVISIONAL).
              
              
                251662
                Fluoroalkyl acrylate co-polymer (PROVISIONAL).
              
              
                251797
                Fluoroalkyl methacrylate copolymer (PROVISIONAL).
              
              
                252290
                Urethane polymer modified with perfluoroalkylsulfonamide (PROVISIONAL).
              
              
                253884
                Fluoroalkyl sulfonamide derivative.
              
              
                253975
                Fluoroalkyl acrylate copolymer (PROVISIONAL).
              
              
                254116
                Alkyl acid fluoride (PROVISIONAL).
              
              
                254456
                Perfluoroalkylsulfonamidoalkyl acrylate, polymer with acrylic acid derivatives (PROVISIONAL).
              
              
                254649
                Polyfluoroalkyl phosphoric acid salt (PROVISIONAL).
              
              
                255653
                Fluoroalkyl acrylate copolymer.
              
              
                255700
                Fluorinated acrylic copolymer (PROVISIONAL).
              
              
                255846
                Fluorinated acrylic copolymer (PROVISIONAL).
              
              
                255993
                Hexafluoropropylene-perfluoro (alkyl vinyl ether)-tetrafluoroethylene copolymer (PROVISIONAL).
              
              
                256372
                Fluoro modified, polyether modified polyacrylate (PROVISIONAL).
              
              
                256394
                Fluorinated copolymer (PROVISIONAL).
              
              
                256452
                Perfluorinated organic peroxide (PROVISIONAL).
              
              
                256678
                Perfluoroalkyl acrylate copolymer (PROVISIONAL).
              
              
                257171
                Polymer of perfluoroalkylethylacrylate, alkylaminomethacrylate, hydroxyalkylmethacrylate, organic acid salt.
              
              
                257444
                Phosphoric acid, mixed esters with partially fluorinated alcohol, ammonium salts (PROVISIONAL).
              
              
                257580
                Partially fluorinated alcohol, reaction products with phosphorus oxide (P2O5), amine salts.
              
              
                257911
                Perfluoroalkylethyl methacrylate copolymer (PROVISIONAL).
              
              
                257922
                Alkane carboxylic acids esters with long chain fatty alcohol and fluorinated alkylsulfonamidoalkyl alcohol (PROVISIONAL).
              
              
                257966
                Perfluoropolyether compound (PROVISIONAL).
              
              
                258072
                Perfluorinated difunctional acid flouride (PROVISIONAL).
              
              
                258174
                Polyfluoralkyl ether.
              
              
                258196
                Perfluoroalkylethyl methacrylate copolymer (PROVISIONAL).
              
              
                
                258981
                Ethylene-tetrafluoroethylene-fluorinated alkene copolymer.
              
              
                259360
                Copolymer of perfluoroalkylsulfonamidoalkyl acrylate and alkyl acrylate modified fatty acid dimers (PROVISIONAL).
              
              
                259633
                Polyfluorinated alkyl polyamide.
              
              
                259655
                Perfluoroalkyl substituted alkyl sulfonate.
              
              
                260196
                Polyfluorinated alkyl amine.
              
              
                260958
                Fluoroalkyl sulfonamide derivative.
              
              
                261428
                Perfluoroalkyl acrylate (PROVISIONAL).
              
              
                261462
                Partially fluorinated amphiphilic condensation polymer (PROVISIONAL).
              
              
                261826
                Fluoroalkyl methacrylate co-polymer (PROVISIONAL).
              
              
                262169
                Fluoroalkyl acrylate copolymer modified with polysiloxanes.
              
              
                262341
                Copolymer of perfluorinated and alkyl methacrylates.
              
              
                262545
                Polyfluorinated alkyl thio polyacrylamide.
              
              
                262885
                Fluoro modified, polyether modified polyacrylate (PROVISIONAL).
              
              
                263093
                Polyfluorinated alkyl thio polyacrylamide.
              
              
                263208
                Pefluoroalkylethylmethacrylate copolymer (PROVISIONAL).
              
              
                263435
                Polyfluorinated alkyl quaternary ammonium chloride.
              
              
                264165
                Ammonium salt of fluorinated alkoxyfluoropropanoic acid.
              
              
                264621
                Fluoroethylene-vinylether copolymer (PROVISIONAL).
              
              
                264687
                Fluoroalkyl acrylate copolymer (PROVISIONAL).
              
              
                264916
                Fluorinated vinyl ether polymer (PROVISIONAL).
              
              
                264949
                Fluorochemical ester (PROVISIONAL).
              
              
                265453
                Polyfluoroalkylproponic acid ethyl ester (PROVISIONAL).
              
              
                265599
                Fluorinated acrylic copolymer (PROVISIONAL).
              
              
                266423
                Perfluoropolyether modified silane (PROVISIONAL).
              
              
                267095
                2-Propenoic acid, 2-methyl-, 2-hydroxyethyl esters, telomers with C18-26-alkyl acrylate, 1-dodecanethiol, N-(hydroxymethyl)-2-methyl-2-propenamide, polyfluorooctyl methacrylate, 2,2′-[1,2-diazenediylbis(1-methylethylidene)]bis[4,5-dihydro-1H-imidazole]hydrochloride (1:2)-initiated (PROVISIONAL).
              
              
                267948
                Fluorinated alkylsulfonamido acrylate copolymer (PROVISIONAL).
              
              
                268781
                Fluoroalkyl methacrylate copolymer (PROVISIONAL).
              
              
                268883
                Fluorinated sulfonamide alcohol (PROVISIONAL).
              
              
                269079
                Fluorinated methacrylate monomer (PROVISIONAL).
              
              
                269400
                Partially fluorinated alcohol substituted glycol (PROVISIONAL).
              
              
                269604
                2-Propenoic acid, 2-methyl-, 2-hydroxyethyl ester, telomers with C18-26-alkyl acrylate, 1-dodecanethiol, N-(hydroxymethyl)-2-methyl-2-propenamide, polyfluorooctyl methacrylate and vinylidene chloride, 2,2′-[1,2-diazenediylbis(1-methylethylidene)bis[4,5-dihydro-1H-imidazole] hydrochloride (1,2)-initiated (PROVISIONAL).
              
              
                270598
                Tetrafluoroethylene chlorotrifluoroethylene copolymer (PROVISIONAL).
              
              
                270601
                Fluoroelastomer (PROVISIONAL).
              
              
                270770
                Modified fluorinated acrylate (PROVISIONAL).
              
              
                271364
                Fluorinated polyalkyl silicones (PROVISIONAL).
              
              
                271739
                Urethane polymer modified with perfluoroalkylsulfonamide and polyethoxylate (PROVISIONAL).
              
              
                272038
                Ethylene-tetrafluoroethylene copolymer (PROVISIONAL).
              
              
                272458
                Fluoroolefin copolymer (PROVISIONAL).
              
              
                272583
                Fluoroalkyl acrylate copolymer.
              
              
                272618
                Polyfluorinated alkyl thio acrylamide.
              
              
                273611
                Trifluoroethene polymer with 4-(ethenyloxy)-1-butanol, ethene, ethoxy- and olefin ethoxy copolymer (PROVISIONAL).
              
              
                274136
                Fluorinated alkylsulfonamido polymer (PROVISIONAL).
              
              
                274147
                Perfluorinated polyamine (PROVISIONAL).
              
              
                274352
                Fluoroalkylacrylate co-polymer (PROVISIONAL).
              
              
                274363
                Modified fluorinated acrylate (PROVISIONAL).
              
              
                274421
                Fluoroalkyl acrylate copolymer (PROVISIONAL).
              
              
                274512
                Perfluoropolyether chlorosilane (PROVISIONAL).
              
              
                274534
                Trifluoroethene polymer with, 4-(ethenyloxy)-1-butanol, olefin copolymers and amine (PROVISIONAL).
              
              
                274658
                Partially fluorinated alcohol, reaction products with phosphorus oxide (P2O5), ammonium salts (PROVISIONAL).
              
              
                274670
                Fluorinated acrylic alkylamino copolymer.
              
              
                275719
                Fluorinated amine oxide (PROVISIONAL).
              
              
                275899
                Perfluoropolyether-block-polytetrafluoroethylene (PROVISIONAL).
              
              
                276052
                Fluorinated alkenyl ether (PROVISIONAL).
              
              
                276109
                Siloxanes and silicones, amino alkyl substituted alkyl hydroxyl, hydroxyl fluorinated alkyl, ester salts, reaction products with mixed metal oxides (PROVISIONAL).
              
              
                276303
                Perfluoro alkoxy acid fluoride derivative (PROVISIONAL).
              
              
                276858
                Polyfluoroalkyl phosphoric acid (PROVISIONAL).
              
              
                276950
                Fluorinated acrylic polymer with acrylate groups (PROVISIONAL).
              
              
                277055
                Fluoroalkyl acrylate copolymer.
              
              
                277420
                Fluorinated acrylic alkylamino copolymer (PROVISIONAL).
              
              
                278105
                Fluoroalkyl methacrylate co-polymer (PROVISIONAL).
              
              
                278138
                Fluoroalkyl acrylate copolymer (PROVISIONAL).
              
              
                279051
                Perfluoropolyether compound (PROVISIONAL).
              
              
                279108
                Perfluoroalkylethylmethacrylate copolymer.
              
              
                279755
                Urethane polymer modified with perfluoroalkylsulfonamide (PROVISIONAL).
              
            
            
            (c) Examples of PFAS by LVE case number and CASRNs.
            
            
               
              
                LVE case No.
                CASRN
                Chemical name
              
              
                L-00-0274
                260794-09-0
                2-Propenoic acid, 2-methyl-, 3-chloro-2-hydroxypropyl ester, polymers with N-(hydroxymethyl)-2-propenamide, .gamma.-.omega.-perfluoro-C8-16-alkyl acrylate, stearyl acrylate and vinyl chloride.
              
              
                L-00-0275
                260794-06-7
                2-Propenoic acid, 2-methyl-, 3-chloro-2-hydroxypropyl ester, polymers with N-(hydroxymethyl)-2-propenamide, .gamma.-.omega.-perfluoro-C8-16-alkyl acrylate and stearyl acrylate.
              
              
                L-00-0316
                165967-96-4
                Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.′,.alpha.″-[[(3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl)silylidyne]tris[oxy(dimethylsilylene)-3,1-propanediyl]]tris[.omega.-methoxy-.
              
              
                L-00-0328
                355-37-3
                Hexane, 1,1,1,2,2,3,3,4,4,5,5,6,6-tridecafluoro-.
              
              
                L-01-0355
                452080-67-0
                Boron, trifluoro(tetrahydrofuran)-, (T-4)-, polymer with 3-methyl-3-[(2,2,3,3,3-pentafluoropropoxy)methyl]oxetane, ether with 2,2-dimethyl-1,3-propanediol (2:1), bis(hydrogen sulfate), diammonium salt.
              
              
                L-01-0447
                113507-82-7
                Ethanesulfonic acid, 1,1,2,2-tetrafluoro-2-(pentafluoroethoxy)-.
              
              
                L-01-0470
                117205-07-9
                Ethanesulfonic acid, 1,1,2,2-tetrafluoro-2-(pentafluoroethoxy)-, potassium salt.
              
              
                L-02-0278
                178241-16-2
                Trisiloxane, 3-[(dimethylsilyl)oxy]-1,1,5,5-tetramethyl-3-(3,3,4,4,5,5,6,6,6-nonafluorohexyl)-.
              
              
                L-02-0365
                401510-99-4
                2,4,13,15-Tetrasilahexadecane, 4,13-bis[(dimethylsilyl)methyl]-7,7,8,8,9,9,10,10-octafluoro-2,4,13,15-tetramethyl-.
              
              
                L-02-0467
                178241-16-2
                Trisiloxane, 3-[(dimethylsilyl)oxy]-1,1,5,5-tetramethyl-3-(3,3,4,4,5,5,6,6,6-nonafluorohexyl)-.
              
              
                L-02-0468
                401510-99-4
                2,4,13,15-Tetrasilahexadecane, 4,13-bis[(dimethylsilyl)methyl]-7,7,8,8,9,9,10,10-octafluoro-2,4,13,15-tetramethyl-.
              
              
                L-03-0400
                506417-14-7
                Silane, bis[(1,1-dimethyl-2-propynyl)oxy]methyl(3,3,4,4,5,5,6,6,6-nonafluorohexyl)-.
              
              
                L-04-0227
                507225-02-7
                Silsesquioxanes, 3,3,4,4,5,5,6,6,6-nonafluorohexyl, [(dimethylsilyl)oxy]-terminated.
              
              
                L-04-0430
                705291-24-3
                Cyclotetrasiloxanes, 2,4,6,8-tetramethl-, Si-mixed 3-(oxiranylmethoxy)propyl, and 3-[2,3,3,3-tetrafluoro-2-[1,1,2,3,3,3-hexafluoro-2-(heptafluoropropoxy)propoxy]propoxy]propyl, and 2-(trimethoxysilyl)ethyl derivs.
              
              
                L-04-0433
                709670-53-1
                Furan, tetrahydro-, polymer with 3-methyl-3-[(2,2,3,3,3-pentafluoropropoxy)methyl]oxetane, monoester with [3-(carboxyamino)methyl]-3,5,5-trimethylcyclohexyl]carbamic acid mono[2-[(1-oxo-2-propenyl)oxy]ethyl] ester, 2,2,2-trifluoroethyl ether.
              
              
                L-05-0013
                133068-47-0
                3,8,11,14-Tetraoxa-2,4-disilaheptadecane, 4-[(dimethylsilyl)oxy]-10,12,12,13,15,15,16,16,17,17,17-undecafluoro-2,4-dimethyl-10,13-bis(trifluoromethyl)-.
              
              
                L-05-0015
                145782-39-4
                Trisiloxane, 1,1,3,5,5-pentamethyl-3-[3,4,4,4-tetrafluoro-3-[1,1,2,3,3,3-hexafluoro-2-(heptafluoropropoxy)propoxy]butyl]-.
              
              
                L-05-0016
                717825-76-8
                4,7,10,15-Tetraoxa-14-silaeicos-19-yn-18-ol, 14,14-dibutyl-1,1,1,2,2,3,3,5,6,6,8-undecafluoro-18-methyl-5,8-bis(trifluoromethyl)-.
              
              
                L-05-0072
                18323-96-1
                Ytterbium, tris(6,6,7,7,8,8,8-heptafluoro-2,2-dimethyl-3,5-octanedionato-.kappa.O,.kappa.O')-.
              
              
                L-05-0177
                802935-59-7
                Propanoyl fluoride, 2,3,3,3-tetrafluoro-2-[1,1,2,3,3,3-hexafluoro-2-(heptafluoropropoxy)propoxy]-, polymer with trifluoro(trifluoromethyl)oxirane, reaction products with 3-(ethenyldimethylsilyl)-N-methylbenzenamine and 2,4,6,8-tetramethylcyclotetrasiloxane.
              
              
                L-06-0099
                78560-47-1
                Silane, trichloro(3,3,4,4,5,5,6,6,6-nonafluorohexyl)-.
              
              
                L-06-0100
                85877-79-8
                Silane, trimethoxy(3,3,4,4,5,5,6,6,6-nonafluorohexyl)-.
              
              
                L-06-0101
                102390-98-7
                Silane, triethoxy(3,3,4,4,5,5,6,6,6-nonafluorohexyl)-.
              
              
                L-06-0106
                186599-46-2
                Silanetriamine, N,N,N′,N′,N″,N″-hexamethyl-1-(3,3,4,4,5,5,6,6,6-nonafluorohexyl)-.
              
              
                L-06-0135
                375-19-9
                Butanimidamide, 2,2,3,3,4,4,4-heptafluoro-.
              
              
                L-06-0207
                848407-98-7
                Sulfonium, triphenyl-, salt with 1,1,2,2,3,3,4,4-octafluoro-1,4-butanedisulfonic acid (2:1).
              
              
                L-06-0208
                524067-96-7
                Iodonium, bis[4-(1,1-dimethylethyl)phenyl]-, salt with 1,1,2,2,2-pentafluoro-N-[(pentafluoroethyl)sulfonyl]ethanesulfonamide (1:1).
              
              
                L-06-0256
                376-84-1
                2-Propenoic acid, 2,2,3,3,4,4,5,5-octafluoropentyl ester.
              
              
                L-07-0097
                908858-79-7
                Siloxanes and Silicones, di-Me, Me 3,3,4,4,5,5,6,6,6-nonafluorohexyl, chloro-terminated.
              
              
                L-07-0138
                913292-62-3
                Propanoyl fluoride, 2,3,3,3-tetrafluoro-2-[1,1,2,3,3,3-hexafluoro-2-(1,1,2,2,3,3,3-heptafluoropropoxy)propoxy]-, polymer with 2,2,3-trifluoro-3-(trifluoromethyl)oxirane, reaction products with 3,3′-(1,2-ethanediyl)bis[3-[(dimethylsilyl)oxy]-1,1,5,5-tetram.
              
              
                L-07-0158
                917979-29-4
                Propanol fluoride, 2,2′-[(1,1,2,2-tetrafluoro-1,2-ethanediyl)bis(oxy)]bis[2,3,3,3-tetrafluoro-, polymer with 2,2,3-trifluoro-3-(trifluoromethyl)oxirane, reaction products with 3-(ethenyldimethylsilyl)-N-methylbenzenamine and methylbis[(1-methylethenyl)oxy]silane.
              
              
                L-07-0190
                66137-74-4
                Ethanesulfonyl fluoride, 1,1,2,2-tetrafluoro-2-(1,1,2,2-tetrafluoro-2-iodoethoxy)-.
              
              
                L-07-0225
                882878-48-0
                Siloxanes and Silicones, di-Me, Me 3,3,4,4,5,5,6,6,6-nonafluorohexyl.
              
              
                L-07-0253
                144317-44-2
                Sulfonium, triphenyl-, 1,1,2,2,3,3,4,4,4-nonafluoro-1-butanesulfonate (1:1).
              
              
                L-07-0254
                241806-75-7
                Sulfonium, tris[4-(1,1-dimethylethyl)phenyl]-, 1,1,2,2,3,3,4,4,4-nonafluoro-1-butanesulfonate (1:1).
              
              
                L-07-0367
                375-96-2
                Nonane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,9-eicosafluoro-.
              
              
                L-07-0368
                374-77-6
                Cyclohexane, 1,1,2,2,3,4,4,5,5,6-decafluoro-3,6-bis(trifluoromethyl)-.
              
              
                L-07-0404
                799274-55-8
                Iodonium, bis[4-(1,1-dimethylethyl)phenyl]-, 1,1,2,2,3,3,4,4-octafluoro-1,4-butanedisulfonate(2-) (2:1).
              
              
                L-08-0097
                848408-02-6
                Sulfonium, triphenyl-, 2,2'-oxybis[1,1,2,2-tetrafluoroethanesulfonate] (2:1).
              
              
                L-08-0213
                756819-73-5
                Cyclotetrasiloxane, 2,4,6,8-tetramethyl-2-[3-[2,3,3,3-tetrafluoro-2-[1,1,2,3,3,3-hexafluoro-2-(1,1,2,2,3,3,3-heptafluoropropoxy)propoxy]propoxy]propyl]-.
              
              
                L-08-0214
                1005771-59-4
                Cyclotetrasiloxane, 2,4,6,8-tetramethyl-2-[3-[2,3,3,3-tetrafluoro-2-[1,1,2,3,3,3-hexafluoro-2-(1,1,2,2,3,3,3-heptafluoropropoxy)propoxy]propoxy]propyl]-, Si-[3-(2-oxiranylmethoxy)propyl] derivs.
              
              
                L-08-0246
                1010387-03-7
                1,5-Trisiloxanediol, 1,1,3,5,5-pentamethyl-3-(3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl)-.
              
              
                L-08-0261
                1010423-83-2
                Siloxanes and Silicones, Me hydrogen, [[7,9,9,10,12,12,13,13,14,14,14-undecafluoro-1,1-dimethyl-7,10-bis(trifluoromethyl)-5,8,11-trioxa-1-silatetradec-1-yl]oxy]-terminated.
              
              
                L-08-0362
                122179-35-5
                Disiloxane, 1,1,3,3-tetramethyl-1,3-bis(3,3,4,4,5,5,6,6,6-nonafluorohexyl)-.
              
              
                L-09-0018
                808752-25-2
                Sulfonium, triphenyl-, salt with 4,4,5,5,6,6-hexafluorodihydro-4H-1,3,2-dithiazine 1,1,3,3-tetraoxide (1:1).
              
              
                L-09-0059
                862261-51-6
                Sulfonium, (4-methylphenyl)diphenyl-, salt with 4,4,5,5,6,6-hexafluorodihydro-4H-1,3,2-dithiazine 1,1,3,3-tetraoxide (1:1).
              
              
                
                L-09-0080
                1072943-15-7
                Borate(1-), tetrahydro-, sodium (1:1), reaction products with reduced polymd. oxidized tetrafluoroethylene, hydrolyzed, diallyl ethers, polymers with 3-[(dimethylsilyl)oxy]-1,1,3,5,5-pentamethyl-1-[2 -(trimethoxysilyl)ethyl]trisiloxane.
              
              
                L-09-0104
                882878-48-0
                Siloxanes and Silicones, di-Me, Me 3,3,4,4,5,5,6,6,6-nonafluorohexyl.
              
              
                L-10-0129
                1202381-95-0
                Siloxanes and Silicones, di-Me, Bu group- and hydrogen-terminated, reaction products with 3-(ethenyldimethylsilyl)-N-methylbenzenamine and 2,3,3,3-tetrafluoro-2-[1,1,2,3,3,3-hexafluoro-2-(1,1,2,2,3,3,3-heptafluoropropoxy)propoxy]propanoyl fluoride-2,2,3-trifluoro-3-(trifluoromethyl)oxirane polymer.
              
              
                L-10-0130
                1202381-96-1
                Siloxanes and Silicones, di-Me, Bu group- and hydrogen-terminated, reaction products with 3-(ethenyldimethylsilyl)-N-methylbenzenamine and 2,2′-[(1,1,2,2-tetrafluoro-1,2-ethanediyl)bis(oxy)]bis[2,3,3,3-tetrafluoropropanoyl fluoride]-2,2,3-trifluoro-3-(trifluoromethyl)oxirane polymer.
              
              
                L-10-0166
                1188330-60-0
                Oxetane, 2,2,3,3-tetrafluoro-, homopolymer, fluorinated, reduced, bis(2,3-dihydroxypropyl) ethers.
              
              
                L-10-0260
                1214752-87-0
                Borate(1-), tetrahydro-, sodium (1:1), reaction products with reduced polymd. oxidized tetrafluoroethylene, hydrolyzed, diallyl ethers, polymers with 2,4,6,8-tetramethylcyclotetrasiloxane, Si-(8,13-dioxo-4,7,12-trioxa-9-azapentadec-14-en-1-yl) derivs.
              
              
                L-10-0333
                185911-29-9
                Silanetriol, 1-(3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl)-.
              
              
                L-10-0340
                85857-16-5
                Silane, trimethoxy(3,3,4,4, 5,5,6,6,7,7,8,8, 8-tridecafluorooctyl)-.
              
              
                L-11-0313
                1304011-35-5
                Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy-, polymer with 1,3-diisocyanatomethylbenzene, polyethylene glycol mono-Me ether- and 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluoro-1-octanol-blocked.
              
              
                L-11-0313
                1304012-00-7
                Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy-, ether with 2,2-bis(hydroxymethyl)-1,3-propanediol (4:1), polymer with 1,3-diisocyanatomethylbenzene, polyethylene glycol mono-Me ether- and 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluoro-1-octanol-blocked.
              
              
                L-12-0008
                307-08-4
                1H-Fluorene, 1,1,2,2,3,3,4,4,4a,4b,5,5,6,6,7,7,8,8,8a,9,9,9a-docosafluorododecahydro-.
              
              
                L-12-0084
                882878-48-0
                Siloxanes and Silicones, di-Me, Me 3,3,4,4,5,5,6,6,6-nonafluorohexyl.
              
              
                L-12-0446
                882878-48-0
                Siloxanes and Silicones, di-Me, Me 3,3,4,4,5,5,6,6,6-nonafluorohexyl.
              
              
                L-13-0098
                370097-12-4
                1-Propene, 1,1,2,3,3,3-hexafluoro-, oxidized, polymd., reduced, hydrolyzed, reaction products with ammonia.
              
              
                L-13-0170
                2690-05-3
                Pentane, 1,1,1,2,2,3,4,4,5,5,5-undecafluoro-3-(1,1,2,2,2-pentafluoroethyl)-.
              
              
                L-13-0171
                50285-18-2
                Pentane, 1,1,1, 2,2,3,4,5,5,5-decafluoro-3-[1,2,2,2-tetrafluoro-1-(trifluoromethyl)ethyl]-4-(trifluoromethyl)-.
              
              
                L-13-0172
                306-98-9
                Cyclohexane, 1,1,2,2,3,3,4,4,5,6-decafluoro-5,6-bis(trifluoromethyl)-.
              
              
                L-13-0173
                335-21-7
                Cyclohexane, 1,1,2,2,3,3,4,4,5,5,6-undecafluoro-6-(1,1,2,2,2-pentafluoroethyl)-.
              
              
                L-13-0174
                354-97-2
                Pentane, 1,1,1,2,2,3,4,5,5,5-decafluoro-3-(1,1,2,2,2-pentafluoroethyl)-4-(trifluoromethyl)-.
              
              
                L-13-0175
                374-76-5
                Cyclohexane, 1,1,2,3,3,4,5,5,6-nonafluoro-2,4,6-tris(trifluoromethyl)-.
              
              
                L-13-0176
                423-02-9
                Cyclohexane, 1,1,2,2,3,3,4,4,5,5,6-undecafluoro-6-[1,2,2,2-tetrafluoro-1-(trifluoromethyl)ethyl]-.
              
              
                L-13-0178
                1736-47-6
                1H-Indene, 1,1,2,2,3,3,4,5,6,7-decafluoro-2,3-dihydro-.
              
              
                L-13-0179
                51294-16-7
                Napthalene, heptadecafluorodecahydro(trifluoromethyl)-.
              
              
                L-13-0622
                15242-17-8
                1-Propene, 3-[1,2,2,2-tetrafluoro-1-(trifluoromethyl)ethoxy]-.
              
              
                L-13-0623
                15538-93-9
                Silane, trichloro[3-[1,2,2,2-tetrafluoro-1-(trifluoromethyl)ethoxy]propyl]-.
              
              
                L-13-0624
                19116-61-1
                Silane, trimethoxy[3-[1,2,2,2-tetrafluoro-1-(trifluoromethyl)ethoxy]propyl]-.
              
              
                L-14-0440
                211931-77-0
                Poly[oxy[trifluoro(trifluoromethyl)-1,2-ethanediyl]], .alpha.-[tetrafluoro(trifluoromethyl)ethyl]-.omega.-[1,2,2,2-tetrafluoro-1-[[3-(trimethoxysilyl)propoxy]methyl]ethoxy]-.
              
              
                L-15-0011
                173524-60-2
                Propanamide, 2,3,3,3-tetrafluoro-2-[1,1,2,3,3,3-hexafluoro-2-(heptafluoropropoxy)propoxy]-N-[3-(2,4,6,8-tetramethylcyclotetrasiloxan-2-yl)propyl]-.
              
              
                L-15-0443
                335-23-9
                Cyclohexane, 1,1,2,2,3,3,4,5,5,6-decafluoro-4,6-bis(1,1,2,2,2-pentafluoroethyl)-.
              
              
                L-15-0444
                354-96-1
                Butane, 1,1,1,2,3,4,4,4-octafluoro-2,3-bis(trifluoromethyl)-.
              
              
                L-15-0445
                355-04-4
                Pentane, 1,1,1,2,2,3,3,4,5,5,5-undecafluoro-4-(trifluoromethyl)-.
              
              
                L-16-0337
                374-59-4
                Cyclohexane, 1,1,2,2,3,3,4,4,5,5,6-undecafluoro-6-(1,1,2,2,3,3,3-heptafluoropropyl)-.
              
              
                L-16-0341
                882878-48-0
                Siloxanes and Silicones, di-Me, Me 3,3,4,4,5,5,6,6,6-nonafluorohexyl.
              
              
                L-17-0102
                374-60-7
                Cyclohexane, 1,1,2,2,3,3,4,4,5,5,6-undecafluoro-6-(1,1,2,2,3,3,4,4,4-nonafluorobutyl)-.
              
              
                L-20-0016
                2374700-01-1
                Siloxanes and Silicones, di-Me, 3,3,4,4,5,5,6,6-nonafluorohexyl group terminated.
              
              
                L-20-0044
                631842-87-0
                1-Pentadecene, 12,12,13,13,14,14,15,15,15-nonafluoro-.
              
              
                L-20-0045
                2301857-79-2
                Silane, trichloro(12,12,13,13,14,14,15,15,15-nonafluoropentadecyl)-.
              
              
                L-91-0059
                83048-65-1
                Silane, (3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl)trimethoxy-.
              
              
                L-91-0239
                29457-72-5
                1-Octanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-, lithium salt (1:1).
              
              
                L-92-0121
                374-76-5
                Cyclohexane, 1,1,2,3,3,4,5,5,6-nonafluoro-2,4,6-tris(trifluoromethyl)-.
              
              
                L-92-0123
                306-98-9
                Cyclohexane, 1,1,2,2,3,3,4,4,5,6-decafluoro-5,6-bis(trifluoromethyl)-.
              
              
                L-93-0061
                182700-90-9
                1-Octanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-methyl-, reaction products with benzene-sulfur chloride (S2Cl2) reaction products chlorides.
              
              
                L-95-0212
                355-74-8
                1,6-Hexanediol, 2,2,3,3,4,4,5,5-octafluoro.
              
              
                L-95-0213
                2264-01-9
                2-Propenoic acid, 1,1'-(2,2,3,3,4,4,5,5-octafluoro-1,6-hexanediyl) ester.
              
              
                L-95-0354
                166089-96-9
                Siloxanes and silicones, Me hydrogen, [[dimethyl[3,3,4,4-tetrafluoro-4-[1,1,2,3,3,3-hexafluoro-2-(heptafluoropropoxy)propoxy]butyl]silyl]oxy]-terminated.
              
              
                L-96-0371
                78560-45-9
                Silane, trichloro(3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl)-.
              
              
                L-97-0041
                132910-12-4
                Poly[oxy[trifluoro(trifluoromethyl)-1,2-ethanediyl]], .alpha., .alpha′.-(1,1,2,2-tetrafluoro-1,2-ethanediyl)bis[.omega.-(1-carboxy-1,2,2,2-tetrafluoroethoxy)-.
              
              
                L-97-0042
                162442-49-1
                Poly[oxy[trifluoro(trifluoromethyl)-1,2-ethanediyl]], .alpha., .alpha′.-(1,1,2,2-tetrafluoro-1,2-ethanediyl)bis[.omega.-(1,2,2,2-tetrafluoro-1-[(2-propenylamino)carbonyl]ethoxy]-.
              
              
                L-97-0063
                2264-01-9
                2-Propenoic acid, 1,1′-(2,2,3,3,4,4,5,5-octafluoro-1,6-hexanediyl) ester.
              
              
                L-97-0064
                25965-83-7
                2-Propenoic acid, 2-methyl-(undecafluorocyclohexyl)methyl ester.
              
              
                L-97-0108
                174393-72-7
                Siloxanes and silicones, di-Me, 3-hydroxypropyl Me, Me vinyl, [(ethenyldimethylsilyl)oxy]-terminated, ethers with trifluoro(trifluoromethyl)oxirane homopolymer 1,2,2,2-tetrafluoro-1-(hydroxymethyl)ethyl tetrafluoro(trifluoromethyl)ethyl ether.
              
              
                
                L-97-0109
                174393-73-8
                Siloxanes and silicones, di-Me, 3-hydroxypropyl Me, Me hydrogen, ethers with trifluoro(trifluoromethyl)oxirane homopolymer 1,2,2,2-tetrafluoro-1-(hydroxymethyl)ethyl tetrafluoro(trifluoromethyl)ethyl ether.
              
              
                L-97-0181
                17978-75-5
                Erbium, tris(6,6,7,7,8,8,8-heptafluoro-2,2-dimethyl-3,5-octanedionato-O,O')-.
              
              
                L-98-0261
                63513-12-2
                Phosphonic acid, [[4-[(heptadecafluorononenyl)oxy]phenyl]methyl]-.
              
              
                L-98-0327
                355-93-1
                2-Propenoic acid, 2-methyl-, 2,2,3,3,4,4,5,5-octafluoropentyl ester.
              
              
                L-99-0272
                183905-82-0
                Propanyl fluoride, 2,2'-[(1,1,2,2-tetrafluoro-1,2-ethanediyl)bis(oxy)bis[2,3,3,3-tetrafluoro-, polymer with trifluoro(trifluoromethyl)oxirane, hydrolyzed.
              
              
                L-99-0273
                183905-83-1
                Propanyl fluoride, 2,2'-[(1,1,2,2-tetrafluoro-1,2-ethanediyl)bis(oxy)bis[2,3,3,3-tetrafluoro-, polymer with trifluoro(trifluoromethyl)oxirane, reaction products with 2-propen-1-amine.
              
              
                L-99-0275
                128194-56-9
                Silanol, (3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl)dimethyl-.
              
              
                L-99-0276
                173524-60-2
                Propanamide, 2,3,3,3-tetrafluoro-2-[1,1,2,3,3,3-hexafluoro-2-(heptafluoropropoxy)propoxy]-N-[3-(2,4,6,8-tetramethylcyclotetrasiloxan-2-yl)propyl]-.
              
              
                L-99-0277
                165320-75-2
                1,5-Trisiloxanediol, 3-(3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl)-1,1,3,5,5-pentamethyl-.
                
              
              
                L-99-0278
                185701-90-0
                Propanoyl fluoride, 2,2'-[(1,1,2,2-tetrafluoro-1,2-ethanediyl)bis(oxy)]bis[2,3,3,3-tetrafluoro-, polymer with trifluoro(trifluoromethyl)oxirane, reaction products with N-[3-(triethoxysilyl)propyl]-1,2-ethanediamine.
              
            
            
              (d) Examples of PFAS by LVE case number, without CASRNs.
            
            
               
              
                LVE case No.
                Chemical name or generic name
              
              
                L-01-0271
                Iodonium, bis(4-(1,1-dimethylethyl)phenyl)-, salt with 1,1,2,2,3,3,4,4,4-nonafluoro-N-[(nonafluorobutyl)sulfonyl]-1-butanesulfonamide (1:1).
              
              
                L-10-0356
                2-Propenoic acid, 2-methyl-, 3-(trimethoxysilyl)propyl ester, polymer with .alpha.-(2-methyl-1-oxo-2-propen-1-yl)-.omega.-[3,3,4,4, 5,5,6,6, 7,7,8,8,8-tridecafluorooctyl)oxy]poly(oxy-1,2-ethanediyl) and 2-propenoic acid.
              
              
                L-89-0099
                Triethoxy(3,3,4,4,5,5,6,6,7,7,8,8,8-tridecarfluoroctyl)silane.
              
              
                L-89-0131
                Trichloro(3,3,4,4,5,56,6,7,78,8,8-tridecafluorooctyl)silane.
              
              
                L-95-0011
                Tetrafluorethene, polymer with trifluoro(trifluoromethoxy)ethene and 1,1,1,2,2,3,3-heptafluoro-3-[(trifluoroethenyl)oxy]propane.
              
              
                L-95-0070
                Perhalopolyoxyperfluoroalkenemethylenepolyethoxy alcohols, esters with phosphorousoxychloride.
              
              
                L-00-0054
                Polyfluoroalkylether.
              
              
                L-00-0056
                Fluoropolyether derivative.
              
              
                L-00-0151
                Perfluoroalkyl phosphate diethanolamine salt.
              
              
                L-00-0313
                Fluorosilane.
              
              
                L-00-0314
                Fluorosilane.
              
              
                L-00-0371
                Per fluorobutanesulfonate.
              
              
                L-00-0373
                Perfluorether.
              
              
                L-00-0375
                Perfluoroether nitrile.
              
              
                L-00-0376
                Perfluoroalkyl fluoride.
              
              
                L-00-0377
                Perfluorovinyl ether.
              
              
                L-00-0378
                Perfluoroalkyl acid flouride.
              
              
                L-00-0386
                Polyfluoroalkylether.
              
              
                L-00-0387
                Polyfluoroalkylether.
              
              
                L-01-0013
                Perfluorobutanesulfonate.
              
              
                L-01-0048
                Ethylene—tetrafluoroethylene copolymer.
              
              
                L-01-0142
                Perfluoroalkyl ester.
              
              
                L-01-0143
                Perfluoroalkyl acid fluoride.
              
              
                L-01-0150
                Fluorine-substituted cyclosiloxane.
              
              
                L-01-0151
                Fluorochemical curative.
              
              
                L-01-0152
                Perfluoroalkyl ester.
              
              
                L-01-0153
                Perfluoroalkyl nitrile.
              
              
                L-01-0158
                Fluoro acrylic telomer.
              
              
                L-01-0261
                Fluoroalkylsulfonimide.
              
              
                L-01-0265
                Fluoroalkyl alkylammonium salt.
              
              
                L-01-0373
                Polyperfluorooxetane-trimethoxysilane.
              
              
                L-01-0410
                Substituted fluoro alkane sulfonic acid.
              
              
                L-01-0432
                Substituted fluoro alkane sulfonic acid.
              
              
                L-01-0435
                Fluorinated acrylic ester random copolymer.
              
              
                L-01-0526
                Polyperfluorooxetane-trimethoxysilane.
              
              
                L-01-0548
                Triazatriphosphorine, fluorobutoxy ethoxy, phenoxy phenoxy derivatives.
              
              
                L-01-0549
                Phenol, reaction products with triazatriphosphorine and reduced, oxidized tetrafluoroethylene.
              
              
                L-02-0007
                Phenol, reaction products with triazatriphosphorine and fluorinated triethylene glycol mono butyl ether.
              
              
                L-02-0017
                Salt of fluoropolyether derivative.
              
              
                L-02-0080
                Perfluorooctanesulfonate.
              
              
                L-02-0192
                Fluorinated polymer acrylate.
              
              
                L-02-0247
                Fluorochemical acid onium.
              
              
                L-02-0318
                Perfluorooctanesulfonate.
              
              
                L-02-0356
                Polyfluoroalkylether.
              
              
                L-02-0515
                Carboxylic acid, fluoroalkyl ester.
              
              
                L-02-0516
                Carboxylic acid, fluoroalkyl ester.
              
              
                L-03-0015
                Triphenyl sulfonium perfluoro-1-butane sulfonate.
              
              
                
                L-03-0037
                Polyfluoroalkylether.
              
              
                L-03-0086
                Polyfluoroalkylether.
              
              
                L-03-0110
                Polyfluoroalkylether.
              
              
                L-03-0119
                Fluoro acrylic polymer (telomer type).
              
              
                L-03-0133
                Fluoro acrylic polymer (telomer type).
              
              
                L-03-0142
                Ethylene—tetrafluoroethylene copolymer.
              
              
                L-03-0232
                Arylated onium perfluoroalkyl sulfonyl imide.
              
              
                L-03-0233
                Carboxylic acid, fluoroalkyl ester.
              
              
                L-03-0286
                Fluoroalkyl sulfonamide.
              
              
                L-03-0288
                Ammonium fluoroalkyl sulfonamide.
              
              
                L-03-0289
                Fluoroalkyl alkylammonium salt.
              
              
                L-03-0296
                Fluoroalkylsulfonimide.
              
              
                L-03-0297
                Fluoroalkyl sulfonamide.
              
              
                L-03-0481
                Phosphonic acid, alkyl ester, reaction products with a fluorinated alkene.
              
              
                L-04-0008
                Bis [3-perfluoroakyl (C8)-2-hydroxypropyl] polyoxyethylene ether.
              
              
                L-04-0125
                Fluorinated silane.
              
              
                L-04-0211
                Chlorofluoroalkylether.
              
              
                L-04-0220
                Perfluoro polymer with alcoholamine.
              
              
                L-04-0231
                Perfluoro polymer with alkylaminoethanol.
              
              
                L-04-0284
                Fluoroalkyl amidino salt.
              
              
                L-04-0286
                Fluorochemical nitrile.
              
              
                L-04-0338
                Ammonium fluoroalkyl sulfonamide.
              
              
                L-04-0365
                Fluoroalkyl sulfonamide derivative.
              
              
                L-04-0366
                Potassium salt of fluoroalkyl sulfonate.
              
              
                L-04-0367
                Sodium salt of fluoroalkyl sulfonate.
              
              
                L-04-0368
                Lithium salt of fluoroalkyl sulfonate.
              
              
                L-04-0369
                Ammonium salt of fluoroalkyl sulfonate.
              
              
                L-04-0459
                Fluorinated cyclo alkanes.
              
              
                L-04-0472
                Fluoroalkyl surfactant.
              
              
                L-05-0099
                Fluoroalkyloxy acrylate monomer.
              
              
                L-05-0152
                Thiopyranium tetrahydro-phenyl-, salt with nonafluoro-butanesulfonic acid.
              
              
                L-05-0160
                Aliphatic urethane modified acrylate polymer, perfluoroalkoxy amido blocked.
              
              
                L-05-0164
                Triphenylsulfonium fluoroalkylsulfonate.
              
              
                L-05-0193
                1-Perfluoro butanone, 1-carbopolycyclic-[(perfluoro, butyl)sulfonyl] oxime.
              
              
                L-05-0203
                Fluoropolyether derivative.
              
              
                L-05-0215
                Fluorine-substituted alkyl-substituted organosilicon.
              
              
                L-05-0316
                1-Perfluoro pentanone, 1-carbopolycyclic-[(perfluoro, butyl)sulfonyl]oxime.
              
              
                L-05-0317
                1-Perfluoro propanone, 1-carbopolycyclic-[(perfluoro, butyl)sulfonyl]oxime.
              
              
                L-05-0325
                Sulfonium, alkoxy naphthalenyldiphenyl-, salt with fluorohydro-dithiazine tetraoxide.
              
              
                L-06-0102
                Alkane-1-one, 1-(9H-fluoren-2-yl)-polysubstituted-, O-[(nonafluorobutyl) sulfonyl]oxime.
              
              
                L-06-0211
                Nonafluoroalkyl sulfonyl oxime fluoren compound.
              
              
                L-06-0214
                Sulfonium, triphenyl-, salt with perfluoroalkyl sulfonic acid.
              
              
                L-06-0241
                Nonafluoroalkyl sulfonyl oxime, dodecafluoro fluoren compound.
              
              
                L-06-0319
                Fluoroalkyl alkenoate(c=3~5), polymer with alkyloxirane(c=2~5) homopolymer monoalkyl(c=1~5) alkyl-alkenoate(c=3~5), alkyloxirane(c=2~6) polymer alkyl-alkenoate(c=3~5), alkyl(c=1~30) alkyl-alkenoate(c=3~5), azobisnitrilealkane initiated.
              
              
                L-06-0336
                Substituted fluoro alkane sulfonic acid.
              
              
                L-06-0381
                Fluorinated surfactant.
              
              
                L-06-0391
                A fluoren oxime fluoroalkyl sulfonate.
              
              
                L-06-0392
                A fluoren oxime fluoroalkyl sulfonate.
              
              
                L-06-0400
                Fluoroalkyl alkenoate(c=3-5), polymer with alkyloxirane(c=2-5) homopolymer monoalkyl(c=1-5) alkyl-alkenoate(c=3-5), alkyl(c=1-30) alkyl-alkenoate(c=3-5), alkyl(c=1-5)-oxo-alkkenyl-[(alkyl(c=1-5)-oxo-alkenyl)oxy]poly(oxy-ethanediyl).
              
              
                L-07-0012
                Fluorochemical amide derivative.
              
              
                L-07-0013
                Fluorochemical amide derivative.
              
              
                L-07-0055
                Oxetane, 2,2,3,3-tetrafluoro-, homopolymer, fluorinated, reduced, mono(alkylsilylalkyl)ether.
              
              
                L-07-0091
                Perfluoropolyoxyalkane.
              
              
                L-07-0150
                Trimethoxylsilyl terminated perfluoropolyether.
              
              
                L-07-0205
                Arylsulfonium perfluoroalkyl salt.
              
              
                L-07-0206
                Hexane, 1,6-diisocyanato-, homopolymer, 2-hydroxyethyl acrylate- and reduced fluorinated heteromonocycle homopolymer-blocked.
              
              
                L-07-0213
                Perfluoroalkyl aromatic imide.
              
              
                L-07-0229
                Iodonorbornene perfluoroalkoxysulfonylfluoride.
              
              
                L-07-0230
                Norbornene perfluoroalkoxysulfonyl fluoride.
              
              
                L-07-0231
                Norborneperfluoroalkyl sulfonate.
              
              
                L-07-0233
                Tert-butylphenyltetramethylsulfonium norborneneperfluoroalkylsulfonate.
              
              
                L-07-0238
                Fluorinated surfactant.
              
              
                L-07-0273
                Fluoroalkylsilane ester, hydrolyzed.
              
              
                L-07-0323
                Hydrofluoropropane.
              
              
                L-07-0324
                Hydrofluoropropane.
              
              
                L-07-0328
                Fluoropolymer.
              
              
                L-07-0413
                Functionalized perfluoropolyether.
              
              
                L-08-0004
                Acrylic copolymer contain fluoroalkyl groups.
              
              
                L-08-0073
                Perfluorinated polysulfonic acid complexed with an organic conjugated polymer.
              
              
                L-08-0091
                Sulfonium, triphenyl-, salt with hexafluorosulfonimide heterocycle (1:1).
              
              
                L-08-0108
                Polyfluoro-iodo-1-[(polyfluoroethenyl)oxy]alkane.
              
              
                
                L-08-0121
                Perfluoropolyether urethane acrylate.
              
              
                L-08-0140
                Fluoro silicone.
              
              
                L-08-0167
                Fluoroalkyl phosphate.
              
              
                L-08-0168
                Fluoroalkyl phosphate.
              
              
                L-08-0169
                Fluoroalkyl phosphate.
              
              
                L-08-0172
                Dithiazine-fluorodihydro-tetraoxide.
              
              
                L-08-0247
                Fluorinated surfactant.
              
              
                L-08-0251
                Fluoroalkyloxypolyurethane silane.
              
              
                L-08-0327
                Fluorosilicone.
              
              
                L-08-0379
                Fluoropolymer.
              
              
                L-08-0409
                Fluorinated sulfonamide alcohol.
              
              
                L-09-0028
                Fluoroalkyl phosphate.
              
              
                L-09-0031
                Fluoroalkyl polyester.
              
              
                L-09-0096
                Fluorinated ester.
              
              
                L-09-0097
                Fluorinated alcohol.
              
              
                L-09-0098
                Fluorinated acrylate.
              
              
                L-09-0099
                Fluoroacrylate derivative and oligomers.
              
              
                L-09-0102
                Fluoropolymer acrylate.
              
              
                L-09-0122
                Poly(oxy-1,2-ethanediyl), .alpha.-(polyfluoroalkyl)-.omega.-hydroxy-.
              
              
                L-09-0133
                Fluoroelastomer curative.
              
              
                L-09-0166
                Fluoropolymer acrylate.
              
              
                L-09-0210
                Polyfluoroalkylether.
              
              
                L-09-0239
                Modified tetrafluoroethylene-hexafluoropropene-vinylidene fluoride copolymer.
              
              
                L-09-0245
                Bis(alkyl aryl) iodonium perfluorobutanesulfonyl-1-perfluorbutanesulfonamide.
              
              
                L-09-0260
                Bis(alkyl aryl) iodonium perfluorobutanesulfonate.
              
              
                L-09-0331
                Fluorinated acrylic ester copolymer (telomer type).
              
              
                L-09-0352
                Fluorinated sulfonyl fluoride.
              
              
                L-09-0358
                Perfluorocyclo-1,3-bis(sulfonyl)imide salt.
              
              
                L-09-0366
                Fluoropolymer.
              
              
                L-09-0375
                Perfluoropolyether iodide.
              
              
                L-10-0035
                Polyperfluorooxetane-trimethoxysilane.
              
              
                L-10-0058
                Perfluoroalkyl cycloaliphatic imide.
              
              
                L-10-0121
                Polyfluorinated phenylpyrimidine ether.
              
              
                L-10-0122
                PFAS salt.
              
              
                L-10-0141
                Phenyl benzothiophenium salt with hexafluorodihydro dithiazine tetraoxide.
              
              
                L-10-0160
                Perfluorosulfonic acid copolymer.
              
              
                L-10-0169
                Polyfluoroalkylated pyrimidylphenyl benzyl ether.
              
              
                L-10-0170
                Polyfluoroalkylated pyrimidylphenol.
              
              
                L-10-0199
                Fluorinated organopolysilazane.
              
              
                L-10-0239
                Polyfluoroalkylated phenylpyrimidine diether.
              
              
                L-10-0241
                Polyfluoroalkylated phenylpyrimidine diether.
              
              
                L-10-0293
                Fluorinated iodooctanol.
              
              
                L-10-0294
                Fluorinated octanol.
              
              
                L-10-0316
                Fluoroalkylated cationic compound.
              
              
                L-10-0339
                Fluorinated octanol tosyl ester.
              
              
                L-11-0038
                Fluoropolyether modified polyoxyethylene compound.
              
              
                L-11-0045
                Reaction products with hydride reduction substance of fluorinated homopolymer.
              
              
                L-11-0046
                Hydride reduction substance of fluorinated homopolymer.
              
              
                L-11-0065
                Fluorinated acrylic copolymer.
              
              
                L-11-0066
                Fluorinated acrylic copolymer.
              
              
                L-11-0133
                Fluorosurfactant.
              
              
                L-11-0134
                Fluorinated acrylic copolymer.
              
              
                L-11-0138
                Biphenyl biphenyl-ylthiophenyl phenyl sulfonium, trifluorotris pentafluoroalkyl phosphate.
              
              
                L-11-0191
                Fluoropolymer acrylate.
              
              
                L-11-0203
                Hydride reduction substance of perfluoropolyoxyalkane.
              
              
                L-11-0243
                Fluorinated polymer.
              
              
                L-11-0369
                Fluorinated polymer.
              
              
                L-11-0407
                Acrylic fluoropolymer.
              
              
                L-12-0020
                Perfluoroalkyl acrylate polymer.
              
              
                L-12-0062
                Perfluoropolyetheramide derivative.
              
              
                L-12-0063
                Fluorinated quaternary ammonium salt silane derivative.
              
              
                L-12-0076
                2-Propenoic acid, 2-methyl-, 2-[[[2-[(polyfluorooctyl)oxy][[( polyfluoroooctyl)oxy]methyl]ethoxy]carbonyl]amino]ethyl ester, polymer with alpha-(2-methyl-1-oxo-2-propen-1-yl)-omega-hydroxypoly[oxy(methyl-1,2-ethanediyl)], alkyl peroxide-initiated.
              
              
                L-12-0110
                Perfluoroacrylate copolymer.
              
              
                L-12-0129
                2-Propenoic acid, 2-methyl-, 2-hydroxybutyl ester, polymers with substituted methacrylate and reduced Me esters of reduced polymd. oxidized polyfluoroalkene acrylates, N-[2-(1-oxo-2-propen-1-yl)oxy]ethyl]carbamates, alkyl peroxide-initiated.
              
              
                L-12-0131
                Poly(oxy-1,2-ethanediyl), -hydro--hydroxy-, ether with polyfluoro alkanediol.
              
              
                L-12-0138
                2-Propenoic acid, 2-methyl-, 2-[[[2-[(polyfluorooctyl)oxy][[(polyfluorooctyl)oxy]-methyl]ethoxy]carbonyl]amino]ethyl ester, polymer with .alpha.-(substituted propeny-1-yl)-.omega.-hydroxypoly[oxt(methyl-1,2-ethanediyl)], substituted peroxoate-initiated.
              
              
                L-12-0144
                2-Propenoic acid, 2-methyl-, methyl ester, polymer with isooctadecyl 2-propenoate, alpha-(2-methyl-1-oxo-2-propen-1-yl)-omega-methoxypoly(oxy-1,2-ethanediyl), alpha-(2-methyl-1-oxo-2-propen-1-yl)-omega-[(2-methyl-1-oxo-2-propen-1-yl)oxy]poly(oxy-1,2-ethanediyl),polyfluorohexyl 2-propenoate and rel-(1R,2R,4R)-1,7,7-trimethylbicyclo[2.2.1]hept-2-yl 2-propenoate, alkyl peroxide-initiated.
              
              
                L-12-0185
                Perfluoropolyether compound.
              
              
                
                L-12-0224
                Bis[tris(Modified oxyphenyl) sulfonium] salt with perfluorobutanedisulfanate.
              
              
                L-12-0228
                Perfluoropolyether.
              
              
                L-12-0229
                Perfluoropolyether.
              
              
                L-12-0260
                Substituted fluoroalkylsulfonate arylonium salt.
              
              
                L-12-0272
                2-Propenoic acid, 2-methyl-, polysubstituted-propyl ester, polymer with 2,2,3,3,4,4,4-heptafluoro-1-substituted-butyl 2-methyl-2-propenoate, di-Me 2,2′-(1,2-diazenediyl)bis[2-methylpropanoate]-inititated.
              
              
                L-12-0285
                Modified arysulfonium perfluoroalkyl salt.
              
              
                L-12-0287
                Fluorinated polymer.
              
              
                L-12-0307
                Polyalkylammonium polyfluoroalkanesulfonate.
              
              
                L-12-0367
                Alkyl ester fluoronated telomer with alkyl thiol plus silyl esters.
              
              
                L-12-0375
                fluorine surfactant.
              
              
                L-12-0411
                Fluoropolyether urethane methacrylate derivative.
              
              
                L-12-0454
                Perfluoropolyether Alkyl Silane Derivative.
              
              
                L-12-0456
                Perfluoropolyether Alkyl Allyl Ether.
              
              
                L-13-0026
                Fluoroalkane.
              
              
                L-13-0031
                2-Propenoic acid, 2-methyl-, heterotricycloalkyl ester, polymer with 2,2,3,3,4,4,4-heptafluoro-1-substituted-butyl 2-methyl-2-propenoate, di-Me 2,2′-(1,2-diazenediyl)bis[2-methylpropanoate]-inititated.
              
              
                L-13-0034
                Perfluoroalkyl acrylate copolymer.
              
              
                L-13-0042
                Acrylic copolymer solution containing fluoroalkyl groups.
              
              
                L-13-0060
                Perfluoropolyether-block-Polytetrafluoroethylene.
              
              
                L-13-0070
                Perfluoroelastomer.
              
              
                L-13-0096
                2-Propenoic acid, 2-methyl-, methyl ester, polymer with isooctadecyl 2-propenoate, alpha-(2-methyl-1-oxo-2-propen-1-yl)-omega-methoxypoly(oxy-1,2-ethanediyl), alpha-(2-methyl-1-oxo-2-propen-1-yl)-omega-[(2-methyl-1-oxo-2-propen-1-yl)oxy]poly(oxy-1,2-ethanediyl), polyfluorohexyl 2-propenoate and rel-(1R,2R,4R)-1,7,7-trimethylbicyclo[2.2.1]hept-2-yl 2-propenoate, alkyl peroxide-initiated.
              
              
                L-13-0097
                Fluorinated polymer.
              
              
                L-13-0125
                Fluoro acrylic polymer.
              
              
                L-13-0150
                Perfluoroalkyl acrylate copolymer.
              
              
                L-13-0155
                Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with polyfluoro alkanediol.
              
              
                L-13-0158
                Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with polyfluoro alkanediol.
              
              
                L-13-0160
                Phosphazene PFPE derivative—Hexaol.
              
              
                L-13-0187
                Perfluoropolyether derivative.
              
              
                L-13-0219
                Poly(Fluorinated Propanoic Acid).
              
              
                L-13-0224
                Fluorinated acrylic copolymer.
              
              
                L-13-0226
                Fluorinated acrylic copolymer.
              
              
                L-13-0244
                Fluorinated acrylic copolymer.
              
              
                L-13-0272
                Perfluoroalkyl ester.
              
              
                L-13-0273
                Perfluoroalkyl acid fluoride.
              
              
                L-13-0279
                Fluorinated acrylic ester telomer.
              
              
                L-13-0286
                Fluorinated acrylic ester telomer.
              
              
                L-13-0393
                Perfluoroalkoxide salt.
              
              
                L-13-0463
                Fluorinated acrylic copolymer.
              
              
                L-13-0496
                fluoroalkyl fluoroalkylimidoylamidine.
              
              
                L-13-0620
                Aklyl,fluoro-aklyl silanol.
              
              
                L-13-0728
                Sulfonium, dialkyl (dialkoxy carbopolcycle), salt with polyfluoro-N-(polyfluoroalkyl)sulfonyl substituted amide.
              
              
                L-13-0729
                C6 Perfluorotelomer Compound.
              
              
                L-14-0022
                Acid fluoride.
              
              
                L-14-0234
                Sulfonium, polycarbomonocycle, polyfluoroalkanoate (1:1).
              
              
                L-14-0339
                Fluoropolymeric Ester.
              
              
                L-14-0371
                Ethylene,1,1,2,2,-tetra-fluoro,oxidized,polymerized,terminal-functionalized.
              
              
                L-14-0374
                Fluorinated silane.
              
              
                L-14-0420
                Fluorinated aryl sulfonimide.
              
              
                L-14-0449
                Fluoroelastomer.
              
              
                L-14-0484
                Fluorochemical polymer.
              
              
                L-14-0496
                Oxathianium substituted tricycloalkyloxycarbonyl difluoro methane sulfonate.
              
              
                L-15-0027
                Fluoroacrylate copolymer.
              
              
                L-15-0035
                Perfluoroalkyl modified organopolysiloxane.
              
              
                L-15-0090
                Fluoroalkyl derivative.
              
              
                L-15-0196
                Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, ether with polyfluoro alkanediol.
              
              
                L-15-0223
                Fluoroalkenyl polyglycol.
              
              
                L-15-0248
                Siloxanes and silicones fluorinated copolymer.
              
              
                L-15-0262
                Ethylene-Tetrafluoroethylene copolymer.
              
              
                L-15-0302
                Fluoroacrylate polymer.
              
              
                L-15-0334
                Fluorinated sulfonate salt.
              
              
                L-15-0354
                Perfluorinated Polysulfonic Acid Complexed with an Organic Conjugated Polymer.
              
              
                L-15-0423
                Perfluoropolyether.
              
              
                L-16-0035
                Perfluoropolyether-trimethoxysilane.
              
              
                L-16-0051
                Fluorinated acrylic terpolymer.
              
              
                L-16-0186
                Fluorosilicone resin.
              
              
                L-16-0190
                Pentane perfluorocarbon.
              
              
                L-16-0204
                Pentane perfluorocarbon.
              
              
                L-16-0208
                Pentane perfluorcarbon.
              
              
                L-16-0211
                Cyclohexane perfluorocarbon.
              
              
                L-16-0215
                Cyclohexane perfluorocarbon.
              
              
                
                L-16-0216
                Cyclohexane perfluorocarbon.
              
              
                L-16-0221
                Cyclohexane perfluorocarbon.
              
              
                L-16-0222
                Perfluoroalkane.
              
              
                L-16-0223
                Perfluorcarbon.
              
              
                L-17-0271
                Pentane perfluorocarbon.
              
              
                L-17-0285
                Fluorinated urethane acrylate.
              
              
                L-17-0315
                Ethylene,1,1,2,2,-tetra-fluoro,butylene,1,1,2,2,3,3,4,4-octafluoro,oxidized,polymerized,terminal-functionalized.
              
              
                L-17-0334
                Sulfonium, Triphenyl tetrafluoro heterohexacyclic ethanesulfonate salt.
              
              
                L-17-0339
                Fluorinated Silicic acid, methyl ester.
              
              
                L-18-0023
                Fluorinated sulfonamide alcohol, polymer with 1,4-butanediol, 1,6-diisocyanatohexane, .alpha.-hydro-.omega.-hydroxypoly[oxy(methyl-1,2-ethanediyl)], and diol.
              
              
                L-18-0127
                Thiophenium, 1-(2,7-disubstituted-1-naphthalenyl)tetrahydro-, salt with polyfluoro-N-polyfluoroalkylsulfonyl-1-alkanesulfonamide(1:1).
              
              
                L-18-0267
                Siloxanes and Silicones, di-Me, Me polyfluoro-.
              
              
                L-18-0304
                Alkanedioic acid, polyfluoro-, substituted alkyl alkenyl ester, polymer substituted alkane substituted bis dialkyl.
              
              
                L-19-0033
                Alkyl carbanate, perfluoro-alkyl ester.
              
              
                L-19-0063
                Aliphatic diisocyanate polymer with esters of reduced polymd. oxidized fluoroethylene, acrylate blocked.
              
              
                L-19-0170
                Aminoalkenyl, reaction products with reduced fluorooxetane homopolymer fluoromethanesulfonate, trichlorosilane and alkoxymethane.
              
              
                L-19-0190
                Polyfluoropropanoic acid homopolymer.
              
              
                L-19-0233
                Fluoroalkyl-acrylate modified hydroxy-functional polysiloxane.
              
              
                L-20-0026
                Silane, trialkoxyvinyl-, polymer with alkoxyethene and 1,1,2,2-tetrafluoroethene.
              
              
                L-20-0061
                Fluoroalkylepoxide.
              
              
                L-20-0084
                Polymer of perfluoroalkylethyl methacrylate, hydroxyalkyl methacrylate.
              
              
                L-20-0085
                Perfluoro alkanoic acid, perfluoro alkoxy.
              
              
                L-20-0132
                2-Propenoic acid, 2-methyl-, methyl ester, polymer with isooctadecyl 2-propenoate, .alpha.-(2-methyl-1-oxo-2-propen-1-yl)-.omega.-methoxypoly(oxy-1,2-ethanediyl), .alpha.-(2-methyl-1-oxo-2-propen-1-yl)-.omega.-[(2-methyl-1-oxo-2-propen-1-yl)oxy]poly(oxy-1,2-ethanediyl), polyfluorohexyl 2-propenoate and rel-(1R,2R,4R)-1,7,7-trimethylbicyclo[2.2.1]hept-2-yl 2-propenoate, alkyl peroxide-initiated.
              
              
                L-85-0008
                Alkenyl acid, polyfluoro disubstituted pentanediyl ester.
              
              
                L-85-0051
                Fluorinated alkanesulfonamide, halide salt.
              
              
                L-85-0072
                Per(chlorofluoro)telomer sulfonic acid.
              
              
                L-85-0073
                Per(chlorofluoro)telomer ester.
              
              
                L-85-0074
                Per(chlorofluoro)telomer nitrile.
              
              
                L-85-0075
                Per(chlorofluoro)telomer imidoyl amidine.
              
              
                L-86-0067
                Bis(substituted phenyl)polyoxyperfluoroalkylene.
              
              
                L-88-0010
                Fluoralkyl quaternary ammonium acetate.
              
              
                L-88-0013
                Fluorinated carboxylic acid salt.
              
              
                L-88-0027
                Fluoroalkene.
              
              
                L-88-0028
                Fluoroalkyl nitrile.
              
              
                L-88-0029
                Fluoroalkyl amine.
              
              
                L-88-0030
                Fluoroalkyl isocyanate.
              
              
                L-88-0035
                Inert perfluorocarbon liquid.
              
              
                L-88-0036
                Inert perfluorocarbon liquid.
              
              
                L-88-0164
                Inert perfluorocarbon liquid.
              
              
                L-88-0165
                Inert perfluorocarbon liquid.
              
              
                L-88-0174
                Fluoroalkylated protein A.
              
              
                L-88-0175
                Fluoroalkylated monoclonal antibody.
              
              
                L-89-0045
                Polyfluorocarboxylic acid.
              
              
                L-89-0052
                Inert perfluorocarbon liquid.
              
              
                L-89-0118
                Fluorinated amide.
              
              
                L-89-0119
                Fluorinated sulfonamide.
              
              
                L-89-0120
                Fluorochemical epoxy.
              
              
                L-89-0164
                Phosphonic acid [[(perfluoroalkenyloxo)phenyl]methyl]-, zinc salt (2:1).
              
              
                L-89-0225
                Isocyanate terminated perfluoropolyoxyalkene.
              
              
                L-89-0236
                Fluorine cotaining acrylate.
              
              
                L-89-0277
                Dicarboxyperfluoropolyoxyalkane.
              
              
                L-90-0067
                Fluorinated polyalkylakoxysilane.
              
              
                L-90-0106
                Perfluoroalkyl cyclohexyl sulfonate salt.
              
              
                L-90-0260
                Fluoroalkylether.
              
              
                L-90-0261
                Fluoroalkylether.
              
              
                L-90-0262
                Fluoroalkylalcohol.
              
              
                L-90-0263
                Fluoroacrylate monomer.
              
              
                L-90-0455
                Fluorinated acrylic ester copolymer.
              
              
                L-90-0456
                Fluorinated acrylic ester copolymer.
              
              
                L-90-0592
                Perfluorinated liquid.
              
              
                L-91-0142
                Perfluoropolyether derivative.
              
              
                L-91-0178
                Quaternary ammonium perfluoroalkyl carboxylate.
              
              
                L-91-0259
                Fluorochemical polyurethane.
              
              
                L-92-0039
                Peroxide curable fluoroelastomer of vinylidene fluoride and tetrafluoroethylene.
              
              
                L-92-0120
                Quaternary ammonium salt of fluorinated alklyl-aryl amide.
              
              
                L-92-0151
                Fluorochemical acrylic acid copolymer.
              
              
                L-92-0185
                Perfluoroether ester.
              
              
                L-92-0186
                Perfluoroether derivative.
              
              
                
                L-92-0194
                Cationic fluorinated surfactant.
              
              
                L-92-0201
                Substituted fluorinated elastomer.
              
              
                L-93-0082
                Fluorourethane.
              
              
                L-93-0191
                Fluorochemical sulfonate salt.
              
              
                L-94-0060
                Perfluoroalkyl sodium salt.
              
              
                L-94-0301
                Fluorinated sulfide.
              
              
                L-94-0337
                Polymer of HFP, VF2, TFE & fluoro alkoxy methane.
              
              
                L-95-0017
                N-Alkyl perfluoropolyether carboxyamide.
              
              
                L-95-0056
                Fluoroalkyl phosphate.
              
              
                L-95-0077
                Fluorinated disulfide.
              
              
                L-95-0078
                Fluorinated sulfide.
              
              
                L-95-0079
                Fluorinated sulfide.
              
              
                L-95-0107
                Perfluoro-polyether-ethoxylated alcohol.
              
              
                L-95-0109
                Fluorinated disulfide.
              
              
                L-95-0134
                Amine oxide, dimethyl (polyfluoro-hydro-alkyl).
              
              
                L-95-0135
                Amine oxide, dimethyl (polyfluoro-alkyl).
              
              
                L-95-0154
                Fluoroacrylate polymer.
              
              
                L-95-0176
                Fluorinated acrylic ester copolymer.
              
              
                L-95-0178
                Ammonium perfluoroalkyl carboxylate.
              
              
                L-95-0186
                Fluorinated surfactant.
              
              
                L-95-0261
                Fluorochemical acrylate copolymer.
              
              
                L-95-0270
                Perfluoro polyether amido silane.
              
              
                L-96-0009
                Polyfluoroalkylether.
              
              
                L-96-0101
                Dicarboxyperfluoropolyoxyalkane.
              
              
                L-96-0132
                Perfluoroalkyl-alkyl urethane.
              
              
                L-96-0219
                Perfluoro oxygenated oligomers.
              
              
                L-96-0257
                Fluoroethylene-vinylether copolymer.
              
              
                L-96-0325
                Fluoroalkyltriisocyanatosilane.
              
              
                L-96-0355
                Fluorinated acrylic ester copolymer.
              
              
                L-96-0368
                alpha-Methyl-omega-perfluoroalkyl polyoxyethylene.
              
              
                L-96-0405
                N-Alkyl perfluoropolyether carboxyamide.
              
              
                L-96-0436
                Perfluoropolyether diol, magnesuim salt.
              
              
                L-96-0452
                Hexafluoropropene oligomers and reaction products.
              
              
                L-96-0453
                N-(Anthraquinoyl) perfluoropoly ether carboxyamide.
              
              
                L-97-0038
                Polyfluoro-1-octanethiol.
              
              
                L-97-0056
                2-Propenoic acid, 2-substituted ethyl ester, telomer with polyfluoro-1-octanethiol.
              
              
                L-97-0115
                Fluorinated acrylic ester copolymer.
              
              
                L-97-0198
                Polyfluorocarboxylic acid.
              
              
                L-97-0281
                Fluoroalkychlorosilane.
              
              
                L-97-0340
                Fluorochemical ether.
              
              
                L-97-0341
                Fluorochemical silane.
              
              
                L-97-0413
                Mixture of perfluoropropanediol phosphate.
              
              
                L-97-0439
                Phenyl fluorosulfate.
              
              
                L-97-0447
                Polyfluoralkylether.
              
              
                L-97-0459
                Acrylic polymer, fluoroalkyl, ethoxylate and silyl ester.
              
              
                L-97-0468
                Perfluoroalkyl-alkyl urethane.
              
              
                L-97-0471
                Polyfluoroalkylalkoxysilane oligomer.
              
              
                L-98-0028
                Bis[3-perfluoroalkyl (C8) -2-hydroxypropyl] polyoxyethylene ether.
              
              
                L-98-0067
                Fluorinated paralyene.
              
              
                L-98-0154
                Polyfluoro-sulfonic acid salt.
              
              
                L-98-0281
                Fluoroalkanol substituted benzene.
              
              
                L-98-0298
                Fluorocarbon cresyl titanate.
              
              
                L-98-0406
                Fluoroalkyl phenoxy substituted benzene.
              
              
                L-98-0465
                Fluoric organic polymer.
              
              
                L-98-0467
                Fluoric organic polymer.
              
              
                L-98-0479
                Fluoroalkyl substituted benzene.
              
              
                L-98-0501
                Fluoric organic compound.
              
              
                L-98-0537
                Fluoroalkyl diaminobenzene.
              
              
                L-99-0042
                Fluorinated compound.
              
              
                L-99-0063
                Fluorinated acid derivative.
              
              
                L-99-0087
                Fluoroalkyl substituted siloxanes.
              
              
                L-99-0091
                Fluorinated acrylic ester copolymer.
              
              
                L-99-0159
                Fluoropolyether derivative.
              
              
                L-99-0199
                Fluorinated polymer.
              
              
                L-99-0202
                Fluorinated dicarboxylic acid derivative.
              
              
                L-99-0212
                Fluoropolyether derivative.
              
              
                L-99-0254
                Polyfluorocarboxylic acid ammonium salt.
              
              
                L-99-0257
                Fluoroalkyl substituted siloxanes and silicones.
              
              
                L-99-0261
                Fluoroalkyl substituted siloxanes and silicones.
              
              
                L-99-0262
                Fluorine-containing organopolysiloxane.
              
              
                L-99-0263
                Polyfluoroalkylether.
              
              
                L-99-0264
                Polyfluoroalkylether.
              
              
                L-99-0265
                Substituted perfluoroalkyl ether.
              
              
                L-99-0266
                Fluoroalkyl substituted siloxanes and silicones.
              
              
                
                L-99-0267
                Polyfluoroalkylether.
              
              
                L-99-0268
                Fluoroalkyl substituted siloxanes.
              
              
                L-99-0284
                Perfluoropolyether derivative.
              
              
                L-99-0289
                Polyfluorocarboxylic acid ammonium salt.
              
              
                L-99-0339
                Fluoroolefin copolymer.
              
              
                L-99-0346
                Perfluoropolyether derivative.
              
              
                L-99-0393
                Fluorinated synthetic rubber.
              
              
                L-99-0394
                Fluorinated polymer.
              
              
                L-99-0415
                Fluoropoly ether derivative.
              
              
                L-99-0416
                Fluoropoly ether derivative.
              
              
                L-99-0417
                Fluoropoly ether derivative.
              
              
                L-99-0440
                Fluorinated surfactant.
              
            
            
              (e) Structural diagram examples, with respective CASRNs.
            1. Perflourocarbon
            
              EP28JN21.004
            
            2. Halo Fluorocarbon (R, R' and/or R” = halogen which is not fluorine)
            
              EP28JN21.005
            
            3. Fluoro polymer (for example, polymers made from tetrafluoroethene (C2F4), hexafluoropropene (C3F6) and/or halotrifluoroethene (C2F3halo))
            
              EP28JN21.006
            
            4. Perfluoro/polyfluoro ether
            
              EP28JN21.007
            
            5. Perfluoroalkyl-R (R = O, N, P, C (not CF2), S, Si, H, or metal)
            
              
              EP28JN21.008
            
            6. R-Perfluoroalkyl-R (R = O, N, P, C (not CF2), S, Si, H, or metal)
            
              EP28JN21.009
            
          
          
            § 705.10
             Persons who must report.
            Persons who have manufactured a chemical substance identified in § 705.5 at any period from January 1, 2011 to the effective date of this rule.
          
          
            § 705.15
             What information to report.
            For the one-time submission, persons identified in § 705.10 of this part must report to EPA, for each site of each of the chemical substances identified in § 705.5, the following information to the extent known to or reasonably ascertainable by them. In the event that actual data is not known to or reasonably ascertainable by the submitter, then reasonable estimates may be submitted:
            (a) Company and plant site information. The following currently correct company and plant site information must be reported for each site at which a reportable chemical substance is manufactured (see § 711.3 for the “site” for importers):
            (1) The highest-level U.S. parent company name, address, and Dun and Bradstreet D-U-N-S® (D&B) number. A submitter under this part must obtain a D&B number for the U.S. parent company if none exists.
            (2) The name of a person who will serve as Authorized Official for the submitter company, and who will be able to sign the certification statement as described in paragraph (i) of this section, the Authorized Official's full mailing address, telephone number, and email address.
            (3) The name of a person who will serve as technical contact for the submitter company, and who will be able to answer questions about the information submitted by the company to EPA, the contact person's full mailing address, telephone number, and email address.
            (4) The name, full street address, and six-digit North American Industry Classification System (NAICS) code(s) of the site. A submitter under this part must include the appropriate D&B number for each plant site reported, and the county or parish (or other jurisdictional indicator) in which the plant site is located. A submitter under this part must obtain a D&B number for the site reported if none exists. A submitter under this part must also provide other site identification numbers, including the Facility Registry Service (FRS) identification number, if they exist.
            (b) Chemical-specific information. The following chemical-specific information must be reported for each PFAS manufactured for each year since January 1, 2011:
            (1) The common or trade name, the chemical identity, and the representative molecular structure of each PFAS for which such a report is required.
            (i) The specific, currently correct CA Index name as used to list the chemical substance on the TSCA Inventory and the correct corresponding CASRN for each reportable PFAS at each site. Submitters who wish to report chemical substances listed on the confidential portion of the TSCA Inventory will need to report the chemical substance using a TSCA Accession Number. If a submitter has a low-volume exemption (LVE) case number for the chemical substance, that number may also be used if a CASRN is not known to or reasonably ascertainable by the submitter.
            (ii) In addition to reporting the number itself, submitters must specify the type of number they are reporting by selecting from among the codes in Table 1 of this paragraph.
            
              Table 1—Codes To Specify Type of Chemical Identifying Number
              
                Code
                Number type
              
              
                A
                TSCA Accession Number.
              
              
                C
                Chemical Abstracts Service Registry Number (CASRN).
              
              
                L
                Low-volume exemption (LVE) Case Number.
              
            
            
            (2) The physical form(s) of the PFAS as it is sent off-site from each site. If the PFAS is site-limited, you must report the physical form(s) of the PFAS at the time it is reacted on-site to produce a different chemical substance. For each PFAS at each site, the submitter must report as many physical forms as applicable from among the physical forms listed in this unit:
            (i) Dry powder.
            (ii) Pellets or large crystals.
            (iii) Water- or solvent-wet solid.
            (iv) Other solid.
            (v) Gas or vapor.
            (vi) Liquid.
            (c) Categories of use. For each year since January 1, 2011, report the following information on categories or proposed categories of use of each PFAS manufactured.
            (1) Industrial processing and use information. A designation indicating the type of industrial processing or use operation(s) at each site that receives a PFAS from the submitter site directly or indirectly (whether the recipient site(s) are controlled by the submitter site or not). For each PFAS, report the letters which correspond to the appropriate processing or use operation(s) listed in Table 2. A particular designation may need to be reported more than once, to the extent that a submitter reports more than one sector that applies to a given designation under this paragraph.
            
              Table 2—Codes for Reporting Type of Industrial Processing or Use Operation
              
                Designation
                Operation
              
              
                PC
                Processing as a reactant.
              
              
                PF
                Processing—incorporation into formulation, mixture, or reaction product.
              
              
                PA
                Processing—incorporation into article.
              
              
                PK
                Processing—repackaging.
              
              
                U
                Use—non-incorporative activities.
              
            
            (2) A code indicating the sector(s) that best describe the industrial activities associated with each industrial processing or use operation reported under this section. For each chemical substance, report the code that corresponds to the appropriate sector(s) listed in Table 3. A particular sector code may need to be reported more than once, to the extent that a submitter reports more than one function code that applies to a given sector code under this paragraph.
            
              Table 3—Codes for Reporting Industrial Sectors
              
                Code
                Sector description
              
              
                IS1
                Agriculture, forestry, fishing, and hunting.
              
              
                IS2
                Oil and gas drilling, extraction, and support activities.
              
              
                IS3
                Mining (except oil and gas) and support activities.
              
              
                IS4
                Utilities.
              
              
                IS5
                Construction.
              
              
                IS6
                Food, beverage, and tobacco product manufacturing.
              
              
                IS7
                Textiles, apparel, and leather manufacturing.
              
              
                IS8
                Wood product manufacturing.
              
              
                IS9
                Paper manufacturing.
              
              
                IS10
                Printing and related support activities.
              
              
                IS11
                Petroleum refineries.
              
              
                IS12
                Asphalt paving, roofing, and coating materials manufacturing.
              
              
                IS13
                Petroleum lubricating oil and grease manufacturing.
              
              
                IS14
                All other petroleum and coal products manufacturing.
              
              
                IS15
                Petrochemical manufacturing.
              
              
                IS16
                Industrial gas manufacturing.
              
              
                IS17
                Synthetic dye and pigment manufacturing.
              
              
                IS18
                Carbon black manufacturing.
              
              
                IS19
                All other basic inorganic chemical manufacturing.
              
              
                IS20
                Cyclic crude and intermediate manufacturing.
              
              
                IS21
                All other basic organic chemical manufacturing.
              
              
                IS22
                Plastics material and resin manufacturing.
              
              
                IS23
                Synthetic rubber manufacturing.
              
              
                IS24
                Organic fiber manufacturing.
              
              
                IS25
                Pesticide, fertilizer, and other agricultural chemical manufacturing.
              
              
                IS26
                Pharmaceutical and medicine manufacturing.
              
              
                IS27
                Paint and coating manufacturing.
              
              
                IS28
                Adhesive manufacturing.
              
              
                IS29
                Soap, cleaning compound, and toilet preparation manufacturing.
              
              
                IS30
                Printing ink manufacturing.
              
              
                IS31
                Explosives manufacturing.
              
              
                IS32
                Custom compounding of purchased resins.
              
              
                IS33
                Photographic film, paper, plate, and chemical manufacturing.
              
              
                IS34
                All other chemical product and preparation manufacturing.
              
              
                IS35
                Plastics product manufacturing.
              
              
                IS36
                Rubber product manufacturing.
              
              
                IS37
                Non-metallic mineral product manufacturing (includes cement, clay, concrete, glass, gypsum, lime, and other non-metallic mineral product manufacturing).
              
              
                IS38
                Primary metal manufacturing.
              
              
                IS39
                Fabricated metal product manufacturing.
              
              
                
                IS40
                Machinery manufacturing.
              
              
                IS41
                Computer and electronic product manufacturing.
              
              
                IS42
                Electrical equipment, appliance, and component manufacturing.
              
              
                IS43
                Transportation equipment manufacturing.
              
              
                IS44
                Furniture and related product manufacturing.
              
              
                IS45
                Miscellaneous manufacturing.
              
              
                IS46
                Wholesale and retail trade.
              
              
                IS47
                Services.
              
              
                IS48
                Other (requires additional information).
              
            
            (3) For each sector reported under paragraph (c)(2) of this section, the applicable code(s) from Table 4 must be selected to designate the function category(ies) that best represents the specific manner in which the chemical substance is used.
            
              Table 4—Codes for Reporting Function Categories
              
                Code
                Category
              
              
                F001
                Abrasives.
              
              
                F002
                Etching agent.
              
              
                F003
                Adhesion/cohesion promoter.
              
              
                F004
                Binder.
              
              
                F005
                Flux agent.
              
              
                F006
                Sealant (barrier).
              
              
                F007
                Absorbent.
              
              
                F008
                Adsorbent.
              
              
                F009
                Dehydrating agent (desiccant).
              
              
                F010
                Drier.
              
              
                F011
                Humectant.
              
              
                F012
                Soil amendments (fertilizers).
              
              
                F013
                Anti-adhesive/cohesive.
              
              
                F014
                Dusting agent.
              
              
                F015
                Bleaching agent.
              
              
                F016
                Brightener.
              
              
                F017
                Anti-scaling agent.
              
              
                F018
                Corrosion inhibitor.
              
              
                F019
                Dye.
              
              
                F020
                Fixing agent (mordant).
              
              
                F021
                Hardener.
              
              
                F022
                Filler.
              
              
                F023
                Anti-static agent.
              
              
                F024
                Softener and conditioner.
              
              
                F025
                Swelling agent.
              
              
                F026
                Tanning agents not otherwise specified.
              
              
                F027
                Waterproofing agent.
              
              
                F028
                Wrinkle resisting agent.
              
              
                F029
                Flame retardant.
              
              
                F030
                Fuel agents.
              
              
                F031
                Fuel.
              
              
                F032
                Heat transferring agent.
              
              
                F033
                Hydraulic fluids.
              
              
                F034
                Insulators.
              
              
                F035
                Refrigerants.
              
              
                F036
                Anti-freeze agent.
              
              
                F037
                Intermediate.
              
              
                F038
                Monomers.
              
              
                F039
                Ion exchange agent.
              
              
                F040
                Anti-slip agent.
              
              
                F041
                Lubricating agent.
              
              
                F042
                Deodorizer.
              
              
                F043
                Fragrance.
              
              
                F044
                Oxidizing agent.
              
              
                F045
                Reducing agent.
              
              
                F046
                Photosensitive agent.
              
              
                F047
                Photosensitizers.
              
              
                F048
                Semiconductor and photovoltaic agent.
              
              
                F049
                UV stabilizer.
              
              
                F050
                Opacifer.
              
              
                F051
                Pigment.
              
              
                F052
                Plasticizer.
              
              
                
                F053
                Plating agent.
              
              
                F054
                Catalyst.
              
              
                F055
                Chain transfer agent.
              
              
                F056
                Chemical reaction regulator.
              
              
                F057
                Crystal growth modifiers (nucleating agents).
              
              
                F058
                Polymerization promoter.
              
              
                F059
                Terminator/Blocker.
              
              
                F060
                Processing aids, specific to petroleum production.
              
              
                F061
                Antioxidant.
              
              
                F062
                Chelating agent.
              
              
                F063
                Defoamer.
              
              
                F064
                pH regulating agent.
              
              
                F065
                Processing aids not otherwise specified.
              
              
                F066
                Energy Releasers (explosives, motive propellant).
              
              
                F067
                Foamant.
              
              
                F068
                Propellants, non-motive (blowing agents).
              
              
                F069
                Cloud-point depressant.
              
              
                F070
                Flocculating agent.
              
              
                F071
                Flotation agent.
              
              
                F072
                Solids separation (precipitating) agent, not otherwise specified.
              
              
                F073
                Cleaning agent.
              
              
                F074
                Diluent.
              
              
                F075
                Solvent.
              
              
                F076
                Surfactant (surface active agent).
              
              
                F077
                Emulsifier.
              
              
                F078
                Thickening agent.
              
              
                F079
                Viscosity modifiers.
              
              
                F080
                Laboratory chemicals.
              
              
                F081
                Dispersing agent.
              
              
                F082
                Freeze-thaw additive.
              
              
                F083
                Surface modifier.
              
              
                F084
                Wetting agent (non-aqueous).
              
              
                F085
                Aerating and deaerating agents.
              
              
                F086
                Explosion inhibitor.
              
              
                F087
                Fire extinguishing agent.
              
              
                F088
                Flavoring and nutrient.
              
              
                F089
                Anti-redeposition agent.
              
              
                F090
                Anti-stain agent.
              
              
                F091
                Anti-streaking agent.
              
              
                F092
                Conductive agent.
              
              
                F093
                Incandescent agent.
              
              
                F094
                Magnetic element.
              
              
                F095
                Anti-condensation agent.
              
              
                F096
                Coalescing agent.
              
              
                F097
                Film former.
              
              
                F098
                Demulsifier.
              
              
                F099
                Stabilizing agent.
              
              
                F100
                Alloys.
              
              
                F101
                Density modifier.
              
              
                F102
                Elasticizer
              
              
                F103
                Flow promoter.
              
              
                F104
                Sizing agent.
              
              
                F105
                Solubility enhancer.
              
              
                F106
                Vapor pressure modifiers.
              
              
                F107
                Embalming agent.
              
              
                F108
                Heat stabilizer.
              
              
                F109
                Preservative.
              
              
                F110
                Anti-caking agent.
              
              
                F111
                Deflocculant.
              
              
                F112
                Dust suppressant.
              
              
                F113
                Impregnation agent.
              
              
                F114
                Leaching agent.
              
              
                F115
                Tracer.
              
              
                F116
                X-ray absorber.
              
              
                F999
                Other.
              
            
            (4) Consumer and commercial use information. Using the applicable codes listed in Table 5 to paragraph (c)(4) of this section, submitters must designate the consumer and commercial product category(ies) that best describe the consumer and commercial products in which each PFAS is used (whether the recipient site(s) are controlled by the submitter site or not). If more than 10 codes apply to a PFAS, submitters need only report the 10 codes for PFAS that cumulatively represent the largest percentage of the submitter's production volume for that chemical, measured by weight. If none of the listed consumer and commercial product categories accurately describes the consumer and commercial products in which each PFAS is used, the category “Other” may be used, and must include a description of the use.
            
              Table 5—Codes for Reporting Consumer and Commercial Product Categories
              
                Code
                Category
              
              
                Chemical Substances in Furnishing, Cleaning, Treatment Care Products
              
              
                CC101
                Construction and building materials covering large surface areas including stone, plaster, cement, glass and ceramic articles; fabrics, textiles, and apparel.
              
              
                CC102
                Furniture & furnishings including plastic articles (soft); leather articles.
              
              
                CC103
                Furniture & furnishings including stone, plaster, cement, glass and ceramic articles; metal articles; or rubber articles.
              
              
                CC104
                Leather conditioner.
              
              
                CC105
                Leather tanning, dye, finishing, impregnation and care products.
              
              
                CC106
                Textile (fabric) dyes.
              
              
                CC107
                Textile finishing and impregnating/surface treatment products.
              
              
                CC108
                All-purpose foam spray cleaner.
              
              
                CC109
                All-purpose liquid cleaner/polish.
              
              
                CC110
                All-purpose liquid spray cleaner.
              
              
                CC111
                All-purpose waxes and polishes.
              
              
                CC112
                Appliance cleaners.
              
              
                CC113
                Drain and toilet cleaners (liquid).
              
              
                CC114
                Powder cleaners (floors).
              
              
                CC115
                Powder cleaners (porcelain).
              
              
                CC116
                Dishwashing detergent (liquid/gel).
              
              
                CC117
                Dishwashing detergent (unit dose/granule).
              
              
                CC118
                Dishwashing detergent liquid (hand-wash).
              
              
                CC119
                Dry cleaning and associated products.
              
              
                CC120
                Fabric enhancers.
              
              
                CC121
                Laundry detergent (unit-dose/granule).
              
              
                CC122
                Laundry detergent (liquid).
              
              
                CC123
                Stain removers.
              
              
                CC124
                Ion exchangers.
              
              
                CC125
                Liquid water treatment products.
              
              
                CC126
                Solid/Powder water treatment products.
              
              
                CC127
                Liquid body soap.
              
              
                CC128
                Liquid hand soap.
              
              
                CC129
                Solid bar soap.
              
              
                CC130
                Air fresheners for motor vehicles.
              
              
                CC131
                Continuous action air fresheners.
              
              
                CC132
                Instant action air fresheners.
              
              
                CC133
                Anti-static spray.
              
              
                CC134
                Apparel finishing, and impregnating/surface treatment products.
              
              
                CC135
                Insect repellent treatment.
              
              
                CC136
                Pre-market waxes, stains, and polishes applied to footwear.
              
              
                CC137
                Post-market waxes, and polishes applied to footwear (shoe polish).
              
              
                CC138
                Waterproofing and water-resistant sprays.
              
              
                Chemical Substances in Construction, Paint, Electrical, and Metal Products
              
              
                CC201
                Fillers and putties.
              
              
                CC202
                Hot-melt adhesives.
              
              
                CC203
                One-component caulks.
              
              
                CC204
                Solder.
              
              
                CC205
                Single-component glues and adhesives.
              
              
                CC206
                Two-component caulks.
              
              
                CC207
                Two-component glues and adhesives.
              
              
                CC208
                Adhesive/Caulk removers.
              
              
                CC209
                Aerosol spray paints.
              
              
                CC210
                Lacquers, stains, varnishes and floor finishes.
              
              
                CC211
                Paint strippers/removers.
              
              
                CC212
                Powder coatings.
              
              
                CC213
                Radiation curable coatings.
              
              
                CC214
                Solvent-based paint.
              
              
                CC215
                Thinners.
              
              
                CC216
                Water-based paint.
              
              
                CC217
                Construction and building materials covering large surface areas, including wood articles.
              
              
                CC218
                Construction and building materials covering large surface areas, including paper articles; metal articles; stone, plaster, cement, glass and ceramic articles.
              
              
                CC219
                Machinery, mechanical appliances, electrical/electronic articles.
              
              
                CC220
                Other machinery, mechanical appliances, electronic/electronic articles.
              
              
                CC221
                Construction and building materials covering large surface areas, including metal articles.
              
              
                
                CC222
                Electrical batteries and accumulators.
              
              
                Chemical Substances in Packaging, Paper, Plastic, Toys, Hobby Products
              
              
                CC990
                Non-TSCA use.
              
              
                CC301
                Packaging (excluding food packaging), including paper articles.
              
              
                CC302
                Other articles with routine direct contact during normal use, including paper articles.
              
              
                CC303
                Packaging (excluding food packaging), including rubber articles; plastic articles (hard); plastic articles (soft).
              
              
                CC304
                Other articles with routine direct contact during normal use including rubber articles; plastic articles (hard).
              
              
                CC305
                Toys intended for children's use (and child dedicated articles), including fabrics, textiles, and apparel; or plastic articles (hard).
              
              
                CC306
                Adhesives applied at elevated temperatures.
              
              
                CC307
                Cement/concrete.
              
              
                CC308
                Crafting glue.
              
              
                CC309
                Crafting paint (applied to body).
              
              
                CC310
                Crafting paint (applied to craft).
              
              
                CC311
                Fixatives and finishing spray coatings.
              
              
                CC312
                Modelling clay.
              
              
                CC313
                Correction fluid/tape.
              
              
                CC314
                Inks in writing equipment (liquid).
              
              
                CC315
                Inks used for stamps.
              
              
                CC316
                Toner/Printer cartridge.
              
              
                CC317
                Liquid photographic processing solutions.
              
              
                Chemical Substances in Automotive, Fuel, Agriculture, Outdoor Use Products
              
              
                CC401
                Exterior car washes and soaps.
              
              
                CC402
                Exterior car waxes, polishes, and coatings.
              
              
                CC403
                Interior car care.
              
              
                CC404
                Touch up auto paint.
              
              
                CC405
                Degreasers.
              
              
                CC406
                Liquid lubricants and greases.
              
              
                CC407
                Paste lubricants and greases.
              
              
                CC408
                Spray lubricants and greases.
              
              
                CC409
                Anti-freeze liquids.
              
              
                CC410
                De-icing liquids.
              
              
                CC411
                De-icing solids.
              
              
                CC412
                Lock de-icers/releasers.
              
              
                CC413
                Cooking and heating fuels.
              
              
                CC414
                Fuel additives.
              
              
                CC415
                Vehicular or appliance fuels.
              
              
                CC416
                Explosive materials.
              
              
                CC417
                Agricultural non-pesticidal products.
              
              
                CC418
                Lawn and garden care products.
              
              
                Chemical Substances in Products not Described by Other Codes
              
              
                CC980
                Other (specify).
              
              
                CC990
                Non-TSCA use.
              
            
            (5) For each consumer and commercial product category reported under paragraph (c)(4) of this section, the applicable code(s) described in Table 4 under paragraph (c)(3) of this section must be selected to designate the function category(ies) that best represents the specific manner in which the PFAS is used.
            (6) Submitters must indicate, for each consumer and commercial product category reported under paragraph (c)(4) of this section, whether the use is a consumer or a commercial use, or both.
            (7) Submitters must determine, within each consumer and commercial product category reported under paragraph (c)(4) of this section, whether any amount of each reportable chemical substance manufactured (including imported) by the submitter is present in (for example, a plasticizer chemical substance used to make pacifiers) or on (for example, as a component in the paint on a toy) any consumer products intended for use by children age 14 or younger, regardless of the concentration of the chemical substance remaining in or on the product. Submitters must select from the following options: The chemical substance is used in or on any consumer products intended for use by children; the chemical substance is not used in or on any consumer products intended for use by children; or information as to whether the chemical substance is used in or on any consumer products intended for use by children is not known to or reasonably ascertainable by the submitter.

            (8) For each year where the PFAS is used in consumer or commercial products, the estimated typical maximum concentration, measured by weight, of the chemical substance in each consumer and commercial product category reported under paragraph (c)(4) of this section. For each PFAS in each commercial and consumer product category reported under paragraph (c)(4) of this section, submitters must select from among the ranges of concentrations listed in Table 6 of this paragraph and report the corresponding code (i.e., M1 through M5):
            
            
              Table 6—Codes for Reporting Maximum Concentration of Chemical Substance
              
                Code
                Concentration range (% weight)
                
              
              
                M1
                Less than 1% by weight.
              
              
                M2
                At least 1 but less than 30% by weight.
              
              
                M3
                At least 30 but less than 60% by weight.
              
              
                M4
                At least 60 but less than 90% by weight.
              
              
                M5
                At least 90% by weight.
              
            
            (d) For each year since January 1, 2011, the total amounts manufactured or processed of each PFAS, including the amounts manufactured or processed in each calendar year for each category of use as described in paragraph (c) of this section.
            (1) For each year the PFAS was manufactured, the total annual volume (in pounds) of each PFAS domestically manufactured or imported at each site. The total annual domestically manufactured volume (not including imported volume) and the total annual imported volume must be separately reported. These amounts must be reported to two significant figures of accuracy.
            (2) A designation indicating, for each PFAS at each site, whether the imported PFAS is physically present at the reporting site.
            (3) The volume directly exported of each PFAS domestically manufactured or imported at each site. These amounts must be reported to two significant figures of accuracy.
            (4) The estimated percentage, rounded off to the closest 10 percent, of total production volume of the reportable chemical substance associated with each combination of industrial processing or use operation, sector, and function category as reported in paragraph (c) of this section. Where a particular combination of industrial processing or use operation, sector, and function category accounts for less than 5 percent of the submitter's site's total production volume of a reportable chemical substance, the percentage must not be rounded off to 0 percent. Instead, in such a case, submitters must report the percentage, rounded off to the closest 1 percent, of the submitter's site's total production volume of the reportable chemical substance associated with the particular combination of industrial processing or use operation, sector, and function category.
            (5) The estimated percentage, rounded off to the closest 10 percent, of the submitter's site's total production volume of the PFAS associated with each consumer and commercial product category as reported in paragraph (c)(4) of this section. Where a particular consumer and commercial product category accounts for less than 5 percent of the total production volume of a reportable chemical substance, the percentage must not be rounded off to 0 percent. Instead, in such a case, submitters must report the percentage, rounded off to the closest 1 percent, of the submitter's site's total production volume of the reportable chemical substance associated with the particular consumer and commercial product category.

            (6) The estimated maximum amount (in pounds) to be manufactured or imported during the first year of production within the covered reporting period (i.e., since January 1, 2011), and the estimated maximum amount (in pounds) to be manufactured or imported during any 12-month period during the first three years of production within the covered reporting period.
            (7) An indication of whether the PFAS was site-limited.
            (8) The estimated maximum amount (in pounds) of the PFAS on site at any point in time since January 1, 2011. This amount is not limited to quantities being actively manufactured or used, and includes quantities stored.
            (9) The total volume (in pounds) of each PFAS recycled on-site since January 1, 2011.
            (e) A description of the byproducts resulting from the manufacture, processing, use, or disposal of each PFAS since January 1, 2011.
            (1) For each byproduct produced from the manufacture, processing, use, or disposal of a PFAS, the submitter will identify the byproduct by its specific, currently correct CA Index name as used to list the chemical substance on the TSCA Inventory and the correct corresponding CASRN. A submitter under this part may use an EPA-designated TSCA Accession Number for a chemical substance in lieu of a CASRN when a CASRN is not known to or reasonably ascertainable by the submitter. Submitters who wish to report chemical substances listed on the confidential portion of the TSCA Inventory will need to report the chemical substance using a TSCA Accession Number.
            (i) In addition to reporting the number itself, submitters must specify the type of number they are reporting by selecting from among the codes in Table 1 of paragraph (b)(1)(i) of this section.
            (ii) If the specific identity of the byproduct is unknown to the submitter, the submitter may provide a description of the chemical substance.

            (iii) An indication of which specific PFAS activity(ies) (i.e., manufacture, process, use, or disposal) manufactured the byproduct.

            (2) An indication of whether the byproduct is released to the environment, and if so, the environmental medium (a) to which it is released (i.e., air, water, land).
            (3) For each year, the byproduct volume (in pounds) released to the environment.
            (f) All existing environmental and health effects information of such substance or mixture. The scope of this information shall not be limited to studies conducted or published since 2011.
            (1) For each published study report, the submitter shall complete an Organization for Economic Cooperation and Development (OECD) Harmonized Templates for Reporting Chemical Test Summaries, and submit the accompanying study reports and supporting information.
            (2) Submitters shall also provide any additional human health data not in study reports, including but not limited to any preliminary studies, informal test results in workers, or inhalation studies.
            (g) The number of individuals exposed to PFAS in their places of employment and the duration of such exposure for each year since January 1, 2011.
            (1) A narrative description of worker activities involving the PFAS at the manufacturing site, such as bag dumping, sampling, cleaning, or unloading drums.

            (2) For each worker activity in this paragraph, indicate the number of workers reasonably likely to be exposed. The submitter must select from among the worker ranges listed in Table 8 of paragraph (g)(1)(i) of this section and report the corresponding code (i.e., W1 though W8).
            
              Table 7—Codes for Reporting Number of Workers Reasonably Likely To Be Exposed
              
                Code
                Range
              
              
                W1
                Fewer than 10 workers.
              
              
                W2
                At least 10 but fewer than 25 workers.
              
              
                W3
                At least 25 but fewer than 50 workers.
              
              
                W4
                At least 50 but fewer than 100 workers.
              
              
                W5
                At least 100 but fewer than 500 workers.
              
              
                W6
                At least 500 but fewer than 1,000 workers.
              
              
                W7
                At least 1,000 but fewer than 10,000 workers.
              
              
                W8
                At least 10,000 workers.
              
            
            (3) For each PFAS, the maximum duration of exposure for any worker at the manufacturing site, in hours per day and days per year.

            (4) For each combination of industrial processing or use operation, sector, and function category identified in paragraph (c) of this section, the submitter must estimate the number of workers reasonably likely to be exposed to each PFAS. For each combination associated with each chemical substance, the submitter must select from among the worker ranges listed in Table 8 under paragraph (g)(1)(i) of this section and report the corresponding code (i.e., W1 though W8).
            (5) For each PFAS, the maximum duration of exposure for any worker for each combination of industrial processing or use operation, sector, and function category, in hours per day and days per year.

            (6) Where the PFAS is used in a commercial product, the submitter must estimate the number of commercial workers reasonably likely to be exposed to each reportable chemical substance. For each commercial use associated with each substance, the submitter must select from among the worker ranges listed in Table 8 under paragraph (g)(1)(i) of this section and report the corresponding code (i.e., W1 though W8).
            (7) For each PFAS, the maximum duration of exposure for any worker for each commercial use, in hours per day and days per year.
            (h) During the years in which the PFAS was manufactured, the manners or methods of its disposal, and any changes to the disposal methods or processes since January 1, 2011.
            (1) Description of disposal processes or methods, using the appropriate codes in Table 9 of paragraph (h)(1) of this section, and additional descriptions as needed.
            
              Table 8—Codes for Reporting Disposal Methods
              
                Code
                Disposal method
              
              
                D1
                On-site land disposal: RCRA Class C landfill (hazardous).
              
              
                D2
                On-site land disposal: Other landfill.
              
              
                D3
                Other on-site land disposal.
              
              
                D4
                On-site underground injection (UIC).
              
              
                D5
                Off-site land disposal: RCRA Class C landfill (hazardous).
              
              
                D6
                Off-site land disposal: Other landfill.
              
              
                D7
                On-site incineration.
              
              
                D8
                Off-site incineration.
              
              
                D9
                Publicly owned treatment works (POTW).
              
              
                D10
                Other off-site waste transfer.
              
              
                D11
                Release to surface water.
              
              
                D12
                Release to air (stack emissions).
              
              
                D13
                Release to air (fugitive emissions).
              
              
                D99
                Other.
              
            
            (2) Describe any changes to the disposal process(es) or method(s) indicated in paragraph (h)(1) for any PFAS manufactured since 2011.
            (3) Indicate total volume released to each environmental medium since 2011 for each PFAS.
            (4) Indicate total volume incinerated on-site since 2011 for each PFAS. If incineration occurred, indicate the temperature at which the PFAS was incinerated.
            (i) Certification statement signed and dated by an authorized official of the submitter company. The authorized official must certify that the submitted information has been completed in compliance with the requirements of this part, such as all information known or reasonably ascertainable is submitted, and that the confidentiality claims made in this report are true and correct. The certification must be signed and dated by the authorized official for the submitter company, and provide that person's name, official title, and email address.
          
          
            § 705.20
             When to report.
            All information reported to EPA in response to the requirements of this part must be submitted during the applicable submission period. The submission period shall begin six months following the effective date of this rule and last for six months.
          
          
            § 705.22
             Duplicative reporting.

            (a) If a person identified in § 705.10 has already reported certain information in § 705.15 to EPA pursuant to TSCA section 8(a), then duplicative reporting of that information is not required of the years for which the information has already been reported. Any person covered in this part may notify EPA through the electronic reporting system in § 705.35 that such information has already been submitted. This information may include:
            (1) Physical state of the chemical or mixture, pursuant to § 711.15(b)(3)(C)(ix);
            (2) Industrial processing and use type, sector(s), functional category(ies), and percent of production volume for each use, pursuant to § 711.15(b)(4)(i)(A) through (D);
            (3) Consumer and/or commercial indicator, product category(ies), functional category(ies), percent of production volume for each use, indicator for use in products intended for children, and maximum concentration in the product, pursuant to § 711.15(b)(4)(ii)(A) through (F);
            (4) Number of workers reasonably likely to be exposed for each combination of industrial processing or use operation, sector, and function, pursuant to § 711.15(b)(4)(i)(F), and the number of commercial workers reasonably likely to be exposed when the substance is used in a commercial product, pursuant to § 711.15(b)(4)(ii)(G).
            (b) Any person covered in this part must report all information to EPA in § 705.15 for each year since January 1, 2011. If a person has already reported any of the data elements identified in paragraph (a) of this section, but not for all years since 2011, then that person must submit the required information for the intervening years.
          
          
            § 705.25
             Recordkeeping requirements.
            Each person who is subject to the reporting requirements of this part must retain records that document any information reported to EPA. Relevant records must be retained for a period of 5 years beginning on the last day of the submission period.
          
          
            § 705.30
             Confidentiality claims.
            (a) Making confidentiality claims—(1) Generally. Any person submitting information under this part may assert a confidentiality claim for that information, except for information described in paragraph (a)(2) of this section. Any such confidentiality claims must be asserted at the time the information is submitted. Instructions for asserting confidentiality claims are provided in the document identified in § 705.35. Information claimed as confidential in accordance with this section will be treated and disclosed in accordance with the procedures in 40 CFR part 2 and section 14 of TSCA.
            (2) Exceptions. Confidentiality claims cannot be asserted:
            (i) For chemical identities listed on the public portion of the TSCA Inventory;
            (ii) For processing and use data elements required by § 705.15(c)(1) through (7); or
            (iii) When a response is left blank or designated as “not known or reasonably ascertainable.”
            (3) Health and environmental effects information. Any person submitting health and effects information under this part may only assert a confidentiality claim for information that “discloses processes used in the manufacturing or processing of a chemical substance or mixture or, in the case of a mixture, the release of data disclosing the portion of the mixture comprised by any of the chemical substances in the mixture.” If any such information is claimed as confidential, a person who submits the information must also provide EPA with a sanitized copy for public release, removing only that information that is claimed as confidential.
            (b) Unless exempted, all confidentiality claims require substantiation at time of submission and must be signed and dated by an authorized official. Confidentiality claims for the following data elements are exempt from this substantiation requirement:
            (1) Production volume information required pursuant to § 705.15(d)(1), (5), and (6).
            (c) Marking information claimed as confidential in confidentiality substantiation documentation. If any of the information contained in the answers to the questions listed in paragraph (e) of this section is asserted to contain information that itself is considered to be confidential, you must clearly identify the information that is claimed confidential.
            (d) Certification statement for claims. An authorized official representing a person asserting a claim of confidentiality must certify that the submission complies with the requirements of this part by signing and dating the following certification statement:
            “I certify that all claims for confidentiality asserted with this submission are true and correct, and all information submitted herein to substantiate such claims is true and correct. Any knowing and willful misrepresentation is subject to criminal penalty pursuant to 18 U.S.C. 1001. I further certify that: (1) I have taken reasonable measures to protect the confidentiality of the information; (2) I have determined that the information is not required to be disclosed or otherwise made available to the public under any other Federal law; (3) I have a reasonable basis to conclude that disclosure of the information is likely to cause substantial harm to the competitive position of my company; and (4) I have a reasonable basis to believe that the information is not readily discoverable through reverse engineering.”
            (e) Substantiation requirements for all types of confidentiality claims. For each data element that is claimed as confidential, you must submit with your report detailed written answers to the following questions:
            (1) Will disclosure of the information claimed as confidential likely cause substantial harm to your business's competitive position? If you answered yes, describe the substantial harmful effects that would likely result to your competitive position if the information is disclosed, including but not limited to how a competitor could use such information, and the causal relationship between the disclosure and the harmful effects.
            (2) Has your business taken precautions to protect the confidentiality of the disclosed information? If yes, please explain and identify the specific measures, including but not limited to internal controls, that your business has taken to protect the information claimed as confidential.
            (3)(i) Is any of the information claimed as confidential required to be publicly disclosed under any other Federal law? If yes, please explain.
            (ii) Does any of the information claimed as confidential otherwise appear in any public documents, including (but not limited to) safety data sheets; advertising or promotional material; professional or trade publications; state, local, or Federal agency files; or any other media or publications available to the general public? If yes, please explain why the information should be treated as confidential.
            (iii) Does any of the information claimed as confidential appear in one or more patents or patent applications? If yes, please provide the associated patent number or patent application number (or numbers) and explain why the information should be treated as confidential.
            (4) Does any of the information that you are claiming as confidential constitute a trade secret? If yes, please explain how the information you are claiming as confidential constitutes a trade secret.

            (5) Is the claim of confidentiality intended to last less than 10 years (see TSCA section 14(e)(1)(B))? If yes, please indicate the number of years (between 1-10 years) or the specific date after which the claim is withdrawn.
            (6) Has EPA, another federal agency, or court made any confidentiality determination regarding information associated with this chemical substance? If yes, please provide the circumstances associated with the prior determination, whether the information was found to be entitled to confidential treatment, the entity that made the decision, and the date of the determination.
            (f) Additional requirements for specific chemical identity. A person may assert a claim of confidentiality for the specific chemical identity of a chemical substance as described in § 711.15(b) of this part only if the identity of that chemical substance is treated as confidential in the Master Inventory File as of the time the report is submitted for that chemical substance. Generic chemical identities and accession numbers may not be claimed as confidential. To assert a claim of confidentiality for the identity of a reportable chemical substance, you must submit with the report detailed written answers to the questions from paragraph (b) of this section and to the following questions.

            (1) Is this chemical substance publicly known (including by your competitors) to be in U.S. commerce? If yes, please explain why the specific chemical identity should still be afforded confidential status (e.g., the chemical substance is publicly known only as being distributed in commerce for research and development purposes, but no other information about the current commercial distribution of the chemical substance in the United States is publicly available). If no, please complete the certification statement:

            I certify that on the date referenced, I searched the internet for the chemical substance identity (i.e., by both chemical substance name and CASRN). I did not find a reference to this chemical substance that would indicate that the chemical is being manufactured or imported by anyone for a commercial purpose in the United States. [provide date].

            (2) Does this particular chemical substance leave the site of manufacture (including import) in any form, e.g., as a product, effluent, emission? If yes, please explain what measures have been taken to guard against the discovery of its identity.

            (3) If the chemical substance leaves the site in a form that is available to the public or your competitors, can the chemical identity be readily discovered by analysis of the substance (e.g., product, effluent, emission), in light of existing technologies and any costs, difficulties, or limitations associated with such technologies? Please explain why or why not.
            (4) Would disclosure of the specific chemical name release confidential process information? If yes, please explain.
            (g) No claim of confidentiality. Information not claimed as confidential in accordance with the requirements of this section may be made public without further notice to the submitter.
          
          
            § 705.35
             Electronic reporting.
            You must use CDX to complete and submit the reporting form required under this part. Submissions may only be made as set forth in this paragraph. Submissions must be sent electronically to EPA via CDX. The information submitted and all attachments (unless the attachment appears in scientific literature) must be in English. All information must be true and correct. Access the PFAS reporting tool and instructions, as follows:

            (1) By website. Access the PFAS reporting tool via the CDX homepage at https://cdx.epa.gov/ and follow the appropriate links.

            (2) By phone or email. Contact the EPA TSCA Hotline at (202) 554-1404 or TSCA-Hotline@epa.gov.
            
            
          
        
      
      [FR Doc. 2021-13180 Filed 6-25-21; 8:45 am]
      BILLING CODE 6560-50-P
    
  